Exhibit 10.1

 

CONTRACT BETWEEN

THE OFFICE OF MEDICAID POLICY AND PLANNING,

THE OFFICE OF THE CHILDREN’S HEALTH INSURANCE PROGRAM

AND

Harmony Health Plan of Illinois, Inc.

 

This Contract, entered into by and between The Office of Medicaid Policy and
Planning and the Office of Children’s Health Insurance Program, (hereinafter
referred to as “State” or “Office”) of the Indiana Family and Social Services
Administration, 402 West Washington Street, Room W382, Indianapolis, IN 46204,
and Harmony Health Plan of Illinois, Inc., doing business as Harmony Health Plan
of Indiana (hereinafter referred to as “Contractor”), 125 South Wacker, Suite
2600, Chicago, Illinois 60606, is executed pursuant to the terms and conditions
set forth herein.

 

WHEREAS, IC 12-15-30-1 authorizes the Office of Medicaid Policy and Planning to
enter into contracts to assist in the administration of the Medicaid program;

 

WHEREAS, IC 12-17.6 authorizes the Office of the Children’s Health Insurance
Program to enter into contracts as necessary to assist in the design and
administration of the Indiana Children’s Health Insurance Program;

 

WHEREAS, the State of Indiana is desirous to contract for services to assist the
Office’s efforts to effectively manage a risk-based health care delivery system
that administers and provides covered health care services for certain Hoosier
Healthwise members enrolled in Benefit Packages A, B and C, as procured through
Request for Proposal (RFP) # 4-79;

 

WHEREAS this Contract contains the payment rates under which the Contractor
shall be paid and that these rates have been determined to be actuarially sound
for risk contracts, in accordance with applicable law;

 

WHEREAS, the Contractor is willing and able to perform the desired services for
Hoosier Healthwise members assigned to the Contractor;

 

NOW THEREFORE, the parties enter into this contract for the consideration set
out below, all of which is deemed to be good and sufficient consideration in
order to make this contract a binding legal instrument.

 

1. Duties of Contractor

 

The Contractor shall provide the following services relative to this Contract:

 

A. The Contractor agrees to assume financial risk for developing and managing a
health care delivery system and for arranging or administering all Hoosier

 

Page 1 of 29



--------------------------------------------------------------------------------

Healthwise covered services, as set out in section 2.0 of Attachment 1 of this
Contract, in exchange for a per-enrollee, per-month fixed fee, to enrollees in
Hoosier Healthwise Packages A, B and C and enrolled with the Contractor. Wards
of the State, foster children and children receiving adoption assistance may
enroll on a voluntary basis and will not be subject to auto-assignment into the
Hoosier Healthwise program. The Contractor must, at a minimum, furnish covered
services up to the limits specified by the Medicaid and CHIP programs. The
Contractor may exceed these limits. However, in no instance may any covered
service’s limitations be more restrictive than those which exist in the Indiana
Medicaid fee-for-service program for Packages A and B, and the Children’s Health
Insurance Program for Package C, in accordance with 42 CFR 438.210.

 

B. The Contractor agrees to perform all duties and arrange and administer the
provision of all services as set out herein and in Contract Attachment 1, MCO
Scope of Work, as attached, and contained in the RFP as attached and the
Contractor’s responses to the RFP as attached, all of which are incorporated
into this Contract by reference. In addition, the Contractor shall comply with
all policies and procedures defined in any bulletin, manual, or handbook yet to
be distributed by the State or its agents insofar as those policies and
procedures provide further clarification and are no more restrictive than any
policies and procedures contained in the RFP and any amendments to the RFP. The
Contractor agrees to comply with all pertinent state and federal statutes and
regulations in effect throughout the duration of this Contract and as they may
be amended from time to time.

 

C. The Contractor agrees that it will not discriminate against individuals
eligible to be covered under this Contract on the basis of health status or need
for health services; and the Contractor may not terminate an enrollee’s
enrollment, or act to encourage an enrollee to terminate his/her enrollment,
because of an adverse change in the enrollee’s health. The disenrollment
function will be carried out by a State contractor who is independent of the
Contractor; therefore, any request to terminate an enrollee’s enrollment must be
approved by the Offices.

 

D. The Contractor agrees that no services or duties owed by the Contractor under
this Contract will be performed or provided by any person or entity other than
the Contractor, except as contained in written subcontracts or other legally
binding agreements. Prior to entering into any such subcontract or other legally
binding agreement, the Contractor shall, in each case, submit the proposed
subcontract or other legally binding agreement to the Offices for prior review
and approval. Prior review and approval of a subcontract or legally binding
agreement shall not be unreasonably delayed by the Offices. The Offices shall,
in appropriate cases and as requested by the Contractor, expedite the review and
approval process. Under no circumstances shall the Contractor be deemed to have
breached its

 

Page 2 of 29



--------------------------------------------------------------------------------

obligations under this Contract if such breach was a result of the Offices’
failure to review and approve timely any proposed subcontract or other legally
binding agreement. If the Offices disapprove any proposed subcontract or other
legally binding agreement, the Offices shall state with reasonable particularity
the basis for such disapproval. No subcontract into which the Contractor enters
with respect to performance under this Contract shall in any way relieve the
Contractor of any responsibility for the performance of duties under this
Contract. All subcontracts and amendments thereto executed by the Contractor
under this Contract must meet the following requirements; any existing
subcontracts or legally binding agreements which fail to meet the following
requirements shall be revised to include the requirements within ninety (90)
days from the effective date of this Contract:

 

  1. Be in writing and specify the functions of the subcontractor.

 

  2. Be legally binding agreements.

 

  3. Specify the amount, duration and scope of services to be provided by the
subcontractor.

 

  4. Provide that the Offices may evaluate, through inspection or other means,
the quality, appropriateness, and timeliness of services performed.

 

  5. Provide for inspections of any records pertinent to the contract by the
Offices.

 

  6. Require an adequate record system to be maintained for recording services,
charges, dates and all other commonly accepted information elements for services
rendered to recipients under the contract.

 

  7. Provide for the participation of the Contractor and subcontractor in any
internal and external quality assurance, utilization review, peer review, and
grievance procedures established by the Contractor, in conjunction with the
Offices.

 

  8. Provide that the subcontractor indemnify and hold harmless the State of
Indiana, its officers, and employees from all claims and suits, including court
costs, attorney’s fees, and other expenses, brought because of injuries or
damage received or sustained by any person, persons, or property that is caused
by any act or omission of the Contractor and/or the subcontractors. The State
shall not provide such indemnification to the subcontractor.

 

Page 3 of 29



--------------------------------------------------------------------------------

  9. Identify and incorporate the applicable terms of this Contract and any
incorporated documents. The subcontract shall provide that the subcontractor
agrees to perform duties under the subcontract, as those duties pertain to
enrollees, in accordance with the applicable terms and conditions set out in
this Contract, any incorporated documents, and all applicable state and federal
laws, as amended.

 

E. The Contractor agrees that, during the term of this Contract, it shall
maintain, with any contracted provider rendering health care services under the
RFP, provider service agreements which, in addition to the subcontractor
requirements in paragraph 1.D., meet the following requirements; any existing
provider service agreements which fail to meet the requirements shall be revised
to include the requirements within ninety (90) days from the effective date of
this Contract. The provider service agreements shall:

 

  1. Identify and incorporate the applicable terms of this Contract and any
incorporated documents. Under the terms of the provider services agreement, the
provider shall agree that the applicable terms and conditions set out in this
Contract, any incorporated documents, and all applicable state and federal laws,
as amended, govern the duties and responsibilities of the provider with regard
to the provision of services to enrollees.

 

  2. Reference a written provider claim resolution procedure as set out in RFP
Attachment N.

 

  3. PMP agreements for Primary Medical Providers (PMPs) shall include a
provision allowing the PMP to terminate the agreement for any reason upon
written notice to the Contractor. The Contractor may require that the physician
provide said notice to the Contractor up to ninety (90) days prior to
termination.

 

  4. Any monies paid to the PMP, such as bonuses or incentives, over and above
the contracted rate must be linked to improvements in member health outcomes
(e.g., HEDIS measures) or process performance (e.g., encounter submissions). The
payment or retention of the payment may not be contingent on the PMP continuing
its contract with the MCO for any period longer than ninety (90) days. On an
annual basis, MCO must report to OMPP each PMP who received such a payment, the
amount of the payment, and the improvements realized that prompted the payment.
This provision shall apply to any and all new PMP contracts, renewals or
amendments that are effective after January 1, 2005.

 

Page 4 of 29



--------------------------------------------------------------------------------

F. The Contractor agrees that all laboratory testing sites providing services
under this Contract must have a valid Clinical Laboratory Improvement Amendments
(CLIA) certificate and comply with the CLIA regulations at 42 CFR Part 493.

 

G. The Contractor agrees that it shall:

 

  1. Retain, at all times during the term of this Contract, a valid Certificate
of Authority under applicable State laws issued by the State of Indiana
Department of Insurance.

 

  2. Ensure that, during the term of this Contract, each provider rendering
health care services under the RFP is authorized to do so in accordance with the
following:

 

  a. The provider must maintain a current Indiana Health Coverage Programs
(IHCP) provider agreement and must be duly licensed in accordance with the
appropriate state licensing board and shall remain in good standing with said
board.

 

  b. If a provider is not authorized to provide such services under a current
IHCP provider agreement or is no longer licensed by said board, the Contractor
is obligated to terminate its contractual relationship authorizing or requiring
such provider to provide services under the RFP. The Contractor must terminate
its contractual relationship with the provider as soon as the Contractor has
knowledge of the termination of the provider’s license or the IHCP provider
agreement.

 

  3. Comply with the specific requirements for Health Maintenance Organizations
(HMOs) eligible to receive Federal Financial Participation (FFP) under Medicaid,
as listed in the State Organization and General Administration Chapter of the
Centers for Medicare and Medicaid Services State Medicaid Manual. These
requirements include, but are not limited to the following:

 

  a. The Contractor shall meet the definition of HMO as specified in the Indiana
State Medicaid Plan.

 

  b. Throughout the duration of this Contract, the Contractor shall satisfy the
Chicago Regional Office of the Centers for Medicare and Medicaid Services
(hereinafter called CMS) that the Contractor is compliant with the Federal
requirements for protection against insolvency pursuant to 42 CFR 438.116, the
requirement that the Contractor shall continue to provide services to Contractor
enrollees until the end of the month in

 

Page 5 of 29



--------------------------------------------------------------------------------

which insolvency has occurred, and the requirement that the Contractor shall
continue to provide inpatient services until the date of discharge for an
enrollee who is institutionalized when insolvency occurs. The Contractor shall
meet this requirement by posting a performance bond pursuant to paragraph 1.27
of the RFP, obtaining appropriate reinsurance pursuant to Section 1.5.3 of
Attachment 1 to this Contract, and satisfying the statutory reserve requirements
of the Indiana Department of Insurance.

 

  c. The Contractor shall comply with, and shall exclude from participation as
either a provider or subcontractor of the Contractor, any entity or person that
has been excluded under the authority of Sections 1124A, 1128 or 1128A of the
Social Security Act or does not comply with the requirements of Section 1128(b)
of the Social Security Act.

 

  d. In the event that the CMS determines that the Contractor has violated any
of the provisions of 42 CFR 434.67(a), CMS may deny payment of FFP for new
enrollees of the HMO under 42 USC 1396b(m)(5)(B)(ii). The Offices shall
automatically deny State payment for new enrollees whenever, and for so long as,
Federal payment for such enrollees has been denied.

 

H. The Contractor shall submit proof, satisfactory to the Offices, of
indemnification of the Contractor by the Contractor’s parent corporation, if
applicable, and by all of its subcontractors.

 

I. The Contractor shall submit proof, satisfactory to the Offices, that all
subcontractors will hold the State harmless from liability under the
subcontract. This assurance in no way relieves the Contractor of any
responsibilities under the RFP or this Contract.

 

J. The Contractor agrees that, prior to initially enrolling any Hoosier
Healthwise Package A, B or C enrollees, it shall go through and satisfactorily
complete the readiness review as described in the RFP. The required readiness
review shall begin before the contract between the Contractor and the State is
finalized and executed. Within ninety (90) days from the effective date of this
Contract, the Contractor shall make a good faith effort to resolve, to the
satisfaction of the Offices, any outstanding issues brought to the Contractor’s
attention by the Offices as a result of the readiness review.

 

K. The Contractor shall establish and maintain a quality improvement program
that meets the requirements of 42 CFR 438, subpart D, as well as other specific
requirements set forth in the RFP. The Offices and the CMS may evaluate, through
inspection or other means, including but not limited to, the

 

Page 6 of 29



--------------------------------------------------------------------------------

review of the quality assurance reports required under this Contract, and the
quality, appropriateness, and timeliness of services performed under this
Contract. The Contractor agrees to participate and cooperate, as directed by the
Offices, in the annual external quality review of the services furnished by the
Contractor.

 

L. In accordance with 42 CFR 438.6(i), the Contractor agrees that it and any of
its subcontractors shall comply with the requirements, if applicable, of 42 CFR
489, Subpart I, relating to maintaining and distributing written policies and
procedures respecting advance directives. The Contractor shall distribute
policies and procedures to adult individuals during the enrollee enrollment
process and whenever there are revisions to these policies and procedures. The
Contractor shall make available for inspection, upon reasonable notice and
request by the Offices, documentation concerning its written policies,
procedures and distribution of such written procedures to enrollees.

 

M. Pursuant to 42 CFR 417.479(a), the Contractor agrees that no specific payment
can be made directly or indirectly under a physician incentive plan to a
physician or physician group as an inducement to reduce or limit medically
necessary services furnished to an individual enrollee. The Contractor must
disclose to the State the information on provider incentive plans listed in 42
CFR 417.479(h)(1) and 417.479(i) at the times indicated at 42 C.F.R. 438.6(h),
in order to determine whether the incentive plan meets the requirements of 42
CFR 417(d)-(g). The Contractor must provide the capitation data required under
paragraph (h)(1)(vi) for the previous calendar year to the State by
application/contract renewal of each year. The Contractor will provide the
information on its physician incentive plan(s) listed in 42 CFR 417.479(h)(3) to
any enrollee upon request.

 

N. The Contractor must not prohibit or restrict a health care professional from
advising an enrollee about his/her health status, medical care, or treatment,
regardless of whether benefits for such care are provided under this Contract,
if the professional is acting within the lawful scope of practice. However, this
provision does not require the Contractor to provide coverage of a counseling or
referral service if the Contractor objects to the service on moral or religious
grounds and makes available information on its policies to potential enrollees
and enrollees within ninety (90) days after the date the Contractor adopts a
change in policy regarding such counseling or referral service.

 

O. In accordance with 42 U.S.C. § 1396u-2(b)(6), the Contractor agrees that an
enrollee may not be held liable for the following:

 

  1. Debts of the Contractor, or its subcontractors, in the event of any
organization’s insolvency;

 

Page 7 of 29



--------------------------------------------------------------------------------

  2. Services provided to the enrollee in the event the Contractor fails to
receive payment from the Offices for such services or in the event a provider
fails to receive payment from the Contractor or Offices; or

 

  3. Payments made to a provider in excess of the amount that would be owed by
the enrollee if the Contractor had directly provided the services.

 

P. The Offices may from time to time request and the Contractor, and all of its
subcontractors, agree that the Contractor, or its subcontractors, shall prepare
and submit additional compilations and reports as requested by the Offices. Such
requests will be limited to situations in which the desired data is considered
essential and cannot be obtained through existing Contractor reports. The
Contractor, and all of its subcontractors, agree that a response to the request
shall be submitted by the Offices’ requested completion date, or if the Offices
do not specify a completion date, within thirty (30) days from the date of the
request,. The response shall include the additional compilations and reports as
requested, or the status of the requested information and an expected completion
date. When such requests pertain to legislative inquiries or expedited inquiries
from the Office of the Governor, the additional compilations and reports shall
be submitted by the Offices’ requested completion date. Failure by the
Contractor, or its subcontractors, to comply with response time frames shall be
considered grounds for the Offices to pursue the provisions outlined in Section
8.0 of Attachment 1 of this Contract. In the event that delays in submissions
are a consequence of a delay by the Offices or the Medicaid Fiscal Agent, the
time frame for submission shall be extended by the length of time of the delay.

 

Q. Contractor agrees that an abortion will be covered only in the following
situations:

 

  1. If the pregnancy is the result of an act of rape or incest; or

 

  2. If the woman suffers from a physical disorder, physical injury, or physical
illness, including a life-endangering physical condition caused by or arising
from the pregnancy itself, which would, as certified by a physician, place the
woman in danger of death unless an abortion is performed.

 

Page 8 of 29



--------------------------------------------------------------------------------

2. Consideration

 

In consideration of the services to be performed by the Contractor, the Offices
agree to pay the Contractor the following amounts per month per enrolled member,
and per maternity delivery, as contained in the Offices’ capitation payment
listing and based upon the capitation rates by category as listed below:

 

CAPITATION RATES

 

Category

--------------------------------------------------------------------------------

 

Packages A and B

--------------------------------------------------------------------------------

 

Package C

--------------------------------------------------------------------------------

North Region

       

Newborns

  $320.53   $176.46

Preschool

  $72.83   $74.95

Children

  $70.15   $67.54

Adolescents

  $100.83   $94.02

Adult Males

  $234.99    

Adult Females

  $211.26    

Deliveries

  $3,331.43/delivery   $3,331.43/delivery

Central Region

       

Newborns

  $286.09   $156.09

Preschool

  $82.19   $80.54

Children

  $79.16   $82.57

Adolescents

  $113.78   $101.04

Adult Males

  $303.08    

Adult Females

  $272.48    

Deliveries

  $3,301.57/delivery   $3,301.57/delivery

South Region

       

Newborns

  $287.06   $158.04

Preschool

  $79.12   $74.94

Children

  $76.11   $67.57

Adolescents

  $109.36   $93.93

Adult Males

  $286.33    

Adult Females

  $258.38    

Deliveries

  $3,324.80/delivery   $3,324.80/delivery

 

The parties agree that the Offices have the option to adjust the capitation
rates annually. In the event that the Offices adjust the fee-for-service (FFS)
rates, the Offices may, in its sole discretion, further adjust the capitation
rates in accordance with the FFS adjustment. If the Offices made such an
adjustment, it shall apply only to the specific service component of the
capitation rate that corresponds to the FFS adjustment. Any capitation rates
adjusted due to a change in the FFS program may be further adjusted to ensure
actuarial soundness. All adjustments are subject to federal regulations for risk
contracts. Rates revised under this provision shall be implemented only after a
contract amendment is executed and approved.

 

Payments provided for under this Contract will be denied for new enrollees when,
and for so long as, payment for those enrollees is denied by CMS, in accordance
with 42 CFR 438.730.

 

Page 9 of 29



--------------------------------------------------------------------------------

3. Term

 

This Contract shall be effective for a period of two (2) years. It shall
commence on January 1, 2005, and shall remain in effect through December 31,
2006. At the discretion of the State, the term may be extended for up to two (2)
additional year(s). In no event shall the term exceed December 31, 2008.

 

4. Access to Records

 

The Contractor and its subcontractors, if any, shall maintain all books,
documents, papers, accounting records, and other evidence pertaining to all
costs incurred under this Contract. They shall make such materials available at
their respective offices at all reasonable times during this Contract term, and
for three (3) years from the date of final payment under this Contract, for
inspection by the State or by any other authorized representative of state or
federal government. Copies thereof shall be furnished at no cost to the State if
requested.

 

5. Assignment

 

The Contractor shall not assign or subcontract the whole or any part of this
Contract without the State’s prior written consent. The Contractor may assign
its right to receive payments to such third parties as the Contractor may desire
without the prior written consent of the State, provided that Contractor gives
written notice (including evidence of such assignment) to the State thirty (30)
days in advance of any payment so assigned. The assignment shall cover all
unpaid amounts under this Contract and shall not be made to more than one party.

 

6. Audits

 

Contractor acknowledges that it may be required to submit to an audit of funds
paid through this Contract. Any such audit shall be conducted in accordance with
IC 5-11-1, and audit guidelines specified by the State.

 

7. Authority to Bind Contractor

 

Notwithstanding anything in this Contract to the contrary, the signatory for the
Contractor represents that he/she has been duly authorized to execute contracts
on behalf of the Contractor and has obtained all necessary or applicable
approvals from the home office of the Contractor, if applicable, to make this
Contract fully binding upon the Contractor when his/her signature is affixed,
and this Contract is not subject to further acceptance by Contractor when
accepted by the State of Indiana.

 

Page 10 of 29



--------------------------------------------------------------------------------

8. Changes in Work

 

In the event the State requires a major change in the scope, character or
complexity of the work after the work has begun, adjustments in compensation to
the Contractor shall be determined by the State in the exercise of its good
faith and prudent judgment. The Contractor shall not commence any additional
work or change the scope of the work until authorized in writing by the State.
No claim for additional compensation shall be made in the absence of a prior
written approval executed by all signatories hereto. All changes shall be by
formal amendment, signed by all parties as required by Indiana law.

 

9. Compliance with Laws

 

The Contractor shall comply with all applicable federal, state and local laws,
rules, regulations and ordinances, the provisions of which are incorporated by
reference. The enactment or amendment of any applicable state or federal statute
or the promulgation of any rules or regulations thereunder after execution of
this Contract shall be reviewed by the State and the Contractor to determine
whether the provisions of this Contract require formal modification.

 

10. Condition of Payment

 

All deliverables provided by the Contractor under this contract must be
performed to the State’s reasonable satisfaction, as determined at the
discretion of the undersigned State representative and in accordance with all
applicable federal, state, local laws, ordinances, rules, and regulations. The
Contractor will not receive payment for work found by the State to be
unsatisfactory or performed in violation of federal, state, or local law.

 

11. Confidentiality of Data, Property Rights in Products, and Copyright
Prohibition

 

The Contractor agrees that all information, data, findings, recommendations,
proposals, etc. by whatever name described and in whatever form secured,
developed, written or produced by the Contractor in furtherance of this Contract
shall be the property of the State. The Contractor shall take such action as is
necessary under law to preserve such confidentiality and property rights in and
of the State while such property is within the control and/or custody of the
Contractor. The Contractor hereby specifically waives and/or releases to the
State any cognizable property right of the Contractor to copyright, license,
patent or otherwise use such information, data, findings, recommendations,
proposals, etc.

 

Page 11 of 29



--------------------------------------------------------------------------------

12. Confidentiality of State Information

 

The Contractor understands and agrees that data, materials, and information
disclosed to Contractor may contain confidential and protected data. Therefore,
the Contractor promises and assures that data, material, and information
gathered, based upon or disclosed to the Contractor for the purpose of this
Contract, will not be disclosed to others or discussed with third parties
without the prior written consent of the State.

 

13. Reserved

 

14. Conflict of Interest

 

A. As used in this section:

 

“Immediate family” means the spouse and the unemancipated children of an
individual.

 

“Interested party,” means:

 

  1. The individual executing this contract;

 

  2. An individual who has an interest of three percent (3%) or more of
Contractor, if Contractor is not an individual; or

 

  3. Any member of the immediate family of an individual specified under
subdivision 1 or 2.

 

“Department” means the Indiana Department of Administration.

 

“Commission” means the State Ethics Commission.

 

B. The Department may cancel this Contract without recourse by Contractor if any
interested party is an employee of the State of Indiana.

 

C. The Department will not exercise its right of cancellation under section B
above if the Contractor gives the Department an opinion by the Commission
indicating that the existence of this Contract and the employment by the State
of Indiana of the interested party does not violate any statute or rule relating
to ethical conduct of state employees. The Department may take action, including
cancellation of this Contract consistent with an opinion of the Commission
obtained under this section.

 

D. Contractor has an affirmative obligation under this Contract to disclose to
the Department when an interested party is or becomes an employee of the State
of Indiana. The obligation under this section extends only to those facts that
Contractor knows or reasonably could know.

 

Page 12 of 29



--------------------------------------------------------------------------------

15. Reserved

 

16. Debarment and Suspension

 

Contractor certifies, by entering into this Contract, that neither it nor its
principals are presently debarred, suspended, proposed for debarment, declared
ineligible, or voluntarily excluded from entering into this Contract by any
federal agency or by any department, agency or political subdivision of the
State of Indiana. The term “principal” for purposes of this Contract means an
officer, director, owner, partner, key employee, or other person with primary
management or supervisory responsibilities, or a person who has a critical
influence on or substantive control over the operations of Contractor. The
Contractor also further certifies that it has verified the suspension and
debarment status for all sub-contractors receiving funds under this contract and
is solely responsible for any paybacks and or penalties that might arise from
non-compliance.

 

17. Default by State

 

If the State, sixty (60) days after receipt of written notice, fails to correct
or cure any breach of this Contract, then the Contractor may cancel and
terminate this Contract and collect all monies due up to and including the date
of termination.

 

18. Disputes

 

A. Should any disputes arise with respect to this Contract, Contractor and the
State agree to act immediately to resolve such disputes. Time is of the essence
in the resolution of disputes.

 

B. The Contractor agrees that, the existence of a dispute notwithstanding, it
will continue without delay to carry out all its responsibilities under this
Contract that are not affected by the dispute. Should the Contractor fail to
continue to perform its responsibilities regarding all non-disputed work,
without delay, any additional costs incurred by the State or the Contractor as a
result of such failure to proceed shall be borne by the Contractor, and the
Contractor shall make no claim against the State for such costs. If the State
and the Contractor cannot resolve a dispute within ten (10) working days
following notification in writing by either party of the existence of a dispute,
then the following procedure shall apply:

 

The parties agree to resolve such matters through submission of their dispute to
the Commissioner of the Indiana Department of Administration. The Commissioner
shall reduce a decision to writing and mail or otherwise furnish a copy thereof
to the Contractor and the State within ten (10) working days after presentation
of such dispute for action. The Commissioner’s decision shall be final and
conclusive unless either party mails or otherwise furnishes to the Commissioner,
within ten (10) working

 

Page 13 of 29



--------------------------------------------------------------------------------

days after receipt of the Commissioner’s decision, a written appeal. Within ten
(10) working days of receipt by the Commissioner of a written request for
appeal, the decision may be reconsidered. If no reconsideration is provided
within ten (10) working days, the parties may mutually agree to submit the
dispute to arbitration for a determination, or otherwise the dispute may be
submitted to an Indiana court of competent jurisdiction.

 

The State may withhold payments on disputed items pending resolution of the
dispute. The unintentional nonpayment by the State to the Contractor of one or
more invoices not in dispute in accordance with the terms of this Contract will
not be cause for Contractor to terminate this Contract, and the Contractor may
bring suit to collect these amounts without following the disputes procedure
contained herein.

 

19. Drug-Free Workplace Certification

 

The Contractor hereby covenants and agrees to make a good faith effort to
provide and maintain a drug-free workplace. Contractor will give written notice
to the State within ten (10) days after receiving actual notice that the
Contractor or an employee of the Contractor has been convicted of a criminal
drug violation occurring in the contractor’s workplace.

 

False certification or violation of the certification may result in sanctions
including, but not limited to, suspension of contract payments, termination of
this Contract and/or debarment of contracting opportunities with the State of
Indiana for up to three (3) years.

 

In addition to the provisions of the above paragraphs, if the total contract
amount set forth in this Contract is in excess of $25,000.00, Contractor hereby
further agrees that this agreement is expressly subject to the terms,
conditions, and representations of the following certification:

 

This certification is required by Executive Order No. 90-5, April 12, 1990,
issued by the Governor of Indiana. Pursuant to its delegated authority, the
Indiana Department of Administration is requiring the inclusion of this
certification in all contracts and grants from the State of Indiana in excess of
$25,000.00. No award of a contract shall be made, and no contract, purchase
order or agreement, the total amount of which exceeds $25,000.00, shall be
valid, unless and until this certification has been fully executed by the
Contractor and made a part of the contract or agreement as part of the contract
documents.

 

The Contractor certifies and agrees that it will provide a drug-free workplace
by:

 

A. Publishing and providing to all of its employees a statement notifying
employees that the unlawful manufacture, distribution, dispensing, possession or
use of a controlled substance is prohibited in the Contractor’s workplace, and
specifying the actions that will be taken against employees for violations of
such prohibition;

 

Page 14 of 29



--------------------------------------------------------------------------------

B. Establishing a drug-free awareness program to inform it’s employees of (1)
the dangers of drug abuse in the workplace; (2) the Contractor’s policy of
maintaining a drug-free workplace; (3) any available drug counseling,
rehabilitation, and employee assistance programs; and (4) the penalties that may
be imposed upon an employee for drug abuse violations occurring in the
workplace;

 

C. Notifying all employees in the statement required by subparagraph (A) above
that as a condition of continued employment, the employee will (1) abide by the
terms of the statement; and (2) notify the Contractor of any criminal drug
statute conviction for a violation occurring in the workplace no later than five
(5) days after such conviction;

 

D. Notifying in writing the State within ten (10) days after receiving notice
from an employee under subdivision (C)(2) above, or otherwise receiving actual
notice of such conviction;

 

E. Within thirty (30) days after receiving notice under subdivision (C)(2) above
of a conviction, imposing the following sanctions or remedial measures on any
employee who is convicted of drug abuse violations occurring in the workplace:
(1) taking appropriate personnel action against the employee, up to and
including termination; or (2) requiring such employee to satisfactorily
participate in a drug abuse assistance or rehabilitation program approved for
such purposes by a federal, state or local health, law enforcement, or other
appropriate agency; and

 

F. Making a good faith effort to maintain a drug-free workplace through the
implementation of subparagraphs (A) through (E) above.

 

20. Employment Option

 

If the State determines that it would be in the State’s best interest to hire an
employee of the Contractor, the Contractor will release the selected employee
from any non-compete agreements that may be in effect. This release will be at
no cost to the State or the employee.

 

21. Force Majeure

 

In the event that either party is unable to perform any of its obligations under
this Contract or to enjoy any of its benefits because of natural disaster or
decrees of governmental bodies not the fault of the affected party (hereinafter
referred to as a “Force Majeure Event”), the party who has been so affected
shall immediately give notice to the other party and shall do everything
possible to resume performance. Upon receipt of such notice, all obligations
under this Contract shall

 

Page 15 of 29



--------------------------------------------------------------------------------

be immediately suspended. If the period of nonperformance exceeds thirty (30)
days from the receipt of notice of the Force Majeure Event, the party whose
ability to perform has not been so affected may, by giving written notice,
terminate this Contract.

 

22. Funding Cancellation

 

When the Director of the State Budget Agency makes a written determination that
funds are not appropriated or otherwise available to support continuation of
performance of this Contract, this Contract shall be canceled. A determination
by the Budget Director that funds are not appropriated or otherwise available to
support continuation of performance shall be final and conclusive.

 

23. Governing Laws

 

This Contract shall be construed in accordance with and governed by the laws of
the State of Indiana and suit, if any, must be brought in the State of Indiana.

 

24. Indemnification

 

Contractor agrees to indemnify, defend, and hold harmless the State of Indiana
and its agents, officials, and employees from all claims and suits including
court costs, attorney’s fees, and other expenses caused by any act or omission
of the Contractor and/or its subcontractors, if any. The State shall not provide
such indemnification to the Contractor.

 

25. Independent Contractor

 

Both parties hereto, in the performance of this Contract, shall act in an
individual capacity and not as agents, employees, partners, joint venturers or
associates of one another. The employees or agents of one party shall not be
deemed or construed to be the employees or agents of the other party for any
purposes whatsoever. Neither party will assume liability for any injury
(including death) to any persons, or damage to any property arising out of the
acts or omissions of the agents, employees or subcontractors of the other party.

 

The Contractor shall be responsible for providing all necessary unemployment and
workers’ compensation insurance for the Contractor’s employees.

 

26. Reserved

 

27. Insurance

 

A. The Contractor shall secure and keep in force during the term of this
agreement, the following insurance coverages, covering the Contractor for any
and all claims of any nature which may in any manner arise out of or result from
this agreement:

 

  1. Commercial general liability, including contractual coverage, and products
or completed operations coverage (if applicable), with minimum liability limits
of $500,000 per person and $1,000,000 per occurrence unless additional coverage
is required by the State.

 

Page 16 of 29



--------------------------------------------------------------------------------

  2. Reserved

 

  3. Reserved

 

  4. Workers compensation coverage meeting all statutory requirements of IC
22-3-2. In addition, an “all states endorsement” covering claims occurring
outside the state of Indiana if any of the services provided under this
agreement involve work outside the state of Indiana. The Contractor shall
provide proof of such insurance coverage by tendering to the undersigned State
representative, a certificate of insurance prior to the commencement of this
agreement.

 

B. The Contractor’s insurance coverage must meet the following additional
requirements:

 

  1. Any deductible or self-insured retention amount or other similar obligation
under the insurance policies shall be the sole obligation of the Contractor.

 

  2. The State will be defended, indemnified, and held harmless to the full
extent of any coverage actually secured by the Contractor in excess of the
minimum requirements set forth above. The duty to indemnify the State under this
agreement shall not be limited by the insurance required in this agreement.

 

  3. The insurance required in this agreement, through a policy or endorsement,
shall include a provision that the policy and endorsements may not be canceled
or modified without thirty (30) days’ prior written notice to the undersigned
State representative.

 

  4. Failure to provide insurance as required in this agreement is a material
breach of contract entitling the State to immediately terminate this agreement.

 

The Contractor shall furnish a certificate of insurance and all endorsements to
the undersigned State representative prior to the commencement of this
agreement.

 

Page 17 of 29



--------------------------------------------------------------------------------

28. Reserved

 

29. Licensing Standards

 

The parties agree that Contractor and its employees and subcontractors shall
comply with all applicable licensing standards, certification standards,
accrediting standards and any other laws, rules or regulations governing
services to be provided by the Contractor pursuant to this Contract. The State
shall not be required to reimburse Contractor for any services performed when
Contractor or its employees or subcontractors are not in compliance with such
applicable standards, laws, rules or regulations. If licensure, certification or
accreditation expires or is revoked, Contractor shall notify State immediately
and the State, at its option, may immediately terminate this Contract.

 

30. Merger and Modification

 

This contract constitutes the entire agreement between the parties. No
understandings, agreements, or representations, oral or written, not specified
within this contract will be valid provisions of this contract. This contract
may not be modified, supplemented, or amended, in any manner, except by written
agreement signed by all necessary parties.

 

31. Minority and Women Business Enterprise Compliance

 

The Contractor agrees to comply fully with the provisions of the Contractor’s
MBE/WBE participation plans, and agrees to comply with all Minority and Women
Business Enterprise statutory and administrative code requirements and
obligations, including IC 4-13-16.5 and 25 IAC 5.

 

The Contractor further agrees to cooperate fully with the minority and women’s
business enterprises division to facilitate the promotion, monitoring, and
enforcement of the policies and goals of MBE/WBE program including any and all
assessments, compliance reviews and audits that may be required.

 

32. Nondiscrimination

 

Pursuant to IC 22-9-1-10 and the Civil Rights Act of 1964, Contractor and its
subcontractors shall not discriminate against any employee or applicant for
employment in the performance of this Contract. The Contractor shall not
discriminate with respect to the hire, tenure, terms, conditions or privileges
of employment or any matter directly or indirectly related to employment,
because of race, color, religion, sex, disability, national origin or ancestry.
Breach of this covenant may be regarded as a material breach of this Contract.
The Contractor’s execution of this Contract also signifies compliance with
applicable federal laws, regulations, and executive orders prohibiting
discrimination in the provision of services based on race, color, national
origin, age, sex, disability or status as a veteran.

 

Page 18 of 29



--------------------------------------------------------------------------------

The Contractor understands that the State is a recipient of federal funds.
Pursuant to that understanding, the Contractor and its subcontractor, if any,
agree that if the Contractor employs fifty (50) or more employees and does at
least $50,000.00 worth of business with the State and is not exempt, the
Contractor will comply with the affirmative action reporting requirements of 41
CFR 60-1.7. The Contractor shall comply with Section 202 of Executive Order
11246, as amended, 41 CFR 60-250, and 41 CFR 60-741, as amended, which are
incorporated herein by specific reference. Breach of this covenant may be
regarded as a material breach of this Contract.

 

33. Notice to Parties

 

Whenever any notice, statement or other communication is required under this
Contract, it shall be sent to the following addresses, unless otherwise
specifically advised.

 

A. Notices to the State shall be sent to:

 

John Barth, Director of Operations – Managed Care

Office of Medicaid Policy and Planning

402 W. Washington St., W374, MS-07

Indianapolis, IN 46204

 

B. Notices to the Contractor shall be sent to:

 

Robert Currie, COO

Harmony Health Plan of Indiana

504 Broadway, Suite 200

Gary, IN 46402

 

with copies sent to:

 

Todd S. Farha, CEO    Gary Fitzgerald, Director WellCare Health Plans   
Compliance/Government Affairs PO Box 26011    Harmony Health Plan of Illinois
Tampa, FL 33623-6011    125 South Wacker, Suite 2600      Chicago, IL 60606

 

C. Payments to the Contractor shall be sent via electronic funds transfer by the
fiscal agent to an account to be specified by the Contractor.

 

Page 19 of 29



--------------------------------------------------------------------------------

34. Order of Precedence

 

Any inconsistency or ambiguity in this Contract shall be resolved by giving
precedence in the following order: (1) This Contract, (2) Contract Attachment 1,
(3) RFP# 4-79, (4) Contractor’s response to RFP# 4-79, and (5) attachments
prepared by the Contractor.

 

35. Ownership of Documents and Materials

 

All documents, records, programs, data, film, tape, articles, memoranda, and
other materials not developed or licensed by the Contractor prior to execution
of this Contract, but specifically developed under this Contract shall be
considered “work for hire” and the Contractor transfers any ownership claim to
the State of Indiana and all such materials will be the property of the State of
Indiana. Use of these materials, other than related to contract performance by
the Contractor, without the prior written consent of the State, is prohibited.
During the performance of this Contract, the Contractor shall be responsible for
any loss of or damage to these materials developed for or supplied by the State
and used to develop or assist in the services provided herein while the
materials are in the possession of the Contractor. Any loss or damage thereto
shall be restored at the Contractor’s expense. Full, immediate, and unrestricted
access to the work product of the Contractor during the term of this Contract
shall be available to the State.

 

36. Payments

 

A. The Office will provide the above-specified funding on a per member per month
and per maternity delivery basis, as contained in the Offices’ capitation
payment listing, and according to the capitation rates by category as listed in
Paragraph 2.

 

B. All payment obligations are subject to the encumbrance of monies and shall be
made in arrears in accordance with Indiana law and the State of Indiana’s fiscal
policies and procedures. The Contractor may not submit claim forms before the
services have been performed.

 

C. It is understood and agreed upon by the parties that all obligations of the
State of Indiana are contingent upon the availability and continued
appropriation of State and Federal funds, and in no event shall the State of
Indiana be liable for any payments in excess of available appropriated funds.

 

37. Penalties/Interest/Attorney’s Fees

 

The State will in good faith perform its required obligations hereunder and does
not agree to pay any penalties, liquidated damages, interest, or attorney’s
fees, except as required by Indiana law, in part, IC 5-17-5, IC 34-54-8, and IC
34-13-1.

 

Notwithstanding the provisions contained in IC 5-17-5, the Parties stipulate and
agree that any liability resulting from the State of Indiana’s failure to make
prompt payment shall be based solely on the amount of funding originating from
the State of Indiana and shall not be based on funding from federal or other
sources.

 

Page 20 of 29



--------------------------------------------------------------------------------

38. Progress Reports

 

The Contractor shall submit progress reports to the State upon request. The
report shall be oral, unless the State, upon receipt of the oral report, should
deem it necessary to have it in written form. The progress reports shall serve
the purpose of assuring the State that work is progressing in line with the
schedule, and that completion can be reasonably assured on the scheduled date.

 

39. Reserved

 

40. Security and Privacy of Health Information

 

The Contractor agrees to comply with all requirements of the Health Insurance
Portability and Accountability Act of 1996 (HIPAA), Privacy Regulations, that
take effect April 14, 2003, and Security Regulations, that take effect on April
20, 2005, in all activities related to the contract, to maintain compliance
throughout the life of the contract, to operate any systems used to fulfill the
requirements of this contract in full compliance with HIPAA and to take no
action which adversely affects the State’s HIPAA compliance.

 

The parties acknowledge that the Department of Health and Human Services (DHHS)
has issued the Final Rules, as amended from time to time on the Standards for
Privacy of Individually Identifiable Health Information and on the Standards for
Security of Individually Identifiable Health Information, as required by the
Administrative Simplification Section of HIPAA. The parties acknowledge that the
Office is Covered Entity within the meaning of HIPAA. To the extent required by
the provisions of HIPAA and regulations promulgated thereunder, the Contractor
assures that it will appropriately safeguard Protected Health Information (PHI),
as defined by the regulations, which is made available to or obtained by the
Contractor in the course of its work under the contract. The Contractor agrees
to comply with all applicable requirements of law relating to PHI with respect
to any task or other activity it performs for the Office including, as required
by the final Privacy and Security regulations:

 

  A. Implementing administrative, physical and technical safeguards that
reasonably and appropriately protect the confidentiality, integrity and
availability of the electronic PHI that the Contractor creates, receives,
maintains, or transmits on behalf of OMPP;

 

  B. Implementing a disaster recovery plan, as appropriate, which includes
mechanisms to recover data and/or alternative data storage sites, as determined
by OMPP to be necessary to uphold integral business functions in the event of an
unforeseen disaster;

 

Page 21 of 29



--------------------------------------------------------------------------------

  C. Not using or further disclosing PHI other than as permitted or required by
this Contract or by applicable law;

 

  D. Using appropriate safeguards to prevent use or disclosure of PHI other than
as provided by this Contract or by applicable law;

 

  E. Reporting to OMPP any security and/or privacy incident of which the
Contractor becomes aware;

 

  F. Mitigating, to the extent practicable, any harmful effect that is known to
the Contractor and reporting to the Office any use or disclosure by the
Contractor, its agent, employees, subcontractors or third parties, of PHI
obtained under this Contract in a manner not provided for by this Contract or by
applicable law of which the Contractor becomes aware;

 

  G. Ensuring that any subcontractors or agents to whom the Contractor provides
PHI received from, or created or received by the Contractor, subcontractors or
agents on behalf of the Office agree to the same restrictions, conditions and
obligations applicable to such party regarding PHI and agrees to implement
reasonable and appropriate safeguards to protect it;

 

  H. Making the Contractor’s internal practices, books and records related to
the use of disclosure of PHI received from, or created or received by the
Contractor on behalf of the Office available to the Office at its request or to
the Secretary of the United States Department of Health and Human Services for
purposes of determining the Office’s compliance with applicable law. The
Contractor shall immediately notify the Office upon receipt by the Contractor of
any such request from the Secretary of DHHS, and shall provide the Office with
copies of any materials made available in response to such a request;

 

  I. In accordance with procedures established by the Office, making available
the information required to provide an accounting of disclosures pursuant to
applicable law, if the duties of the Contractor include disclosures that must be
accounted for;

 

  J. Making available PHI for amendment and incorporating any amendments to PHI
in accordance with 45 CFR 164.526, if the Contractor maintains PHI subject to
amendment;

 

  K. In accordance with procedures established by the Office, making PHI
available to individuals entitled to access and requesting access in compliance
with 45 CFR 164.524 and the duties of the Contractor;

 

Page 22 of 29



--------------------------------------------------------------------------------

  L. Authorizing termination of the Contract if OMPP determines that the
Contractor has violated a material provision; and

 

  M. At the termination of the Contract, if feasible, return or destroy all PHI
received or created under the Contract. If OMPP determines return or destruction
is not feasible, the protections in this agreement shall continue to be extended
to any PHI maintained by the Contractor for as long as it is maintained.

 

40.5 Electronic Transaction Standards Compliance

 

In order to fulfill the terms of this Contract, Contractor will utilize and
interface with the State’s electronic systems and will use them to perform
certain electronic transactions that contain health information, and which are
subject to the final rules for the Standards for Electronic Transactions, dated
August 17, 2000, under the Administrative Simplification Section of HIPAA (the
“Transaction Standards”).

 

The Contractor shall comply with the Transaction Standards, as may be amended
from time to time, and shall provide documentation of its compliance with them,
including a summary of project plans for remediation, status reports of
remediation efforts, summary of text results, copies of certifications, if any,
and the Contractor’s statement affirming completion of all requirements. Such
compliance shall be maintained at no additional cost to the State.

 

Contractor will indemnify and hold the State harmless from any loss, damage,
costs, expense, judgment, sanction or liability, including, but not limited to,
attorneys’ fees and costs, that the State incurs or is subject to, as a result
of Contractor’s breach of this Paragraph.

 

41. Severability

 

The invalidity of any section, subsection, clause or provision of this Contract
shall not affect the validity of the remaining sections, subsections, clauses or
provisions of this Contract.

 

42. Substantial Performance

 

This Contract shall be deemed to be substantially performed only when fully
performed according to its terms and conditions and any modification thereof.

 

43. Successors and Assignees

 

The Contractor binds its successors, executors, administrators, and assignees to
all covenants of this Contract. Except as above set forth, the Contractor shall
not assign, sublet or transfer interest in this Contract without the prior
written consent of the State of Indiana.

 

Page 23 of 29



--------------------------------------------------------------------------------

44. Taxes

 

The State of Indiana is exempt from state, federal, and local taxes. The State
will not be responsible for any taxes levied on the Contractor as a result of
this Contract.

 

45. Termination for Convenience

 

This Contract may be terminated, in whole or in part, by the State whenever, for
any reason, the State determines that such termination is in the best interest
of the State. Termination of services shall be effected by delivery to the
Contractor of a Termination Notice at least thirty (30) days prior to the
termination effective date, specifying the extent to which performance of
services under such termination becomes effective. The Contractor shall be
compensated for services properly rendered prior to the effective date of
termination. The State will not be liable for services performed after the
effective date of termination. The Contractor shall be compensated for services
herein provided but in no case shall total payment made to the Contractor exceed
the original contract price or shall any price increase be allowed on individual
line items if canceled only in part prior to the original termination date.

 

46. Termination for Default

 

A. With the provision of thirty (30) days notice to the Contractor, the State
may terminate this Contract in whole or in part, if the Contractor fails to:

 

  1. Correct or cure any breach of this Contract;

 

  2. Deliver the supplies or perform the services within the time specified in
this Contract or any extension;

 

  3. Make progress so as to endanger performance of this Contract; or

 

  4. Perform any of the other provisions of this Contract.

 

B. If the State terminates this Contract in whole or in part, it may acquire,
under the terms and in the manner the State considers appropriate, supplies or
services similar to those terminated, and the Contractor will be liable to the
State for any excess costs for those supplies or services. However, the
Contractor shall continue the work not terminated.

 

C. The State shall pay the contract price for completed supplies delivered and
services accepted. The Contractor and the State shall agree on the amount of
payment for manufacturing materials delivered and accepted and for the
protection and preservation of the property. Failure to agree will be a dispute
under the Disputes clause. The State may withhold from

 

Page 24 of 29



--------------------------------------------------------------------------------

these amounts any sum the State determines to be necessary to protect the State
against loss because of outstanding liens or claims of former lien holders.

 

D. The rights and remedies of the State in this clause are in addition to any
other rights and remedies provided by law or equity or under this Contract.

 

47. Registration with the Secretary of State of Indiana

 

The Contractor certifies that if it is a non-domestic entity, it is registered
with the Indiana Secretary of State to do business in the State of Indiana.

 

48. Reserved

 

49. Waiver of Rights

 

No right conferred on either party under this Contract shall be deemed waived
and no breach of this Contract excused, unless such waiver or excuse is in
writing and signed by the party claimed to have waived such right.

 

Failure of the State to enforce at any time any provision of this Contract shall
not be construed as a waiver thereof. The remedies herein reserved shall be
cumulative and additional to any other remedies in law or equity.

 

50. Work Standards

 

The Contractor shall execute its responsibilities by following and applying at
all times the highest professional and technical guidelines and standards. If
the State becomes dissatisfied with the work product of or the working
relationship with those individuals assigned to work on this Contract, the State
may request in writing the replacement of any or all such individuals, and
Contractor shall grant such request.

 

51. State Boilerplate Affirmation Clause

 

The undersigned attests on behalf of the contractor, subject to the penalties of
perjury that I have not altered, modified or changed the State’s Boilerplate
contract clauses paragraphs 4 through 49) or the Offices’ additionally required
clauses (paragraphs 50 through 56) in any way and that I am not aware of any
alterations, modifications or changes to the State’s Boilerplate contract
clauses, except for the following clauses which are identified by name below:

 

Clause 2 Consideration

 

Clause 15 Continuity of Services

 

Clause 26 Information Technology Accessibility

 

Clause 28 Key Persons

 

Clause 33 Notice to Parties

 

Clause 36 Payments

 

Clause 48 Travel

 

Page 25 of 29



--------------------------------------------------------------------------------

52. Assurance of Compliance with Civil Rights Act of 1964, Section 504 of the
Rehabilitation Act of 1973 and the Age Discrimination Act of 1975, the Americans
with Disabilities Act of 1990 and Title IX of the Education Amendments of 1972

 

The Contractor agrees that it, and all of its subcontractors and providers, will
comply with the following:

 

A. Title VI of the Civil Rights Act of 1964 (Pub. L. 88-352), as amended, and
all requirements imposed by or pursuant to the Regulation of the Department of
Health and Human Services (45 CFR Part 80), to the end that, in accordance with
Title VI of that Act and the Regulation, no person in the United States shall on
the ground of race, color, or national origin, be excluded from participation
in, be denied the benefits of, or be otherwise subjected to discrimination under
any program or activity for which the Contractor receives Federal financial
assistance under this Contract.

 

B. Section 504 of the Rehabilitation Act of 1973 (Pub. L. 93-112), as amended,
and all requirements imposed by or pursuant to the Regulation of the Department
of Health and Human Services (45 CFR Part 84), to the end that, in accordance
with Section 504 of that Act and the Regulation, no otherwise qualified
handicapped individual in the United States shall, solely by reason of his/her
handicap, be excluded from participation in, be denied the benefits of, or be
subjected to discrimination under any program or activity for which the
Contractor receives Federal financial assistance under this Contract.

 

C. The Age Discrimination Act of 1975 (Pub. L. 94-135), as amended, and all
requirements imposed by or pursuant to the Regulation of the Department of
Health and Human Services (45 CFR Part 91), to the end that, in accordance with
the Act and the Regulation, no person in the United States shall, on the basis
of age, be denied the benefits of, be excluded from participation in, or be
subjected to discrimination under any program or activity for which the
Contractor receives Federal financial assistance under this Contract.

 

D. The Americans with Disabilities Act of 1990 (Pub. L. 101-336), as amended,
and all requirements imposed by or pursuant to the Regulation of the Department
of Justice (28 CFR 35.101 et seq.), to the end that in accordance with the Act
and Regulation, no person in the United States with a disability shall, on the
basis of the disability, be excluded from participation in, be denied the
benefits of, or otherwise be subjected to discrimination under any program or
activity for which the Contractor receives Federal financial assistance under
this Contract.

 

Page 26 of 29



--------------------------------------------------------------------------------

E. Title IX of the Education Amendments of 1972, as amended (20 U.S.C. §§
1681,1683, and 1685-1686), and all requirements imposed by or pursuant to
regulation, to the end that, in accordance with the Amendments, no person in the
United States shall, on the basis of sex, be excluded from participation in, be
denied the benefits of, or otherwise be subjected to discrimination under any
program or activity for which the Contractor receives Federal financial
assistance under this Contract.

 

The Contractor agrees that compliance with this assurance constitutes a
condition of continued receipt of Federal financial assistance, and that it is
binding upon the Contractor, its successors, transferees and assignees for the
period during which such assistance is provided. The Contractor further
recognizes that the United States shall have the right to seek judicial
enforcement of this assurance.

 

53. Conveyance of Documents and Continuation of Existing Activity

 

Should the Contract for whatever reason, (i.e. completion of a contract with no
renewal, or termination of service by either party), be discontinued and the
activities as provided for in the Contract for services cease, the Contractor
and any subcontractors employed by the terminating Contractor in the performance
of the duties of the Contract shall promptly convey to the State of Indiana,
copies of all vendor working papers, data collection forms, reports, charts,
programs, cost records and all other material related to work performed on this
Contract. The Contractor and the Office shall convene immediately upon
notification of termination or non-renewal of the Contract to determine what
work shall be suspended, what work shall be completed, and the time frame for
completion and conveyance. The Office will then provide the Contractor with a
written schedule of the completion and conveyance activities associated with
termination. Documents/materials associated with suspended activities shall be
conveyed by the Contractor to the State of Indiana upon five days’ notice from
the State of Indiana. Upon completion of those remaining activities noted on the
written schedule, the Contractor shall also convey all documents and materials
to the State of Indiana upon five days’ notice from the State of Indiana.

 

54. Environmental Standards

 

If the contract amount set forth in this Contract is in excess of $100,000, the
Contractor shall comply with all applicable standards, orders, or requirements
issued under section 306 of the Clean Air Act (42 U.S.C. § 7606), section 508 of
the Clean Water Act (33 U.S.C. § 1368), Executive Order 11738, and Environmental
Protection Agency regulations (40 C.F.R. Part 32), which prohibit the use under
non-exempt Federal contracts of facilities included on the EPA List of Violating
Facilities. The Contractor shall report any violations of this paragraph to the
State of Indiana and to the United States Environmental Protection Agency
Assistant Administrator for Enforcement.

 

Page 27 of 29



--------------------------------------------------------------------------------

55. Lobbying Activities

 

Pursuant to 31 U.S.C. § 1352, and any regulations promulgated thereunder, the
Contractor hereby assures and certifies that no federally appropriated funds
have been paid, or will be paid, by or on behalf of the Contractor, to any
person for influencing or attempting to influence an officer or employee of any
agency, a member of Congress, an officer or employee of Congress, or an employee
of a member of Congress, in connection with the awarding of any federal
contract, the making of any federal grant, the making of any federal loan, the
entering into of any cooperative contract, and the extension, continuation,
renewal, amendment, or modification of any federal contract, grant, loan or
cooperative contract. If any funds other than federally appropriated funds have
been paid or will be paid to any person for influencing or attempting to
influence an officer or employee of any agency, a member of Congress, an officer
or employee of Congress, or an employee of a member of Congress in connection
with this Contract, the Contractor shall complete and submit Standard Form-LLL,
“Disclosure Form to Report Lobbying”, in accordance with its instructions.

 

56. Ethics Compliance

 

The contractor and its agents shall abide by all ethical requirements that apply
to persons who have a business relationship with the State, as set forth in
Indiana Code § 4-2-6 et seq., the regulations promulgated thereunder, and
Executive Order 04-08, dated April 27, 2004. If the contractor is not familiar
with these ethical requirements, the contractor should refer any questions to
the Indiana State Ethics Commission, or visit the Indiana State Ethics
Commission website at <<<http://www.in.gov/ethics/>>>. If the contractor or its
agents violate any applicable ethical standards, the State may, in its sole
discretion, terminate this contract immediately upon notice to the contractor.
In addition, the contractor may be subject to penalties under Indiana Code §
4-2-6-12.

 

Non-Collusion and Acceptance

 

The undersigned attests, subject to the penalties for perjury, that he/she is
the Contractor, or that he/she is the representative, agent, member or officer
of the contracting party, that he/she has not, nor has any other member,
employee, representative, agent or officer of the Contractor, directly or
indirectly, to the best of his/her knowledge, entered into or offered to enter
into any combination, collusion or agreement to receive or pay, and that he/she
has not received or paid, any sum of money or other consideration for the
execution of this Contract other than that which appears upon the face of this
Contract.

 

Page 28 of 29



--------------------------------------------------------------------------------

In Witness Whereof, Contractor and the State of Indiana have, through duly
authorized representatives, entered into this Contract. The parties having read
and understand the foregoing terms of this Contract do by their respective
signatures dated below hereby agree to the terms thereof.

 

Contractor:

 

By:

 

/s/    Todd S. Farha

--------------------------------------------------------------------------------

Name:

 

Todd S. Farha

Title:

 

CEO

Date: 11/23/2004

 

State of Indiana Agency:

/s/    Melanie Bella

--------------------------------------------------------------------------------

Melanie Bella

Assistant Secretary

Family and Social Services Administration

Date: 12/09/04

Department of Administration:

/s/    Charles R. Martindale

--------------------------------------------------------------------------------

Charles R. Martindale

Commissioner

Date: 12/14/04

 

State Budget Agency   Office of the Attorney General

/s/    Marilyn F. Schultz

--------------------------------------------------------------------------------

 

/s/    Stephen Carter

--------------------------------------------------------------------------------

Marilyn F. Schultz   Stephen Carter Director   Attorney General Date: 12/27/04  
Date: 1/7/05

 

Page 29 of 29



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

Table of Contents

 

1.0 Managed Care Organization’s (MCO’s) Administrative Requirements

   4

1.1 Readiness Review

   4

1.2 Staffing Requirements

   5

1.2.1 Key Staff

   5

1.2.2 Staff Positions

   8

1.3 OMPP Meeting Requirements

   9

1.3.1 Mandatory Attendance and Participation at Hoosier Healthwise Meetings

   9

1.3.2 Mandatory Attendance Meetings

   9

1.3.3 Optional Meetings

   9

1.4 Drug Utilization Review (DUR) Board

   10

1.5 Financial

   10

1.5.1 Solvency

   10

1.5.2 Insurance

   11

1.5.3 Reinsurance

   11

1.5.4 Financial Accounting Requirements

   12

1.5.5 Reporting Transactions with Parties of Interest

   13

1.6 Subcontracts

   14

1.7 Debarred Individuals

   16

2.0 Covered Benefits and Services

   16

2.1 Self-referral Services

   17

2.2 Carved-out Services

   19

2.3 Diabetes Self-management Service

   19

2.4 Emergency Care

   19

2.4.1 Post-stabilization

   20

2.5 Excluded Services

   21

2.6 Continuity of Care

   22

2.7 Out-of-Network (Out-of-Area) Services

   22

2.8 Disease Management

   23

2.9 Enhanced Services

   23

3.0 Member Services

   24

3.1 Member Services Helpline

   24

3.2 Member Outreach, Marketing and Education

   24

3.2.1 Marketing and Outreach

   24

3.2.2 Member Education Programs

   26

3.2.3 Member Education Materials

   26

3.3 Member Enrollment

   28

3.3.1 Newborn Members

   29

3.3.2 Members with Special Health Care Needs

   29

3.3.3 Member Disenrollment From MCO

   30

3.4 Member-Provider Communications

   31

3.5 Member Inquiries, Grievances and Appeals

   31

4.0 Provider Network Requirements

   32

4.1 Network Development

   32

 

1



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

 

4.2 Network Composition Requirements

   33

4.2.1 Primary Medical Provider (PMP) Requirements

   33

4.2.2 Primary Medical Provider (PMP) Enrollment and Disenrollment

   34

4.2.3 Specialist and Ancillary Provider Network Requirements

   35

4.2.4 Federally Qualified Health Centers (FQHCs) and Rural Health Clinics (RHCs)

   38

4.3 Provider Agreements

   38

4.4 Provider Credentialing

   39

4.5 Medical Records

   40

4.6 Provider Education and Outreach

   41

4.7 MCO Communications with Providers

   41

4.8 Provider Payment Requirements

   42

4.9 Member Payment Liability

   43

4.10 Provider Dispute Resolution

   43

4.11 Disclosure of Physician Incentive Plan (PIP)

   43

4.12 Provider Directory

   44

5.0 Quality Management and Utilization Management

   45

5.1 Quality Management and Improvement Program

   45

5.1.1 Quality Management and Improvement Committee

   46

5.1.2 Quality Management and Improvement Plan Requirements

   47

5.2 Utilization Management Program

   47

5.2.1 Authorization of Services and Notices of Actions

   49

5.2.2 Objection on Moral or Religious Grounds

   51

5.2.3 Utilization Management Committee

   51

5.3 Program Integrity Plan

   52

6.0 Management Information Systems

   53

6.1 Disaster Recovery Plans

   54

6.2 Member Enrollment Data Exchange

   55

6.3 Provider Network Data

   56

6.4 Claims Processing

   56

6.4.1 Claims Processing Capability

   56

6.4.2 Compliance with State and Federal Claims Processing Regulations

   56

6.4.3 Claims Payment Timelines

   57

6.4.4 Subcontracting Claims Processing Functions

   57

6.5 Shadow Claims Reporting

   57

6.5.1 Definition and Uses of Shadow Claims

   57

6.5.2 Reporting Format

   58

6.5.3 Annual Shadow Claims Workplan and Ongoing Monitoring

   58

6.6 Third-Party Liability (TPL) Issues

   60

6.6.1 Coordination of Benefits

   60

6.6.2 Collection and Reporting

   60

6.6.3 Cost Avoidance

   61

6.6.4 Cost Avoidance Exceptions

   61

7.0 Performance Reporting and Incentives

   62

7.1 Management Information Systems Reports

   62

7.2 Member Service Reports

   63

 

2



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

7.3 Network Development Reports

   63

7.4 Provider Service Reports

   63

7.5 Quality Management Reports

   64

7.6 Utilization and Financial Reports

   64

7.7 Other Reporting

   65

7.8 Performance Monitoring and Incentives

   65

7.8.1 Performance Targets, Standards, and Benchmarks

   65

7.8.2 Incentive Program

   66

8.0 Failure to Perform/Non-compliance Remedies

   67

8.1 Non-compliance Remedies

   67

8.1.1 Corrective Actions

   68

8.1.2 Liquidated Damages

   69

8.2 Areas of Non-Compliance

   70

8.2.1 Non-compliance with General Contract Provisions

   70

8.2.2 Non-compliance with Shadow Claims Data Submission

   70

8.2.3 Non-compliance with Reporting Requirements

   71

8.2.4 Non-compliance with Readiness Review Requirements

   71

8.3 Performance Bonds

   71

9.0 Termination Provisions

   72

9.1 Contract Terminations

   72

9.1.1 Termination by the State

   73

9.1.2 Termination for Financial Instability

   73

9.1.3 Termination for Failure to Disclose Records

   74

9.1.4 Termination by the MCO

   74

9.2 Termination Procedures

   74

9.3 MCO Responsibilities Upon Termination

   75

9.4 Liquidated Damages

   76

9.5 Assignment of Terminating MCO’s Membership and Responsibilities

   77

9.6 Refunds of Advanced Payments

   77

9.7 Termination Claims

   77

 

3



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

1.0 Managed Care Organization’s (MCO’s) Administrative Requirements

 

The managed care organization (MCO) must maintain an administrative and
organizational structure that supports an effective and efficient delivery of
services to members. The organizational structure must demonstrate an integrated
approach to managing the delivery of health care services to its Hoosier
Healthwise population. The MCO’s organizational structure must support the
integration of data from every aspect of its delivery system and its internal
functional units to accurately reflect the MCO’s efficiencies and performance.
The MCO must also have policies in place that support the integration of
financial and performance data and comply with all applicable Federal and State
requirements.

 

The MCO must have in place sufficient administrative staff and organizational
components to comply with all program requirements and standards. The MCO’s plan
must manage the functional linkage of major technical areas:

 

  • Member services

 

  • Provider services

 

  • Provider enrollment

 

  • Network development

 

  • Quality management and improvement

 

  • Utilization management

 

  • Management information systems (e.g., claims processing and data reporting)

 

1.1 Readiness Review

 

The MCO must participate in the readiness review process prior to the actual
enrollment of any Hoosier Healthwise managed care members. As requested by the
Office of Medicaid Policy and Planning (OMPP), the MCO must submit documentation
from several operational areas that demonstrates the MCO’s readiness to enroll
members. Operational areas will include:

 

  • Provider Network/Access to Services

 

  • Quality Management and Improvement

 

  • Utilization and Medical Management

 

  • Education/Outreach Programs for Members and Providers

 

  • Member and Provider Services

 

  • Administration and Organizational Structure

 

  • Financial Stability

 

  • Management Information System (MIS)

 

A sample readiness review tool is provided with this RFP.

 

All of the MCO’s subcontracts in place before the contract start date will be
subject to the established readiness review requirements. All subcontracts will
be subject to State review and approval prior to becoming effective. For more
information on subcontracting, see Section 1.6 of this Attachment. If there is a
change in the MCO’s subcontractors for major portions of the requested services
during the course of the contract, OMPP may require another readiness review at
any time.

 

4



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

The MCO must have position descriptions for the staff described in this section
and resumes of staff filling the positions (if available) for OMPP’s review at
the Readiness Review. The MCO must also have training curriculum and schedules
available for OMPP’s review.

 

If for any reason, the MCO does not pass the readiness review, the MCO may be
subject to liquidated damages. If OMPP identifies major deficiencies during the
readiness review, OMPP may delay member enrollment until the MCO adequately
addresses the deficiencies.

 

1.2 Staffing Requirements

 

Prior to the contract effective date, OMPP will provide a series of orientation
sessions to assist the MCO in developing its internal operations to support the
requirements of the MCO’s contract with the State (i.e., data submission, data
transmissions, reporting formats, etc.).

 

However, on an ongoing basis, the MCO must ensure all staff have appropriate and
ongoing training (e.g., orientation, cultural sensitivity, program updates,
clinical protocols, policies and procedures compliance, computer system, etc.),
education and experience to fulfill the requirements of their position. The MCO
must institute mechanisms to maintain a high level of plan performance and data
reporting capabilities regardless of staff vacancies or turnover. The MCO must
have an effective method to address and reduce staff turnover (e.g., cross
training, use of temporary staff or consultants, etc.) as well as processes to
solicit staff feedback to improve the work environment. The MCO must maintain
documentation to confirm its internal staff training, curriculum, schedules and
attendance.

 

The MCO must have position descriptions for the positions discussed in this
section that include the responsibilities and qualifications of the position
such as, but not limited to: education (e.g., high school, college degree and
graduate degree), professional credentials (e.g., licensure or certifications),
direct work experience, membership in professional or community associations.

 

The MCO must have an office in the State of Indiana from which, at a minimum,
key staff physically perform the majority of their daily duties and
responsibilities, and a major portion of the plan’s operations take place.

 

1.2.1 Key Staff

 

The MCO must employ the key staff listed below who are dedicated to the Hoosier
Healthwise program. The key staff include, but are not limited to:

 

  • Compliance Officer – The MCO must employ a Compliance Officer who is
dedicated full-time to the Hoosier Healthwise program. This individual will be
the primary liaison with the State (or its designees) to facilitate
communications between OMPP, the State’s contractors and the MCO’s executive
leadership and staff. This individual must maintain a current knowledge of
Federal and State legislation, legislative initiatives, and regulations that may
impact the MCO’s Hoosier Healthwise program. OMPP must approve of the candidate
who will fill this position. The compliance officer, in close coordination with
other key staff, has primary responsibility for ensuring all MCO functions are
in compliance with the terms of the MCO’s contract.

 

5



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Management Information Systems (MIS) Coordinator – The MCO must employ an
MIS Coordinator who is dedicated full-time to the Hoosier Healthwise program.
This individual will oversee the MCO’s Medicaid MIS and serve as a liaison
between the MCO and the State’s fiscal agent, monitoring contractor, or other
OMPP contractors regarding shadow claims submissions and other data transmission
interface and management issues. The MIS coordinator, in close coordination with
other key staff, is responsible for ensuring all program data transactions are
in compliance with the terms of the MCO’s contract with the State. OMPP must
approve of the candidate who will fill this position. For more information on
the MIS program requirements, see Section 6.0 of this Attachment.

 

  • Medical Director – The MCO must employ or contract the services of a Medical
Director who is an Indiana Health Coverage Program (IHCP) provider. The Medical
Director must oversee the development and implementation of the MCO’s clinical
practice guidelines, review any potential quality of care problems, oversee the
MCO’s clinical management program, programs that address special needs
populations, serve as the MCO’s medical professional interface with the MCO’s
primary medical providers (PMPs) and specialty providers, be the point person
for the MCO’s disease management program for asthma and the Indiana Chronic
Disease Management Program (ICDMP), and direct the Quality Management and
Utilization Management programs, monitoring, corrective actions and other
quality management, utilization management or program integrity activities. The
medical director, in close coordination with other key staff, is responsible for
ensuring the medical management and quality management components of the MCO’s
operations are in compliance with the terms of MCO’s contract with the State.

 

  • Member Services Manager – The MCO must employ a Member Services Manager who
is dedicated full-time to the Hoosier Healthwise program. This Manager must, at
a minimum, be responsible for directing the activities of the MCO’s member
services, member helpline telephone performance; member education and outreach
programs and member materials development, approval and distribution and serve
as the primary interface with the State’s fiscal agent and enrollment broker
regarding such issues as member enrollment and disenrollment, member PMP
changes, member eligibility and newborn enrollment activities. This Manager must
provide an orientation and on-going training for member services helpline
representatives, at a minimum, to support accurately informing members of how
the MCO health plan operates, availability of covered services, benefit
limitations, health needs assessment (HNA) screening, emergency services, PMP
assignment, specialty provider referrals, self-referral services, preventive and
enhanced services, well-child services and member grievances and appeals
procedures. The member services manager, in close coordination with other key
staff, is responsible for ensuring all of the MCO’s member services operations
are in compliance with the terms of the MCO’s contract with the State. For more
information regarding the member services program requirements, see Section 3.0
of this Attachment.

 

  • Provider Services Manager – The MCO must employ a Provider Services Manager
who is dedicated full-time to the Hoosier Healthwise program. This Manager must,
at a minimum, be responsible for the provider services helpline performance,
provider recruitment, contracting and credentialing, provider manual and
education materials and outreach programs, providing information to OMPP or its
contractors regarding the

 

6



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

MCO’s provider network and facilitating the provider claims dispute process. The
provider services manager, in close coordination with other key staff, is
responsible for ensuring all of the MCO’s provider services operations are in
compliance with the terms of the MCO’s contract with the State. For more
information regarding the provider services program requirements, see Section
4.0 of this Attachment.

 

  • Quality Management Manager – The MCO must employ Quality Management Manager
who is dedicated full-time to the Hoosier Healthwise program. The Quality
Management Manager must, at a minimum, be responsible for directing the
activities of the MCO’s quality management staff in monitoring and auditing the
MCO’s internal procedures to ensure a health care delivery system of the highest
quality. This Manager must assist the MCO’s compliance officer in overseeing the
activities of the MCO operations to meet the State’s goal of providing health
care services that improve the health status of the Hoosier Healthwise members.
For more information regarding the quality management requirements, see Section
5.0 of this Attachment.

 

  • Utilization Management Manager – The MCO must employ a Utilization
Management Manager who is dedicated full-time to the Hoosier Healthwise program.
This Manager must, at a minimum, be responsible for directing the activities of
the utilization management staff within the patient confidentiality guidelines
mandated by the Health Insurance Portability and Accountability Act (HIPPA).
This Manager must direct staff performance regarding prior authorization,
medical necessity determinations, concurrent review, retro-review, continuity of
care, care coordination and other clinical and medical management programs. For
more information regarding the utilization management requirements, see Section
5.0 of this Attachment.

 

  • Financial Officer – A financial officer must oversee the budget and
accounting systems of the MCO for the Hoosier Healthwise program. This Officer
must, at a minimum, be responsible for ensuring that the MCO meets the State’s
requirements for financial performance reporting.

 

  • Pharmacy Manager – The MCO must employ a Pharmacy Manager dedicated
full-time to the Hoosier Healthwise program. This individual will represent the
MCO at the State’s Drug Utilization Review (DUR) Board meetings, participate on
the MCO’s internal pharmacy therapeutics committee, and interface with the MCO’s
pharmacy benefits manager (PBM), the State’s PBM and monitoring contractor. The
pharmacy manager, in close coordination with other key staff, is responsible for
ensuring all of the MCO’s pharmacy operations are in compliance with the terms
of the MCO’s contract with the State.

 

The MCO must provide written notification to OMPP’s Managed Care Director of
anticipated vacancies of key staff within five business days of receiving the
key staff person’s notice to terminate employment or five business days before
the vacancy occurs, whichever occurs first. At that time, the MCO must present
OMPP’s Managed Care Director with an interim plan to cover the responsibilities
created by the key staff vacancy. Likewise, the MCO must notify OMPP’s Managed
Care Director within five business days after a candidate’s acceptance to fill a
key staff position or five business days prior to the candidate’s start date,
whichever occurs first.

 

7



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

All key staff must be accessible to OMPP and its other program subcontractors
via voicemail and electronic mail systems. As part of its annual Quality
Management and Improvement Plan, the MCO must submit to OMPP an updated
organizational chart including e-mail addresses and phone numbers for key staff.

 

1.2.2 Staff Positions

 

Staff positions listed below are provided as a general guideline. OMPP expects
the MCO to employ whatever staff are necessary to comply with the State’s
performance requirements, which may include but are not limited to, the
following staff:

 

  • Executive management to interface with OMPP leadership, to coordinate and
confer with the State on matters related to the MCO’s participation in the
Hoosier Healthwise program

 

  • A Grievance Coordinator to investigate and coordinate responses to address
member and provider grievances and appeals against the MCO and interface with
the Indiana Family Social Services Administration (IFSSA) Hearings Office.

 

  • Sufficient technical support services staff to ensure the timely and
accurate processing of support services, reports and requests (i.e., telephone
systems, information systems, etc.)

 

  • A sufficient number of staff dedicated to perform quality management and
improvement activities, and participate in the MCO’s internal quality management
committee

 

  • A sufficient number of utilization and medical management staff dedicated to
perform utilization management and review activities.

 

  • A sufficient number of member services representatives to coordinate
communications between the MCO and its members; respond to member inquiries and
to assist all members regarding issues such as MCO policies, procedures, general
operations, benefit coverage and eligibility.

 

  • A sufficient number of staff to administer and score the health needs
screening tool to identify members who may have special health care needs, as
well as coordinate and ensure continuity of care with the PMP for these special
needs members.

 

  • A sufficient number of provider representatives to coordinate communications
between the MCO, contracted and non-contracted providers, and OMPP. The MCO must
have trained representatives that it authorizes to submit PMP enrollments and
disenrollments to the State’s fiscal agent.

 

  • A sufficient number of claims examiners to process electronic and paper
claims in a timely and accurate manner, process claims correction letters,
process claims resubmissions and address overall disposition of all claims for
the MCO, per State and Federal guidelines, as well as a sufficient number of
staff to ensure the timely, complete and accurate submission of shadow claims
data.

 

8



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Member and provider education/outreach staff to promote health-related
prevention and wellness education and programs, maintain member and provider
awareness of the MCO’s policies and procedures and identify barriers to an
effective health care delivery system for the MCO’s members and providers.

 

1.3 OMPP Meeting Requirements

 

OMPP conducts meetings and collaborative workgroups for the Hoosier Healthwise
program. The MCO must comply with all meeting requirements, as listed below, and
is expected to cooperate with OMPP or its subcontractors in preparing for and
participating in these meetings. In addition to the meetings listed below. OMPP
meets at least annually with the executive leadership of each MCO to review the
MCO’s performance, discuss the MCO’s outstanding or commendable contributions,
identify areas for improvement and outline upcoming issues that may impact the
MCO or the Hoosier Healthwise program. The general list of current meetings is
listed below, but OMPP reserves the right to change the meeting list and/or
schedule. The MCO Policies and Procedures Manual details the MCO meeting
requirements.

 

1.3.1 Mandatory Attendance and Participation at Hoosier Healthwise Meetings

 

The MCO must attend and must participate in the following meetings:

 

  • Managed Care Monthly Policy and Operations Meeting (Monthly)

 

  • Managed Care Technical Meeting (Monthly)

 

  • Quality Improvement Committee Meeting (Monthly)

 

  • Clinical Studies Meeting (Monthly)

 

  • IHCP Provider Workshops (Quarterly) and Annual Seminar

 

  • Ad hoc collaborative workgroups (e.g., shadow claims, disease management) as
directed by OMPP

 

1.3.2 Mandatory Attendance Meetings

 

The MCO must attend and may participate in the following meetings:

 

  • Clinical Advisory Committee Meeting (Bimonthly)

 

  • Drug Utilization Review Board Meeting (Monthly)

 

  • IHCP Medicaid Medical Policy Meeting (Quarterly)

 

  • Indiana State Medical Association Medicaid Coalition Meeting (Bimonthly)

 

1.3.3 Optional Meetings

 

The MCO may attend the following meetings:

 

  • IHCP Surveillance, Utilization Review Meeting (Monthly)

 

  • IHCP Prior Authorization/Medical Management Meeting (Monthly)

 

  • Medicaid Advisory Committee Meeting (Quarterly)

 

  • Other Professional Provider Association Meetings (Various)

 

9



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

1.4 Drug Utilization Review (DUR) Board

 

The Indiana DUR Board is appointed by the Governor to serve in an advisory
capacity to Indiana Medicaid with regard to the prescription and dispensing of
drugs by Medicaid providers and the use of drugs by Medicaid recipients. The DUR
Board is composed of representatives of the pharmacy, medical, and scientific
communities and has a responsibility to establish criteria for both
retrospective review and prospective surveillance of drug prescription and
dispensing for and use by Medicaid recipients. Through the expert opinion of the
DUR Board members, aided, when appropriate, by consultants, the DUR Board will
provide the OMPP with advice on matters of drug usage so as to allow for the
appropriate and cost effective delivery of medical and pharmaceutical care. For
more information regarding the DUR Board refer to IC 12-15-35-46.

 

IC 12-15-35-47 provides that if a Medicaid MCO proposes to remove one or more
drugs from the formulary (commonly referred to as ‘the preferred drug list’ or
PDL) or places new restrictions on one or more drugs on the formulary, the MCO
must submit the proposed changes to OMPP for review and recommendation by the
DUR Board. Therefore, the MCO must submit its proposed drug formulary, or any
changes to its drug formulary after OMPP has approved the MCO’s drug formulary,
to OMPP at least 35 calendar days before it intends to implement or change its
formulary. The MCO must meet with the appropriate OMPP staff to answer questions
about clinical reasons for changes to the formulary. OMPP will then forward the
proposed formulary to the DUR Board for review and recommendation. The DUR Board
will determine whether the proposed formulary impedes the quality of patient
care in the Medicaid program or increases costs in other parts of the Medicaid
program, including hospital costs and physician costs. Based on the
recommendation of the DUR Board, OMPP will approve, disapprove or require
modifications to the MCO’s proposed formulary. During this process, the MCO must
also be available to the DUR Board to respond to questions regarding the MCO’s
formulary. The DUR Board requires that the MCO submit a quarterly report as
described in the MCO Reporting Manual, and OMPP may require the MCO to submit
additional reports to the DUR Board.

 

1.5 Financial

 

OMPP and the Indiana Department of Insurance (IDOI) monitor the MCO’s financial
performance and require financial indicator reporting quarterly. The financial
performance reporting requirements are listed in Section 7.6 of the Attachment
and further described in the MCO Reporting Manual.

 

1.5.1 Solvency

 

The MCO must maintain a fiscally solvent operation per Federal regulations and
IDOI’s requirements for a minimum net worth and set reserve amount. The MCO must
have a process in place to review and authorize contracts established for
reinsurance and third-party liability, if applicable.

 

The MCO must comply with the Federal requirements for protection against
insolvency pursuant to 42 CFR 438.116 which require non-Federally qualified MCOs
to:

 

  • Provide assurances satisfactory to the State showing that its provision
against the risk of insolvency is adequate to ensure that its Medicaid enrollees
will not be liable for the MCO’s debts if the entity becomes insolvent

 

10



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Meet the solvency standards established by the State for private health
maintenance organizations, or be licensed or certified by the State as a
risk-bearing entity

 

Also see Insolvency Insurance under the Reinsurance Section below.

 

1.5.2 Insurance

 

The MCO must be in compliance with all applicable insurance laws of the State of
Indiana and the Federal government throughout the term of the contract. No less
than 90 calendar days prior to delivering services under this contract, the MCO
must obtain from an insurance company duly authorized to do business in the
State of Indiana, at least the minimum coverage levels as listed below for the
following types of insurance:

 

  • Professional Liability (Malpractice) Insurance for the MCO and its Medical
Director, as defined in IC 34-18-4-1

 

  • Workers’ Compensation Insurance

 

  • Comprehensive Liability Insurance

 

  • Fidelity Bond or Fidelity Insurance, as defined in IC 27-13-5-2

 

No less than 30 calendar days before the policy renewal effective date, the MCO
must submit to OMPP its certificate of insurance for each renewal period for
review and approval.

 

1.5.3 Reinsurance

 

The MCO must purchase reinsurance from a commercial reinsurer and must establish
reinsurance agreements meeting the requirements listed below. New policies,
renewals or amendments must be submitted to OMPP for review and approval at
least 60 calendar days before becoming effective.

 

  • Agreements and Coverage

 

  • The attachment point must be equal to or less than $125,000. The MCO
electing to establish commercial reinsurance agreements with an attachment point
greater than $125,000 must provide a justification in its proposal or submit
justification to OMPP in writing, and must receive approval from OMPP before
changing the attachment point.

 

  • Reinsurance agreements must transfer risk from MCO to the reinsurer.

 

  • The reinsurer’s payment to the MCO must depend on and vary directly with the
amount and timing of claims settled under the reinsured contract. Contractual
features that delay timely reimbursement are not acceptable.

 

  • The MCO must receive reinsurance coverage of at least $2,000,000 per member
per year.

 

11



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • The MCO must obtain continuation of coverage insurance (insolvency
insurance) to continue plan benefits for members until the end of the period for
which premiums have been paid. This coverage must extend to members in acute
care hospitals or nursing facility settings when the MCO’s insolvency occurs
during the member’s inpatient stay. The MCO must continue to reimburse for its
member’s care under those circumstances (i.e., inpatient stays) until the member
is discharged from the acute care setting or nursing facility.

 

  • Requirements for Reinsurance Companies

 

  • The MCO must submit documentation that the reinsurer follows the National
Association of Insurance Commissioners’ (NAIC) Reinsurance Accounting Standards.

 

  • The MCO is required to obtain reinsurance from insurance organizations that
have Standard and Poor’s claims-paying ability ratings of “AA” or higher and a
Moody’s bond rating of “A1” or higher.

 

  • If the MCO elects to self-insure, it must comply with the same provisions as
required above for reinsurance companies.

 

  • Subcontractors

 

  • Subcontractors’ reinsurance coverage requirements must be clearly defined in
the reinsurance agreement.

 

  • Subcontractors should be encouraged to obtain their own stop-loss coverage
with the above-mentioned terms.

 

  • If subcontractors do not obtain reinsurance on their own, the MCO is
required to forward appropriate recoveries from stop-loss coverage to applicable
subcontractors.

 

1.5.4 Financial Accounting Requirements

 

The MCO must maintain accounting records specifically for performance of the
Hoosier Healthwise contract that incorporate performance and financial data of
subcontractors, as appropriate, particularly risk-bearing subcontractors. The
MCO must maintain accounting records in accordance with the IDOI requirements.
The MCO must provide documentation that its accounting records are compliant
with NAIC standards.

 

In accordance with 42 CFR 455.100-104, the MCO must notify OMPP of any person or
corporation with five percent or more of ownership or controlling interest in
the MCO and must submit financial statements for these individuals or
corporations. Additionally, annual audits should include an annual actuarial
opinion of the MCO’s incurred but not received claims (IBNR) specific to the
Hoosier Healthwise program.

 

Authorized representatives or agents of the State and the Federal government
must have access to the MCO’s accounting records and the accounting records of
its subcontractors upon reasonable notice and at reasonable times during the
performance and/or retention

 

12



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

period of this contract for purposes of review, analysis, inspection, audit
and/or reproduction. In addition, the MCO must file with the State Insurance
Commissioner, the financial and other information required by the IDOI.

 

Copies of any accounting records pertaining to the contract must be made
available by the MCO within 10 calendar days of receiving a written request from
the State for specified records. If such original documentation is not made
available as requested, the MCO must provide transportation, lodging and
subsistence at no cost, for all State and/or Federal representatives to carry
out their audit functions at the principal offices of the MCO or other locations
of such records. The IFSSA, the IDOI, and other State and Federal agencies and
their respective authorized representatives or agents must have access to all
accounting and financial records of any individual, partnership, firm or
corporation insofar as they relate to transactions with any department, board,
commission, institution or other State or Federal agency connected with the
contract.

 

The MCO must maintain financial records pertaining to the contract, including
all claims records, for three years following the end of the Federal fiscal year
during which the contract is terminated, or when all State and Federal audits of
the contract have been completed, whichever is later, in accordance with 45 CFR
74.53. Financial records should address matters of ownership, organization and
operation of the MCO’s financial, medical, and other record keeping systems.
However, accounting records pertaining to the contract must be retained until
final resolution of all pending audit questions and for one year following the
termination of any litigation relating to the contract if the litigation has not
terminated within the three-year period.

 

1.5.5 Reporting Transactions with Parties of Interest

 

The MCO, if not federally qualified, must disclose to OMPP information on
certain types of transactions they have with a “party in interest” as defined in
the Public Health Service Act. (See §§1903(m)(2)(A)(viii) and 1903(m)(4) of the
Act

 

Definition of A Party in Interest.—As defined in §1318(b) of the Public Health
Service Act, a party in interest is:

 

  • Any director, officer, partner, or employee responsible for management or
administration of an HMO and HIO; any person who is directly or indirectly the
beneficial owner of more than 5% of the equity of the HMO; any person who is the
beneficial owner of a mortgage, deed of trust, note, or other interest secured
by, and valuing more than 5% of the HMO; or, in the case of an HMO organized as
a nonprofit corporation, an incorporator or member of such corporation under
applicable State corporation law;

 

  • Any organization in which a person described in subsection 1 is director,
officer or partner; has directly or indirectly a beneficial interest of more
than 5% of the equity of the HMO; or has a mortgage, deed of trust, note, or
other interest valuing more than 5% of the assets of the HMO;

 

  • Any person directly or indirectly controlling, controlled by, or under
common control with a HMO; or

 

13



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Any spouse, child, or parent of an individual described in subsections 1, 2,
or 3.

 

Types of Transactions Which Must Be Disclosed.— Business transactions which must
be disclosed include:

 

  • Any sale, exchange or lease of any property between the HMO and a party in
interest;

 

  • Any lending of money or other extension of credit between the HMO and a
party in interest; and

 

  • Any furnishing for consideration of goods, services (including management
services) or facilities between the HMO and the party in interest. This does not
include salaries paid to employees for services provided in the normal course of
their employment.

 

The information which must be disclosed in the transactions listed in subsection
B between an MCO and a party in interest includes:

 

  • The name of the party in interest for each transaction;

 

  • A description of each transaction and the quantity or units involved;

 

  • The accrued dollar value of each transaction during the fiscal year; and

 

  • Justification of the reasonableness of each transaction.

 

The above information on business transactions must be accompanied by a
consolidated financial statement for the MCO and the party in interest.

 

If the contract is an initial contract with OMPP, but the MCO has operated
previously in the commercial or Medicare markets, information on business
transactions for the entire year preceding the initial contract period must be
disclosed. If the contract is being renewed or extended, the MCO must disclose
information on business transactions which occurred during the prior contract
period. The business transactions which must be reported are not limited to
transactions related to serving the Medicaid enrollment. All of the MCO’s
business transactions must be reported.

 

1.6 Subcontracts

 

The term “subcontract(s)” includes contractual agreements between the MCO and
health care providers or other ancillary medical providers. Additionally, the
term “subcontract(s)” includes contracts between the MCO and another prepaid
health plan, physician-hospital organization, any entity that performs delegated
activities related to the State MCO contract and any administrative entities not
involved in the actual delivery of medical care. The State encourages the MCO to
subcontract with entities that are located in the State of Indiana.

 

The MCO is responsible for the performance of any obligations that may result
from this RFP. Subcontractor agreements do not terminate the legal
responsibility of the MCO to the State to ensure that all activities under the
contract are carried out. The MCO must oversee subcontractor activities and
submit an annual report on its subcontractors’ compliance, corrective actions
and outcomes of the MCO’s monitoring activities. The MCO will be held
accountable for any functions and responsibilities that it delegates.

 

14



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

If the MCO holds subcontracts with another prepaid health plan,
physician-hospital organization or other risk baring entity that accepts
financial risk for services the MCO does not directly provide, the MCO must
monitor the financial stability of the subcontractor(s) with payments equal to
or greater than five percent of premium/revenue. The MCO must obtain from the
subcontractor quarterly:

 

  • A statement of revenues and expenses

 

  • A balance sheet

 

  • Cash flows and changes in equity/fund balance

 

  • IBNR estimates

 

Annually, the MCO must obtain from the subcontractor: audited financial
statements including statement of revenues and expenses, balance sheet, cash
flows and changes in equity/fund balance and an actuarial opinion of the IBNR
estimates. The MCO shall make these documents available to OMPP upon request.

 

The MCO must comply with 42 CFR 438.230 and the following subcontracting
requirements:

 

  • The MCO must obtain the approval of OMPP and Indiana Department of
Administration (IDOA) before subcontracting any portion of the project’s
requirements. The MCO must give OMPP a written request at least 60 calendar days
prior to the use of a subcontractor. If the MCO makes changes to the
subcontractor contract, it must notify OMPP 60 calendar days prior to the
revised contract effective date.

 

  • The MCO must evaluate prospective subcontractors’ abilities to perform
delegated activities prior to contracting with the subcontractor to perform
services associated with the Hoosier Healthwise program.

 

  • The MCO must have a written agreement in place that specifies the
subcontractor’s responsibilities and provides an option for revoking delegation
or imposing other sanctions if performance is inadequate. The written agreement
must be in compliance with all State of Indiana statutes, and will be subject to
the provisions thereof.

 

  • The MCO must collect performance and financial data from its subcontractor’s
and monitor delegated performance on an ongoing basis and conduct formal,
periodic and random reviews, as directed by OMPP. The MCO must incorporate all
subcontractors’ data into the MCO’s performance and financial data for a
comprehensive evaluation of the MCO’s performance compliance and identify areas
for its subcontractors’ improvement when appropriate. The MCO must take
corrective action if deficiencies are identified during the review.

 

  • All subcontractors must fulfill all State and Federal requirements
appropriate to the services or activities delegated under the subcontract. In
addition, all subcontractors must fulfill the requirements of this RFP that are
appropriate to the service or activity delegated under the subcontract.

 

15



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

The MCO must comply with all subcontract requirements specified in 42 CFR
438.230. All subcontracts, provider contracts, agreements or other arrangements
by which the MCO intends to deliver services required under this RFP, whether or
not characterized as a subcontract under this RFP, must be subject to review and
approval by OMPP and must be sufficient to assure the fulfillment of the
requirements of 42 CFR 434.6. In accordance with IC 12-15-30-5(b), subcontract
agreements for Hoosier Healthwise business terminate when the MCO’s contract
with the State terminates.

 

1.7 Debarred Individuals

 

In accordance with 42 CFR 438.610, the MCO must not knowingly have a
relationship with the following:

 

  • An individual who is debarred, suspended, or otherwise excluded from
participating in procurement activities under the Federal Acquisition Regulation
or from participating in non-procurement activities under regulations issued
under Executive Order No. 12549 or under guidelines implementing Executive Order
No. 12549

 

  • An individual who is an affiliate, as defined in the Federal Acquisition
Regulation, of a person described above

 

The relationships include directors, officers, or partners of the MCO, persons
with beneficial ownership of five percent or more of the MCO’s equity, or
persons with an employment, consulting or other arrangement with the MCO for the
provision of items and services that are significant and material to the MCO’s
obligations under its contract with the State.

 

In accordance with 42 CFR 438.610, if OMPP finds that the MCO is in violation of
this regulation, OMPP will notify the Secretary of noncompliance and determine
if the agreement will continue to exist.

 

2.0 Covered Benefits and Services

 

The MCO must provide to its Hoosier Healthwise members, at a minimum, all
benefits and services deemed “medically reasonable and necessary” (as defined in
405 IAC 5-2-17) and covered under the MCO contract with OMPP. The MCO must
provide free oral interpretation services to its members seeking
healthcare-related services in a provider’s service location in accordance with
42 CFR 438.10 (c)(4). Hoosier Healthwise covered services include all Medicaid
(Packages A and B) and CHIP (Package C) covered services. The Indiana
Administrative Code at 407 IAC 3 sets forth the CHIP Package C covered services
and the Indiana Administrative Code 405 IAC 5 details the Medicaid covered
services. Attachment E of this RFP provides a general description of the Hoosier
Healthwise benefit packages and the benefits that are available.

 

The covered services for Hoosier Healthwise risk-based managed care are similar
to the Hoosier Healthwise benefits and services. The MCO must deliver covered
services sufficient in amount, duration or scope to reasonably expect that
provision of such services would achieve the purpose of the furnished services.
Costs for these services are the basis of the MCO’s capitation rate and are,
therefore, the responsibility of the MCO. Coverage may not be arbitrarily denied
or reduced and is subject to certain limitations in accordance with 42 CFR
438.210(a)(3)(iii) regarding:

 

  • Medical necessity determinations

 

16



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Utilization control, provided the services furnished are sufficient in
amount, duration or scope to reasonably be expected to achieve the purpose for
which the services are furnished

 

The MCO must develop procedures to monitor and assess its effectiveness in
delivering quality health care to its Hoosier Healthwise members. The MCO must
submit performance data related to its medical necessity determinations and
utilization management as described in the MCO Reporting Manual. The State
reserves the right to audit the MCO’s utilization management and medical
necessity determination process at anytime.

 

The MCO must have policies and procedures that integrate all health care
delivery service activities (including but not limited to: self-referral,
self-management, disease management, pharmacy, transportation, continuity of
care, case management, emergency room and out-of-network services) with the
MCO’s quality management and improvement plan described in Section 5.0.

 

Although the covered services for Hoosier Healthwise MCO members’ care are
similar to the Hoosier Healthwise benefits and services in PrimeStep, Federal
and State regulations may impact the MCO’s service administration and benefit
management. Descriptions of these services and benefits are below.

 

2.1 Self-referral Services

 

In accordance with State and Federal requirements, the Hoosier Healthwise
program includes some benefits and services that are available to all Hoosier
Healthwise members (i.e., PCCM and RBMC members) on a self-referral basis. These
self-referral services do not require a referral from the member’s PMP.

 

The MCO must include self-referral providers in its contracted network. The MCO
and its PMPs may direct members to seek the services of the self-referral
providers contracted in the MCO’s network, but the MCO cannot require that the
members receive such services from network providers. When members choose to
receive self-referred services from IHCP-enrolled self-referral providers who do
not have contractual relationships with the MCO, the MCO is responsible for
payment to these providers (as out-of-plan providers).

 

The following services are considered self-referral services:

 

  • Chiropractic, eye care services and podiatric services are self-referral
services under state law. The Indiana Administrative Code 405 IAC 5 provides
further detail regarding these benefits. Hoosier Healthwise members may
self-refer these services to any IHCP provider qualified to provide the service.

 

  • Family planning services under Federal regulation 42 CFR 431.51(b)(2)
require a freedom of choice of providers and access to family planning services
and supplies. Family planning services are those services provided to
individuals of childbearing age to temporarily or permanently prevent or delay
pregnancy including, but not limited to, birth control pills. Hoosier Healthwise
members may not be restricted in choice of a family planning service provider.
The IHCP Provider Manual provides a complete and current list of family planning
services.

 

17



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

The MCO participating in Hoosier Healthwise must allow its members to obtain
birth control pills on a self-referral basis. OMPP recognizes the need for
appropriate management of prescription medication in the interest of the
member’s health; however, OMPP also recognizes the importance of removing
barriers to family planning services. To reduce potential barriers to obtaining
birth control pills, which may include, but may not be limited to,
transportation to pharmacies for periodic refills, the MCO must, at a minimum,
reimburse for the dispensation of up to a 90 calendar day supply of birth
control pills at one time per member, if prescribed.

 

  • HIV/AIDS targeted case management services are limited to no more than 60
hours per quarter and are available to Package A and Package B members (as the
case management services relate to the pregnancy). For more detailed information
concerning member’s self-referral for HIV/AIDS case management services, see the
IHCP Provider Manual.

 

  • Emergency services are covered without the need for prior authorization or
the existence of an MCO contract with the emergency care provider. Emergency
services must be available 24-hours-a-day, seven-days-a-week subject to the
“prudent layperson” standard of an emergency medical condition, as defined in 42
CFR 438.114 and IC 12-15-12. See Section 2.3 of this Attachment for more
information.

 

  • Behavioral health services, including mental health, substance abuse and
chemical dependency services, rendered by mental health specialty providers
enrolled in IHCP are by State law self-referral services. Behavioral health
services rendered by mental health providers are also carved out of the MCO
responsibility. The State’s fiscal agent, on a fee-for-service basis, will
reimburse the mental health specialty providers for behavioral health services.
Hoosier Healthwise members receiving behavioral health services from providers
other than mental health specialists must receive a referral from their PMP or
authorization from an MCO. The Hoosier Healthwise program requires that the
member’s MCO reimburse providers for behavioral health services when providers
other than mental health specialists (e.g., physicians and acute care hospitals)
render behavioral health services. The mental health provider specialties are:

 

  • Psychiatric hospitals

 

  • Outpatient mental health clinics

 

  • Community mental health clinics

 

  • Psychiatrists

 

  • Psychologists

 

  • Certified psychologists

 

  • Health services providers in psychology

 

  • Certified social workers

 

  • Certified clinical social workers

 

  • Psychiatric nurses

 

  • Independent practice school psychologists

 

  • Advanced practice nurses under IC 25-23-1-1(b)(3), credentialed in
psychiatric or mental health nursing by the American Nurses Credentialing Center

 

18



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

2.2 Carved-out Services

 

Hoosier Healthwise provides some services that are not included in the MCO
capitation and, therefore, not the responsibility of the MCO. These services are
referred to as “carved-out” services. The State’s fiscal agent, on a FFS basis,
pays for carved-out services rendered to MCO members. However, under some
circumstances, services related to the carved-out services are the
responsibility of the MCO for reimbursement. Listed below are the carved-out
services and the conditions under which related services are the MCO’s
responsibility. The MCO Policy and Procedure Manual describes these carved-out
services in greater detail:

 

  • Behavioral health services, as described above are self-referral services
that are carved out from the MCO’s responsibilities when rendered by mental
health specialty providers enrolled in the IHCP. However, the MCO is responsible
for associated services related to behavioral health services including but not
limited to transportation and pharmacy services.

 

  • Dental services rendered by providers enrolled in the IHCP as providers in a
dental specialty are not the MCO’s responsibility; however, some associated
services related to dental surgery (e.g., anesthesia, post-operative services,
pharmaceuticals, transportation) may be the MCO’s responsibility. The dental
specialties are:

 

  • Endodontists

 

  • General dentistry practitioners

 

  • Oral surgeons

 

  • Orthodontists

 

  • Pediatric dentists

 

  • Periodontists

 

  • Pedodontists

 

  • Prosthodontists

 

  • Individualized Education Plan (IEP) services provided by a school are
carved-out from the MCO’s responsibility. The MCO should communicate and
coordinate with the school to ensure continuity of care and avoid duplication of
services.

 

2.3 Diabetes Self-management Service

 

The MCO must cover self-management services for diabetes for its member when the
member obtains the services from IHCP self-referral providers. However, IC
27-8-14.5-6 also provides that coverage for diabetes self-management is subject
to the requirements of the insurance plan (i.e., MCO) when member seeks diabetes
self-management services from providers other than providers designated as IHCP
self-referral providers. The statue also recognizes that eye care and podiatry,
which may include diabetes self-management services, are self-referral services.
The MCO may direct its members to providers in the MCO’s network for diabetes
self-management services. However, the MCO must cover diabetes self-management
services if the member chooses an IHCP self-referral provider outside the MCO’s
network.

 

2.4 Emergency Care

 

The MCO must cover emergency services without the need for prior authorization
or the existence of an MCO contract with the emergency care provider. Services
for treatment of an emergency medical condition, as defined in 42 CFR 438.114
and IC 12-15-12 (i.e., subject to the “prudent layperson” standard), must be
available 24-hours-a-day, seven-days-a-week.

 

19



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

The MCO must cover the medical screening examination, as defined by the
Emergency Medical Treatment and Active Labor Act (EMTALA) regulations at 42 CFR
489.24, provided to its member who presents to an emergency department with an
emergency medical condition. The MCO must also comply with all applicable
emergency services requirements specified in IC 12-15-12. However, the MCO is
not required to reimburse providers for services rendered in an emergency room
for conditions that are not authorized and do not meet the prudent layperson
standard as an emergency medical condition.

 

In accordance with 42 CFR 438.114, the MCO may not determine what constitutes an
emergency on the basis of lists of diagnoses or symptoms. The MCO may not deny
payment for treatment obtained when an enrollee had an emergency medical
condition, even if the outcomes, in the absence of immediate medical attention,
would not have been those specified in the definition of emergency medical
condition. The MCO is prohibited from refusing to cover emergency services if
the emergency room provider, hospital, or fiscal agent does not notify the
member’s PMP or MCO of the member’s screening and treatment within 10 calendar
days of presentation for emergency services. The member who has an emergency is
not liable for the payment of subsequent screening and treatment that may be
needed to diagnose or stabilize the specific condition. The attending emergency
physician, or the provider actually treating the member, is responsible for
determining when the member is sufficiently stabilized for transfer or
discharge. The physician’s determination is binding and the MCO may not
challenge the determination.

 

The MCO must demonstrate to OMPP that it has the following mechanisms in place
to facilitate payment for emergency services and manage emergency room
utilization:

 

  • A mechanism to have an appropriate staff person available 24-hours-a-day,
seven-days-a-week to respond within one hour to an emergency room provider’s
call after the MCO’s member’s initial medical screening exam

 

  • A mechanism to track the emergency services notification to the MCO (by the
emergency room provider, hospital, fiscal agent or member’s PMP) within 10 days
of presentation for emergency services

 

  • A mechanism to document a member’s PMP’s referral to the emergency room and
pay claims accordingly

 

2.4.1 Post-stabilization

 

As described in 42 CFR 438.114(e) and IC 12-15-12, the MCO must cover
post-stabilization services related to an emergency medical condition that are
provided after an enrollee is stabilized in order to maintain the stabilized
condition, or to improve or resolve the enrollee’s condition. The MCO must
demonstrate to OMPP that it has a mechanism in place to be available to all
emergency room providers 24-hours-a-day, seven-days-a-week to respond within one
hour to an emergency room provider’s request for authorization of continued
treatment after the MCO’s member has been stabilized and the emergency room
provider believes continued treatment is necessary to maintain stabilization.
The MCO will be financially responsible for the post-stabilization services if
the MCO fails to respond to a call from an emergency room provider within one
hour.

 

20



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

2.5 Excluded Services

 

The Hoosier Healthwise program excludes some benefits from coverage under
managed care. These excluded benefits are available under Traditional Medicaid
or other waiver programs and include long-term care, home- and community-based
waiver and hospice services. Therefore, a Hoosier Healthwise member who is, or
will be, receiving excluded services (e.g., long-term care, home- and
community-based waiver and hospice services) must be disenrolled from Hoosier
Healthwise in order to be eligible for the services. The MCO Policy and
Procedure Manual describe member disenrollment in greater detail.

 

Excluded services are:

 

  • Long-term institutional care: Package A members requiring long-term care in
a nursing facility or Intermediate Care Facility for the Mentally Retarded
(ICF/MR) must be disenrolled from the Hoosier Healthwise program and converted
to fee-for-service eligibility in the IHCP. Before the nursing facility can be
reimbursed by IHCP for the care provided, the nursing facility must request a
pre-admission screening resident review (PASRR) for nursing facility placement,
the State must approve the PASRR request, designate the appropriate level of
care in IndianaAIM and disenroll the member from Hoosier Healthwise. The MCO
must coordinate care for its members that are transitioning into long-term care
by working with the facility to ensure timely submission of the request for a
Pre-Admission Screening Resident Review (PASRR), as described in the IHCP
Provider Manual. The MCO is responsible for up to 60 days for its members placed
in the long-term care facility prior to the member receiving a level of care
determination.

 

Although long-term care is not a Hoosier Healthwise-covered service, on a
pre-approved basis, the MCO may obtain services for its members in a nursing
facility setting on a short-term basis (no greater than 30 calendar days). This
may occur if this setting is more cost-effective than other options and the
member can obtain the care and services needed in the nursing facility. The MCO
can negotiate rates for reimbursing the nursing facilities for these term stays.

 

  • Hospice: Hospice care is not covered under the Hoosier Healthwise program;
however, terminally ill Hoosier Healthwise members may qualify for hospice care
under the fee-for-service Medicaid program when they are disenrolled from
Hoosier Healthwise. The hospice provider can submit a hospice election form for
the member to the IHCP Prior Authorization Unit. The IHCP Prior Authorization
Unit will then initiate the disenrollment of the member from managed care and
facilitate hospice coverage. The MCO must coordinate care for its members that
are transitioning into hospice by providing to an IHCP hospice provider any
information required to complete the hospice election form for the MCO’s
terminally-ill members desiring hospice, as described in the IHCP Hospice
Provider Manual.

 

  • Home- and community-based waiver services: Home- and community-based
services are excluded from the Hoosier Healthwise Program. Similar to the
situations described above, Hoosier Healthwise members who have been approved
for these waiver services must be disenrolled from managed care and the MCO must
coordinate care for its members that are transitioning into a HCBS waiver until
the disenrollment from Hoosier Healthwise is effective.

 

21



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

2.6 Continuity of Care

 

The Hoosier Healthwise program is committed to providing continuity of medical
care. The MCO must have mechanisms in place to ensure the continuity of care and
coordination of medically necessary health care services for its Hoosier
Healthwise members. The State emphasizes several critically important areas
where the MCO must address continuity and care coordination services. These
critical areas include, but are not limited to:

 

  • A member’s transition period into the Hoosier Healthwise program

 

  • A member’s transition between plans within Hoosier Healthwise

 

  • Members exiting the Hoosier Healthwise program to receive other Medicaid
services

 

  • A member’s care coordination between his/her PMP and providers of carved-out
services, i.e., behavioral health provider

 

The MCO is financially responsible for continuing medically necessary care
during the transition from another plan into the MCO’s plan. In the event of a
member or PMP disenrollment, the MCO must facilitate care coordination with
other health plans or other PMPs. When receiving members from another health
plan, the MCO must honor the previous health plan’s care authorizations for a
minimum of 30 calendar days. When a woman becomes the MCO’s member in her third
trimester of pregnancy, the MCO must reimburse for and honor the woman’s request
to continue to receive maternity care from her obstetrician. The MCO Policy and
Procedure Manual describes the MCO’s continuity and coordination of care
responsibilities.

 

The MCO will be responsible for care coordination and reimbursement of its
member’s care after the member has disenrolled from the MCO whenever the member
disenrollment occurs during an inpatient stay. In these cases, the MCO will
remain financially responsible for the hospital DRG payment (without a
capitation payment) until the PMP discharges the member from the inpatient care
facility or the member’s eligibility in Hoosier Healthwise terminates. The MCO
must coordinate discharge plans with the member’s new health plan.

 

2.7 Out-of-Network (Out-of-Area) Services

 

With the exception of self-referral service providers and emergency medical
care, the MCO may require providers not contracted in the MCO network to obtain
prior authorization from the MCO to render any non-self-referral or non-emergent
services to MCO members. If the out-of-network provider has not obtained such
prior authorization, the MCO may deny payment to that out-of-network provider.
The MCO must cover and reimburse for all authorized, routine care provided to
its members by out-of-network providers. The MCO must reimburse any
out-of-network provider’s claim for authorized services provided to Hoosier
Healthwise members at a rate it negotiates with the out-of-network provider, or
the lesser of the following:

 

  • The usual and customary charge made to the general public by the provider;
or

 

  • The established IHCP reimbursement rates that exist for participating IHCP
providers at the time the service was rendered. (The current Medicaid fee
schedule is on the IHCP website.)

 

22



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

In accordance with 42 CFR 438.206(b)(4), the MCO must authorize and pay for
out-of-network care if the MCO is unable to provide necessary medical services
covered within the MCO’s contracted provider network to a particular member. The
MCO must authorize out-of-network services in a timely manner and adequately
cover the services for as long as the MCO is unable to provide the services in
its contracted network.

 

2.8 Disease Management

 

The MCO must have an asthma disease management program for eligible Hoosier
Healthwise members. OMPP reserves the right to require the MCO to have disease
management programs for additional conditions, such as diabetes or childhood
obesity, in the future. OMPP will provide 12 months advanced notice to the MCO
if OMPP decides to add new diseases to the disease management program
requirements.

 

In an effort to coordinate and integrate asthma disease management for all
Hoosier Healthwise members, the State requires that the MCO select from one of
three options in developing, administering and managing its asthma disease
management program. Attachment I of this RFP provides detailed information about
the Indiana Chronic Disease Management Program (ICDMP) and the MCO’s
participation options. Additional information about ICDMP can be found on the
disease management website at www.indianacdmprogram.com.

 

2.9 Enhanced Services

 

The State encourages the MCO to include programs that enhance the general health
and well being of its Hoosier Healthwise members, including programs that
address preventive health and risk factors. The MCO can provide to its members
non-Hoosier Healthwise-covered health care services that are more clinically
appropriate or cost-effective than the Hoosier Healthwise covered services.
These enhanced programs and services are above and beyond those covered in the
Hoosier Healthwise program.

 

All enhanced services must comply with the education/outreach and other relevant
guidelines set forth in this RFP and must be approved by OMPP prior to
initiating such services. These services may include, but are not limited to,
such items as:

 

  • Nurse triage telephone accessibility for members to receive medical advice
24 hours-a-day/seven-days-a-week from trained medical professionals

 

  • Flexible transportation arrangements for members that could include
transportation to obtain pharmacy services or attend member education workshops
on parenting, prenatal classes or outreach seminars

 

  • Disease management programs beyond those required by the State

 

  • Intensive case management or care coordination for members with complex or
special health care needs, beyond the requirements in this RFP

 

  • Prenatal care programs targeted to avert untoward outcomes in high-risk
pregnancies

 

  • Group visits with nurse educators and other patients

 

23



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Newborn health care and parenting education

 

3.0 Member Services

 

The MCO must have policies and procedures that integrate all member services
activities (including but not limited to: member helpline, member education and
outreach programs, member enrollment, newborn enrollment, special needs
assessments, member materials and member grievance and appeals) with the MCO’s
quality management and improvement plan described in Section 5.0.

 

3.1 Member Services Helpline

 

The MCO must maintain a statewide toll-free telephone helpline for members with
questions, concerns or complaints. The MCO must staff the member services
helpline to provide sufficient “live voice” access to its members during (at a
minimum) a ten-hour business day, Monday through Friday. The member services
helpline must offer language translation services for members whose primary
language is not English and must offer telephone-automated messaging in English
and Spanish. A member services messaging option must be available after business
hours in English and Spanish and member services staff must respond to all
member messages by the end of the next business day. The MCO must provide
Telecommunications Device for the Deaf (TDD) services for hearing impaired
members. The MCO must establish telephonic capability to transfer calls and
connect the member to the State’s enrollment broker whenever appropriate (i.e.,
to facilitate the member’s changing to another PMP). The MCO must maintain a
system for tracking and reporting the number and type of members’ calls and
inquiries it receives during business hours and non-business hours. The MCO must
monitor its member services helpline service and report its telephone service
performance to OMPP each month as described in the MCO Reporting Manual.

 

The MCO’s member services helpline staff must be prepared to respond to member
concerns or issues including, but not limited to the following:

 

  • Access to health care services

 

  • Identification or explanation of covered services

 

  • Special health care needs

 

  • Procedures for submitting a member grievance or appeal

 

  • Potential fraud or abuse

 

Upon a member’s enrollment in the MCO, the MCO must inform the member about the
member services helpline. The MCO should encourage its members to call the MCO
member services helpline as the first resource for answers to questions or
concerns about Hoosier Healthwise, PMP issues, benefits, MCO policies, etc.

 

3.2 Member Outreach, Marketing and Education

 

3.2.1 Marketing and Outreach

 

OMPP permits and encourages the MCO and its subcontractors to promote their
services to the general community, but forbids direct outreach or direct
marketing to potential Hoosier Healthwise managed care members and Hoosier
Healthwise enrollees who are not the MCO’s members. In accordance with 42 CFR
438.104, the MCO cannot conduct, directly or

 

24



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

indirectly, door-to-door, telephone or other “cold-call” marketing enrollment
practices. The MCO may not directly outreach or market to a Hoosier Healthwise
enrollee prior to the enrollee becoming a member in the MCO’s program.

 

The prohibition on MCO outreach to Hoosier Healthwise managed care members
applies equally to enrollees who apply for the program at a Department of Family
and Children’s (DFC) office or at any other outstation location. The MCO may not
offer gifts, incentives, or other financial or non-financial inducements greater
than $10.00 for each individual and $50.00 per year per individual. The MCO is
subject to penalties under the Social Security Act Section 1128A(a)(5) regarding
inducements, remunerations and gifts to Medicaid recipients and Package C
recipients. The MCO must comply with all marketing provisions in the 42 CFR
438.104, and Federal and State regulations regarding inducements and must
itemize its marketing gifts, incentives and other financial inducements annually
in the Quality Management and Improvement Plan Summary Report.

 

All member outreach, marketing and education materials must be submitted to OMPP
for approval prior to distribution and in accordance with OMPP policy. Any
outreach and marketing activities (written and oral) must be presented and
conducted in an easily understood manner and format, at a fifth grade reading
level, and must not be misleading or designed to confuse or defraud members
and/or potential members. Examples of false or misleading statements include,
but are not limited to:

 

  • Any assertion or statement that the member or potential member must enroll
in the MCO to obtain benefits or to avoid losing benefits

 

  • Any assertion or statement that the MCO is endorsed by CMS, the Federal or
State government, or a similar entity

 

The MCO cannot entice a potential member to join the MCO by offering the sale of
any other type of insurance as a bonus for enrollment, and the MCO must ensure
that a potential member can make his/her own decision as to whether or not to
enroll.

 

The MCO may provide (at its own cost, including any costs related to mailing) an
informational brochure or flyer to the State’s enrollment broker for
distribution to potential Hoosier Healthwise enrollees at the time of PMP
selection. The MCO may submit promotional poster-sized wall graphics to OMPP for
approval The MCO must submit to OMPP a “promotional materials distribution plan”
in January of each year. Upon approval of the plan, the MCO can make these
posters available to the local DFC offices and enrollment centers for display in
an area where Hoosier Healthwise application or member enrollment occurs. The
local DFC offices and enrollment centers may display these promotional materials
at its discretion. The MCO may display these same promotional materials at
community health fairs or other outreach activities. OMPP must pre-approve all
promotional and informational brochures or flyers and all graphics prior to
display or distribution.

 

If the MCO desires to use the Hoosier Healthwise logo, the MCO must request
approval from OMPP for each desired use. Any approval given for logo use is
specific to the use requested, and shall not be interpreted as a blanket
approval.

 

25



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

3.2.2 Member Education Programs

 

The MCO must provide the information listed under this section within a
reasonable timeframe, following the notification from OMPP of the member’s
enrollment. In addition, the MCO must notify members at least once a year of
their right to request and obtain the information listed in this section. If the
MCO makes significant changes to the information provided under this section,
the MCO must notify the member in writing of the intended change at least 30
calendar days prior to the intended effective date of the change, in accordance
with 42 CFR 438.10(f)(4). (OMPP defines significant changes as any changes that
affect member accessibility or the MCO’s services and benefits.)

 

The MCO must make written information available in English and Spanish and other
prevalent non-English language, as identified by OMPP, upon the member’s
request. In addition, the MCO must identify additional languages that are
prevalent among the MCO’s membership.

 

The MCO must inform members that information is available upon request in
alternative formats and how to obtain alternative formats. OMPP defines
alternative formats as Braille, large font letters, audiotape, prevalent
languages, and verbal explanation of written materials. To the extent possible,
written materials must not exceed a fifth grade reading level.

 

The MCO must provide notification to its members of the Hoosier Healthwise
covered services that the MCO does not elect to cover on the basis of moral or
religious grounds and guidelines for how and where to obtain those services, in
accordance with 42 CFR 438.102 This information must be related to the member
before and during enrollment and within 90 calendar days after adopting the
policy with respect to any particular service.

 

The MCO must inform the members that, upon the member’s request, the MCO will
provide information on the structure and operation of the MCO and, in accordance
with 42 CFR 438.6(h), will provide information on the MCO’s provider incentive
plans.

 

The MCO will be responsible for developing and maintaining member education
programs designed to provide the members with clear, concise, and accurate
information about the MCO’s program, the MCO’s network and the Hoosier
Healthwise program. The State encourages the MCO to incorporate community
advocates, support agencies, health departments, other governmental agencies and
public health associations in its outreach and member education programs. The
State encourages the MCO to develop community partnerships with these types of
organizations to promote health and wellness within its Hoosier Healthwise
membership. The MCO’s educational activities and services should also address
the special needs of specific Hoosier Healthwise subpopulations (e.g., pregnant
women, newborns, early childhood, at-risk members, children with special needs)
as well as it general membership. The MCO must demonstrate how these educational
interventions reduce barriers to health care for members. The MCO must review
its education and outreach program activities in the annual Quality Management
and Improvement Plan Summary Report.

 

3.2.3 Member Education Materials

 

The MCO must have in place policies and procedures to ensure that materials are
accurate in content, accurate in translation relevant to language or alternate
formats and do not defraud, mislead or confuse the member. The MCO must develop
and include an MCO-designated inventory control number on all member
promotional, education, training or outreach

 

26



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

materials with a date issued or date revised clearly marked on each page. The
purpose of this inventory control number is to facilitate OMPP’s review and
approval of member materials and document its receipt and approval of original
and revised documents. Annually, as part of its Quality Management and
Improvement Plan Summary Report, the MCO must submit a list of all member
education and outreach materials it has used during the previous year and
anticipates using in the upcoming year. The MCO’s member handbook must also be
submitted annually for OMPP’s review. The MCO Reporting Manual details the
member materials reporting requirements.

 

The MCO must produce and distribute member education materials approved by OMPP.
The MCO must provide information requested by the State, or the State’s
designee, for use in member education and enrollment, upon request. These
education materials must include, but are not limited to, the following:

 

  • A detailed member handbook that describes the terms and nature of services
offered by the MCO and contact information including the MCO’s Internet website
address. The MCO Policies and Procedures Manual describes information that the
MCO must include in the member handbook and other member communications

 

  • A provider directory listing the MCO’s providers in its network and
identifying each provider’s specialty, service location(s), hours of operation,
phone numbers, public transportation access and other demographic information in
accordance with 42 CFR 438.10(f)(6)(i)

 

  • MCO bulletins or newsletters issued not fewer than four times a year that
provide updates related to covered services, access to providers, and updated
policies and procedures specific to the Hoosier Healthwise population

 

  • MCO telephone system scripts and “commercials-on-hold”

 

  • MCO-distributed literature regarding all health or wellness promotion
programs that are offered by the MCO

 

  • MCO’s promotional brochures and posters

 

The MCO must also provide information to members through a user-friendly
Internet website in a OMPP-approved format (currently Bobby format) to ensure
compliance with existing accessibility guidelines that is available to members,
providers and the community within six months of the effective date of the MCO’s
contract with the State. More information on the Bobby format is available at:
http://bobby.watchfire.com/bobby/html/en/index.jsp. OMPP must pre-approve the
MCO’s website information and graphic presentations. The website information
must be accurate and current, culturally appropriate, written for understanding
at a fifth grade reading level and available in English and Spanish. The MCO
must inform members that information is available upon request in alternative
formats and how to obtain alternative formats. To minimize download and “wait
times”, the website must avoid techniques or tools that require significant
memory or disk resources or require special intervention on the user side to
install plug-ins or additional software. The MCO must date each web page, change
the date with each revision and allow users “print access” to the information.
Such website information should include, but is not limited to, the following:

 

  • The MCO’s provider network identifying each provider’s specialty, service
location(s), hours of operation, phone numbers, public transportation access and
other demographic information as described for the Provider Directory in this
Attachment. The MCO must update the on-line provider network information monthly
at a minimum.

 

27



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • The MCO’s contact information for member inquiries, member grievances or
appeals

 

  • The MCO’s member services phone number, TDD number, hours of operation and
after-hours access numbers

 

  • The MCO’s wellness and prevention programs or prenatal services (if these
are enhanced beyond standard Hoosier Healthwise coverage)

 

  • A description of the MCO’s chronic disease management programs

 

  • The member’s rights and responsibilities

 

  • The member handbook

 

  • The Health Insurance Portability and Accountability Act (HIPAA) privacy
statement

 

  • The MCO’s preferred drug list and in-network pharmacy locations

 

  • Transportation access information

 

  • Information about how to access carved-out services by linking to the
State’s website

 

  • A list and brief description of each of the MCO’s member and provider
outreach and education materials

 

  • The executive summary of MCO’s Annual Quality Management and Improvement
Program Plan Summary Report

 

The MCO must submit all promotional, educational, training and outreach
materials to OMPP for review and approval at least 30 calendar days prior to
expected use and distribution. Additionally, the MCO must receive OMPP’s
approval to use or display the Hoosier Healthwise logo each time the MCO wishes
to do so (i.e., the MCO should not assume OMPP’s approval for use of the logo
based on any previous approvals). The MCO must receive approval from OMPP prior
to distribution or use of materials. OMPP reserves the right to assess
liquidated damages or other remedies for the MCO’s non-compliance in the use or
distribution of any non-approved member materials.

 

3.3 Member Enrollment

 

The State will monitor the MCO’s member enrollment in the mandatory RBMC
counties and may limit the MCO’s member enrollment in a particular county (or
counties), as described in Attachment F. Any member enrollment limitations that
the State applies to the MCO is in the interest of protecting the mandatory
status of the county by ensuring adequate member choice of health plans and will
not limit or impede a member’s choice in PMP selection.

 

28



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

The State requires the MCO to accept as enrolled all individuals appearing on
the enrollment rosters or enrollees for whom the MCO receives capitation
payment. The MCO and rendering provider are responsible for verifying the
member’s eligibility. If an MCO receives either enrollment information or
capitation for a member, the MCO is financially responsible for the member.
Hoosier Healthwise members selecting a PMP contracted with the MCO will become
enrolled members with the same MCO until that PMP no longer contracts with the
MCO or the member changes his/her PMP. In accordance with 42 CFR 438.56,
Sections (c), (d) and (e), the MCO must have policies and procedures that allow
members to change their PMPs.

 

3.3.1 Newborn Members

 

The auto-assignment logic will auto-assign a newborn child of a Package A or B
MCO-enrolled mother to the mother’s MCO retroactively effective to the newborn’s
date of birth, assuming the availability of an appropriate PMP for the newborn.
The MCO will be financially responsible for the newborn from birth until
eligibility is established. The MCO will receive the newborn’s monthly
capitation rate from the newborn’s date of birth once eligibility for the
newborn is established.

 

If the mother changes the newborn’s PMP and doing so results in a change in
plan, the MCO remains responsible for services beginning on the newborn’s date
of birth until such time as the newborn’s enrollment in another plan is
effective. For more information on newborn enrollment, see Attachment F of this
RFP and the MCO Policies and Procedure Manual.

 

3.3.2 Members with Special Health Care Needs

 

The MCO must have plans for provision of care for the special needs populations
and for provision of medically necessary, specialty care through direct access
to specialists. The Hoosier Healthwise managed care program uses the definition
and reference for children with special health care needs as adopted by the
Maternal and Child Health Bureau (MCHB) and published by the American Academy of
Pediatrics (AAP):

 

“Children with special health care needs are those who have or are at increased
risk for a chronic physical, developmental, behavioral, or emotional condition
and who also require health and related services of a type or amount beyond that
required by children generally.”

 

In accordance with 42 CFR 438.208(c), the State’s enrollment broker conducts a
Health Needs Assessment (HNA) screening to identify members with potential
special health care needs. The HNA screening tool assigns children to one of the
Living With Illness Measures (LWIM) screener health domains based on the
National Committee on Quality Assurance study design. The scoring for the LWIM
screener identifies a child as potentially having a special health care need in
one of seven different health domains:

 

  • Functional limitations only

 

  • Dependency on devices only

 

  • Service use or need only

 

29



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Functional limitations and a dependency on devices

 

  • Functional limitations and a service use or need

 

  • Dependency on devices and a service use or need

 

  • Functional limitations, a dependency on devices and a service use or need

 

The MCO will receive the HNA screening results for subsequent assessment by an
MCO health care professional and to facilitate care coordination. However, not
all Hoosier Healthwise enrollees complete the HNA screening tool and individuals
can complete the HNA screening tool with or without the assistance of the
enrollment broker. The State requires the MCO to conduct a HNA screening for its
members who have not received the HNA screening at the time of enrollment.

 

In accordance with 42 CFR 438.208(c)(2), the MCO must have a health care
professional assess the member when the HNA screening identifies the member as
potentially having a special health care need. When the assessment confirms the
special health care need, the MCO must coordinate the member’s health care
services with the member’s PMP’s plan of care. The MCO must offer continued
coordinated care services to any special health care needs members transferring
into the MCO’s membership from another plan. For example, MCO activities
supporting special health care needs populations must include, but are not
limited to:

 

  • Conducting the initial HNA screening to identify members who may have
special needs

 

  • Scoring the HNA screening tool results

 

  • Distributing findings from HNA screening to the State’s enrollment broker,
PMPs and other appropriate parties in accordance with State and Federal
confidentiality regulations

 

  • Coordinating care services in accordance with the member’s PMP care plan

 

  • Analyzing, tracking and reporting to OMPP the issues related to children
with special health care needs, including grievance and appeals data

 

  • Participating in clinical studies of special health care needs as directed
by the Hoosier Healthwise Clinical Studies Committee

 

3.3.3 Member Disenrollment From MCO

 

In accordance with 42 CFR 438.6(k), the MCO may neither terminate enrollment nor
encourage an enrollee to disenroll because of a member’s health care needs or a
change in a member’s health care status. A member’s health care utilization
patterns may not serve as the basis for disenrollment from the MCO.

 

The fiscal agent will automatically disenroll an MCO’s member from the MCO when
that member’s PMP no longer contracts with the MCO and send the appropriate
notification letter to the member. The member may contact the plan or enrollment
broker to select another PMP within the MCO’s contracted network. If the member
does not contact the MCO or enrollment broker, the member will remain linked to
the PMP unless that PMP no longer participates in Hoosier Healthwise. Additional
information about the member disenrollment process is provided in the MCO
Policies and Procedure Manual.

 

30



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

The MCO must notify the local county DFC office, in the manner outlined in the
MCO Policies and Procedure Manual, within 30 calendar days of the date it
becomes aware of the death of one of its Hoosier Healthwise enrollees, giving
the enrollee’s full name, address, Social Security Number, member identification
number, and date of death. The MCO will have no authority to pursue recovery
against the State of a deceased Medicaid enrollee.

 

3.4 Member-Provider Communications

 

The MCO must not prohibit or restrict a health care professional from advising a
member about his/her health status, medical care or treatment options,
regardless of whether benefits for such care are provided under the Hoosier
Healthwise Program, as long as the professional is acting within his/her lawful
scope of practice. This provision does not require the MCO to provide coverage
for a counseling or referral service if the MCO objects to the service on moral
or religious grounds.

 

In accordance with 42 CFR 438.102(a), the MCO must allow health professionals to
advise the member on alternative treatments that may be self-administered and
provide the member with any information needed to decide among relevant
treatment options. Health professionals are free to advise members on the risks,
benefits and consequences of treatment or non-treatment.

 

The MCO must not prohibit health professionals from advising members of their
right to participate in decisions regarding their health, including the right to
refuse treatment and express preferences for future treatment methods. The MCO
may not take punitive action against a provider who requests an expedited
resolution or supports a member’s appeal.

 

3.5 Member Inquiries, Grievances and Appeals

 

At a minimum, the grievance system includes a grievance process, an appeal
process, as well as expedited review procedures and access to the State’s fair
hearing system. The grievance system must comply with IC 27-13-10 and 27-13-10.1
and 42 CFR 438, Subpart F, and must include all the elements outlined in the
grievance and appeal requirements in the Member Grievance and Appeal Matrix
provided in the MCO Policies and Procedures Manual.

 

The term action, as defined in 42 CFR 438.400(b), is the

 

  • Denial or limited authorization of a requested service, including the type
or level of service;

 

  • Reduction, suspension, or termination of a previously authorized service;

 

  • Denial, in whole or in part, of payment for a service;

 

  • Failure to provide services in a timely manner, as defined by the State; or

 

  • Failure of an MCO to act within the required timeframes.

 

31



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

The MCO must notify the requesting provider, and give the member written notice,
of any decision by the MCO to deny a service authorization request, or to
authorize a service in an amount, duration or scope that is less than requested.
The notice must meet the requirements of 42 CFR 438.404, except that the notice
to the provider need not be in writing. See Section 5.2.1, Authorization of
Services and Notices of Action for additional information.

 

4.0 Provider Network Requirements

 

The MCO must ensure that its provider network is available and geographically
accessible and provides adequate numbers of facilities, medical providers,
ancillary providers, locations and personnel for the provision of high-quality
covered services for its members throughout the State in accordance with 42 CFR
438.206. The MCO must also ensure that all of its contracted providers are IHCP
providers and can respond to the cultural, racial and linguistic needs of the
Hoosier Healthwise population, as well as the unique needs of members with
special health care needs. The MCO must have policies and procedures detailing
the process used to select and maintain providers. The MCO must have policies
and procedures that detail (at a minimum) the integration of all provider
services, network development, provider contracting and credentialing, provider
communications, provider claims dispute processes and provider management
activities with the MCO’s quality management and improvement plan described in
Section 5.0.

 

4.1 Network Development

 

OMPP encourages the MCO to develop and maintain a comprehensive network
throughout the State to include providers serving special needs populations,
especially children with special health care needs. At a minimum, the MCO must
develop a PMP and specialty provider network, as described below, in every
mandatory RBMC county in the State. In addition, the MCO must make a good faith
effort to contract with acute care hospitals in its service area.

 

The MCO must submit a network development plan monthly beginning 120 calendar
days prior to the effective date of the MCO’s contract with the State. OMPP will
notify the MCO when the monthly monitoring will decrease to a quarterly review.
The MCO Policies and Procedures Manual and the MCO Reporting Manual will include
more information regarding network development and related reporting
requirements.

 

In accordance with 42 CFR 438.206(b)(1), the MCO must consider the following
elements when developing and maintaining its provider network:

 

  • The anticipated enrollment;

 

  • The expected utilization of services, taking into consideration the
characteristics and health care needs of specific IHCP populations represented
in the MCO;

 

  • The numbers and types (in terms of training, experience, and specialization)
of providers required to furnish the contracted services;

 

  • The numbers of network providers who are not accepting new Hoosier
Healthwise members; and

 

32



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • The geographic location of providers and enrollees, considering distance,
travel time, the means of transportation ordinarily used by Hoosier Healthwise
enrollees, and whether the location provides physical access for Hoosier
Healthwise enrollees with disabilities.

 

OMPP reserves the right to assess liquidated damages or other remedies for MCO
non-compliance with the network development and network composition
requirements.

 

4.2 Network Composition Requirements

 

In compliance with 42 CFR 438.206, the MCO must:

 

  • Serve the expected enrollment in the service area

 

  • Offer an appropriate range of services and access to preventive and primary
care services for the population expected to be enrolled in the contracted
service area

 

  • Maintain a sufficient number, mix, and geographic distribution of providers
as specified below

 

The MCO must develop and maintain a network of providers as specified below and
must submit an annual network access report to confirm its provider network
meets OMPP’s access standards. OMPP reserves the right to expand or revise the
network requirements, as it deems appropriate. The MCO must not discriminate
with respect to participation, reimbursement, or indemnification as to any
provider who is acting within the scope of the provider’s license or
certification under applicable State law, solely on the basis of such license or
certification as stated in 42 CFR 438.12. However, the MCO is not prohibited
from including providers only to the extent necessary to meet the needs of the
MCO’s enrollees or from establishing any measure designed to maintain quality
and control costs consistent with the MCO’s responsibilities.

 

In order to confirm the appropriate member choice in accordance with Federal
requirements, the MCO must provide OMPP written notice at least 90 calendar days
in advance of the MCO’s inability to maintain a sufficient PMP network in any of
the mandatory RBMC counties.

 

4.2.1 Primary Medical Provider (PMP) Requirements

 

In counties where both PCCM and RBMC are available, the Hoosier Healthwise PMP
may participate as a PMP in only one delivery system, i.e., either PCCM or RBMC.
This does not prohibit the PMP from maintaining fee-for-service or PCCM
enrollment for non-Hoosier Healthwise members (e.g., Traditional Medicaid or
Medicaid Select members). When the physician elects to or, as in the mandatory
RBMC counties, is required to, participate in the RBMC delivery system, he/she
may only contract as a PMP with only one MCO. However, a MCO PMP may participate
as a specialist in any other Hoosier Healthwise managed care plan.

 

The MCO must assure that each member has a PMP who is responsible for providing
an ongoing source of primary care appropriate to the member’s needs. PMPs must
coordinate each member’s care and make any referrals necessary. The MCO must
track PMP referrals to specialists and emergency providers and provide
information on PMP referrals upon request.

 

33



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

The MCO’s PMP contract must state the PMP panel size limits, and the MCO must
assess the PMP’s non-Hoosier Healthwise practice when assessing the PMP’s
capacity to serve the MCO’s members. OMPP considers an appropriate average
member-to-PMP ratio to be no more than 250 members to one PMP across the
mandatory RBMC counties. OMPP will monitor the MCO’s PMP network to evaluate its
member-to-PMP ratio on a quarterly basis

 

The MCO must have a mechanism in place to ensure that contracted PMPs provide or
arrange for coverage of services 24-hours-a day, seven-days-a-week and that PMPs
have a mechanism in place to ensure members are able to make direct contact with
their PMP, or the PMP’s qualified clinical staff person, through a toll-free
member services telephone number 24-hours-a-day, seven-days-a-week. The MCO must
also ensure that PMPs are available to see members a minimum of 20 hours over a
three-day period at any combination of sites. The MCO must also assess the PMP’s
non-Hoosier Healthwise practice to ensure that the PMP’s Hoosier Healthwise
population is receiving accessible services on an equal basis with the PMP’s
non-Hoosier Healthwise population.

 

The MCO must ensure that the PMP provide “live voice” coverage after normal
business hours. After-hour coverage for the PMP may include an answering service
or a shared-call system with other medical providers. The MCO must ensure that
members have telephone access to their PMP in English and Spanish
24-hours-a-day, seven-days-a-week.

 

The MCO must ensure that PMPs are maintaining the PMP medical care standards and
practice guidelines detailed in the IHCP Provider Manual. OMPP will monitor
medical care standards to evaluate access to care and quality of services
provided to enrollees and to evaluate providers regarding their practice
patterns.

 

4.2.2 Primary Medical Provider (PMP) Enrollment and Disenrollment

 

To request enrollment of a PMP with the MCO, the MCO must submit the signature
page of the provider agreement and enrollment confirmation to the state’s fiscal
agent to link the PMP to the MCO. For PMP agreements which are due to be
effective with the State/MCO contract on January 1, 2005, the state’s fiscal
agent will guarantee that all complete and accurate provider enrollment requests
it receives by December 1, 2004, will be processed to be effective on January 1,
2005. The MCO Policies and Procedures Manual provides detailed information on
PMP and provider enrollment.

 

The MCO must provide and maintain a list of the MCO’s representatives who have
been trained and authorized to submit PMP enrollments and disenrollments to the
State’s fiscal agent. The MCO must submit the list to the State’s fiscal agent
upon request and annually on October 1st of each year.

 

The MCO must report PMP disenrollments and the reason for each disenrollment.
The MCO must notify the State’s fiscal agent of the intent to disenroll a PMP
within five business days of the receipt/issuance of the PMP’s enrollment and
disenrollment request by forwarding a copy of the written communication between
the PMP and MCO. The fiscal agent must receive Enrollment/disenrollment requests
at least five business days prior to the 24th day of the month before the date
the MCO desires the enrollment or disenrollment to become effective. OMPP
reserves the right to assess liquidated damages or other remedies if the MCO
does not notify the State’s fiscal agent in a timely manner.

 

34



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

If a PMP disenrolls from the Hoosier Healthwise program, but remains an IHCP
provider, the MCO must assure that the PMP provides continuation of care for
his/her Hoosier Healthwise members for a minimum of 30 calendar days or until
the member’s link to another PMP becomes effective.

 

If the physician has identified another PMP to take his panel, the physician,
not the MCO, may submit a Panel Transfer Request (e.g., a physician is retiring
and wishes to transfer the panel to another PMP in the same practice or another
PMP practice). The MCO Policies and Procedures Manual provides information
regarding the Panel Transfer process.

 

The notice to the members of the PMP disenrollment, which is sent by the fiscal
agent, will advise the member that he/she may select another PMP in the MCO’s
network. If the member does not select another PMP, the member will remain
linked to his/her former PMP, if that PMP remains participating in the Hoosier
Healthwise program and the PMP’s scope of practice does not change (e.g., the
PMP leaves a group practice to open a solo practice, the members move with the
PMP and do not remain linked to the group practice). If the member’s former PMP
is no longer participating with Hoosier Healthwise, the MCO’s member will be
auto-assigned to another PMP contracted with the MCO. The MCO Policies and
Procedures Manual provides information regarding PMP disenrollments. OMPP
reserves the right to immediately disenroll any provider if the provider becomes
ineligible to participate in the IHCP.

 

4.2.3 Specialist and Ancillary Provider Network Requirements

 

In addition to maintaining a network with PMP specialties, the MCO must provide
and maintain a comprehensive network of IHCP provider specialists and ancillary
providers for all its members in the mandatory RBMC counties.

 

Specialty providers participating in Hoosier Healthwise may contract with both
the PrimeStep program and the MCO. Unlike PMPs, specialist and ancillary
providers are not limited to serve in only one MCO network. In addition,
physicians contracted as a PMP with one MCO may contract as a specialist with
the other Hoosier Healthwise plans.

 

OMPP encourages the MCO to develop a comprehensive network of specialty
providers throughout the State. However, the MCO network in the mandatory RBMC
counties must include, at a minimum:

 

  • Two specialty providers of each provider type listed below who have
locations of service in the mandatory RBMC county; or

 

  • A combination of two specialty providers for each type listed below in any
one of the following combinations:

 

  • One of each type of specialty provider with a service location in the
mandatory RBMC county, and

 

  • One of each type of specialty provider with a service location in a county
contiguous to the mandatory RBMC county, or

 

35



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • One of each type of specialty provider with a service location in a county
within 60 miles or 60 minutes from the member’s residence zip code

 

For the purposes of its initial network development, the MCO must demonstrate
its specialty providers’ service locations are within 60 miles or 60 minutes of
the population center zip codes listed below for each mandatory RBMC county:

 

Mandatory RBMC

Counties

--------------------------------------------------------------------------------

 

Population Center

Zip Codes

--------------------------------------------------------------------------------

Allen

  46806

Delaware

  47302

Elkhart

  46516

Grant

  46953

Howard

  46901

Johnson

  46131

Lake

  46312

LaPorte

  46360

Madison

  46016

Marion

  46218

Morgan

  46151

Porter

  46368

St. Joseph

  46628

 

The MCO must include a minimum of two specialists and ancillary providers of
each type identified below for each mandatory RBMC county within the access
standards described above:

 

  • Physician Specialties

 

  • Cardiologist

 

  • Orthopedic Surgeon

 

  • Otologist or Otolaryngologist

 

  • Urologist

 

  • Self-referral Practitioners

 

  • Chiropractor

 

  • Family Planning Practitioner

 

  • Ophthalmologist or Optometrist

 

  • Podiatrist

 

  • Ancillary Providers

 

  • Durable Medical Equipment Provider

 

  • Home Health

 

  • Pharmacy

 

36



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

Considering the nature of the services some ancillary providers render, OMPP
requires the MCO maintain different network access standards for the following
providers:

 

  • Two durable medical equipment providers and two home health providers must
be available to provide services to the MCO’s members in each of the mandatory
RBMC counties

  • Two pharmacy providers must be within 30 miles or 30 minutes from a member’s
residence in each of the mandatory RBMC counties

 

The MCO must contract with the Indiana Hemophilia and Thrombosis Center or a
similar federally recognized treatment center. This requirement is based on the
findings of the Centers for Disease Control and Prevention (CDC) which
illustrate that persons affected by a bleeding disorder receiving treatment from
a federally recognized treatment center require less hospitalizations,
experience less bleeding episodes and experience 40 percent reduction in
morbidity and mortality.

 

The MCO must arrange for laboratory services only through those IHCP enrolled
laboratories with Clinical Laboratory Improvement Amendments (CLIA)
certificates.

 

The MCO must contract its specialist and ancillary provider network prior to
receiving enrollment in a mandatory RBMC county. OMPP reserves the right to
implement corrective actions or liquidated damages as described in this
Attachment if the MCO fails to meet and maintain the specialist and ancillary
provider network access standards. OMPP’s corrective actions may include, but
are not limited to, withholding or suspending new member enrollment from the MCO
until the MCO’s specialist and ancillary provider network is in place. OMPP will
monitor the MCO’s specialist and ancillary provider network to confirm the MCO
is maintaining the required level of access to specialty care. OMPP reserves the
right to increase the number or types of required specialty providers at any
time.

 

OMPP may elect to establish and apply a non-financial incentive for the MCO that
expands its network to include additional specialists with a service location in
a mandatory RBMC county or are accessible under the alternate access standards
described above. These additional specialists include:

 

  • Allergist

 

  • Endocrinologist

 

  • Gastroenterologist

 

  • Nephrologists

 

  • Neurologist

 

  • Obstetrician (Non-PMP)

 

  • Oncologist

 

  • Pediatrician (Non-PMP)

 

  • Pulmonologist

 

  • Thoracic Surgeon

 

37



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

4.2.4 Federally Qualified Health Centers (FQHCs) and Rural Health Clinics (RHCs)

 

Since Federally Qualified Health Centers (FQHCs) and Rural Health Clinics (RHCs)
are essential community providers, the State strongly encourages the MCO to
contract with FQHCs and RHCs, particularly in the mandatory RBMC counties. The
MCO must reimburse FQHCs and RHCs for services at:

 

  • No less than the level and amount of payment that the MCO would make to a
non-FQHC or non-RHC provider for the same services

 

OMPP endorses the following two types of contractual arrangements:

 

  • The FQHC or RHC accepts a full capitation (i.e., for primary care, specialty
care and hospital care), or

 

  • The FQHC or RHC accepts a partial capitation or other method of payment at
less than the full risk for patient care (i.e., primary care capitation,
fee-for-service)

 

In accordance with The Medicare, Medicaid, and SCHIP Benefits Improvement and
Protection Act of 2000 (BIPA), the State will make supplemental payments to
FQHCs and RHCs that subcontract (directly or indirectly) with the MCO. These
supplemental payments represent the difference, if any, between the payment to
which the FQHC or RHC would be entitled for covered services under the Medicaid
provisions of BIPA and the payments made by the MCO.

 

The State requires the MCO to identify any performance incentives it offers to
the FQHC or RHC. The MCO must report all such FQHC and RHC incentives which
accrue during the contract period related to the cost of providing FQHC-covered
or RHC-covered services to RBMC enrollees along with any fee-for-service and/or
capitation payments in the determination of the amount of direct reimbursement
paid by the MCO to the FQHC or RHC.

 

Semi-annually, the State requires the MCO to provide supporting documentation of
the MCO’s reimbursements paid to each FQHC and RHC in each month of the
reporting period. In addition, OMPP requires the FQHC or RHC, and the MCO to
maintain and submit records documenting the number and types of encounters
provided to MCO enrollees each month. Capitated FQHCs and RHCs must also submit
encounter data (e.g., in the form of shadow claims to the MCO) each month. The
number of encounters will be subject to audit by OMPP or its representatives.

 

4.3 Provider Agreements

 

The MCO must have a process in place to review and authorize all network
provider contracts. A model or sample contract of each type of provider
agreement must be submitted to OMPP for review and approval at least 60 calendar
days prior to the MCO’s use.

 

For PMP agreements that will become effective on January 1, 2005, the PMP
provider agreements shall not be executed prior to October 1, 2004. To allow
sufficient processing time for the enrollment of the PMP and ensure an effective
date of January 1, 2005, the MCO must submit the completed PMP enrollment
request prior to December 1, 2004.

 

38



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

The MCO must include in provider agreements provisions to hold the State
harmless and ensure continuation of benefits. In addition to the applicable
requirements for subcontracts in this Attachment, the provider agreements must
meet the following requirements:

 

  • Identify and incorporate the applicable terms of this RFP and MCO contract
with the State and any incorporated documents. Under the terms of the provider
services agreement, the provider must agree that the applicable terms and
conditions set out in this RFP and MCO contract with the State, any incorporated
documents, and all applicable State and Federal laws, as amended, govern the
duties and responsibilities of the provider with regard to the provision of
services to enrollees.

 

  • Describe a written provider claim resolution process

 

  • Require each provider to maintain a current IHCP provider agreement and to
be duly licensed in accordance with the appropriate state licensing board and
must remain in good standing with said board.

 

  • Require each provider to submit all claims for services rendered to the
MCO’s members within 180 calendar days from the date of service.

 

  • Include a termination clause stipulating that the MCO must terminate its
contractual relationship with the provider as soon as the MCO has knowledge that
the provider’s license or IHCP provider agreement has terminated.

 

  • Terminate the provider’s agreement to serve the MCO’s Hoosier Healthwise
members at the end of the MCO’s Hoosier Healthwise contract with the State. In
the event the MCO anticipates re-contracting with the State to serve Hoosier
Healthwise members, the MCO may not execute or finalize provider contracts
earlier than 90 calendar days prior to the effective date of the new contract
with the State, unless granted OMPP permission.

 

  • Monitor providers and apply corrective actions for those who are out of
compliance with OMPP’s or the MCO’s standards.

 

  • Obligate the terminating provider to submit all encounter claims for
services rendered to the MCO’s members while serving as the MCO’s network
provider and provide or reference the MCO’s technical specifications for the
submission of such encounter data.

 

  • Not obligate the non-PMP provider to participate under exclusivity
agreements that prohibit the non-PMP provider from contracting with other
Hoosier Healthwise health plans or prohibit the PMP provider from participating
as a specialist with other Hoosier Healthwise plans.

 

  • Provide the PMP with the option to terminate the agreement without cause
with advance notice to the MCO. Said advance notice shall not have to be more
that 90 calendar days.

 

4.4 Provider Credentialing

 

The MCO must have written credentialing and re-credentialing policies and
procedures for ensuring quality of care is maintained or improved and assuring
that all contracted providers hold current State licensure and enrollment in the
IHCP. The MCO’s credentialing and re-credentialing process for all contracted
providers must meet The National Committee for Quality Assurance (NCQA)
guidelines.

 

39



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

The MCO must ensure that providers credentialed as specialists and as PMPs agree
to meet all of the State’s and MCO’s standards for credentialing PMPs and
specialists, including:

 

  • Compliance with State record keeping requirements

 

  • OMPP’s access and availability standards

 

  • Other quality improvement program standards

 

4.5 Medical Records

 

The MCO must assure that its records and those of its participating providers
record all medical services that the enrollee receives in accordance with 42 CFR
431.305 and 405 IAC 1-5-1. The medical record must include, at a minimum:

 

  • Prescriptions for medications

 

  • Inpatient discharge summaries

 

  • Patient histories (including immunization) and physicals

 

  • A list of smoking and chemical dependencies

 

  • A record of outpatient, inpatient and emergency care, specialist referrals,
ancillary care, laboratory and x-ray tests and findings

 

The MCO’s providers must maintain members’ medical records in a detailed and
comprehensive manner that conforms to good professional medical practice,
permits effective professional medical review and medical audit processes, and
facilitates an accurate system for follow-up treatment. Medical records must be
legible, signed and dated, and maintained for at least seven years as required
by State and Federal regulations.

 

The MCO’s providers must provide a copy of member’s medical record upon
reasonable request by the member at no charge, and the provider must facilitate
the transfer of the member’s medical record to another provider at the member’s
request. Confidentiality of medical records must be maintained to the standards
mandated in HIPAA and State requirements.

 

The MCO’s providers must permit the MCO and representatives of the State review
the member’s medical record for the purposes of monitoring the provider’s
compliance with the medical record standards or capturing information for
clinical studies.

 

40



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

4.6 Provider Education and Outreach

 

The MCO must educate its contracted providers regarding the MCO’s prior
authorization policies and procedures, clinical protocols, member’s rights and
responsibilities, claims dispute resolution process and any other information
relevant to improving the services provided to the MCO’s Hoosier Healthwise
members.

 

The MCO must develop and include an MCO-designated inventory control number on
all provider promotional, education, training or outreach materials with a date
issued or date revised clearly marked on each page. The purpose of this
inventory control number is to facilitate OMPP’s review and approval of provider
materials and document its receipt and approval of original and revised
documents. The MCO must submit all promotional, training, educational and
outreach materials designed for distribution to, or use by, contracted providers
to OMPP for review and approval at least 60 calendar days prior to use and
distribution. The MCO must receive approval from OMPP prior to distribution or
use of materials. OMPP’s decision regarding any material is final.

 

Annually, as part of its Quality Management and Improvement Plan Summary Report,
the MCO must submit a list of all provider education and outreach materials it
has used during the previous year and anticipates using in the upcoming year.
The MCO Reporting Manual details the provider materials reporting requirements.

 

4.7 MCO Communications with Providers

 

The MCO must have in place policies and procedures to maintain frequent
communications and provide information to its provider network. As required by
42 CFR 438.207(c), the MCO must notify the State of significant changes that may
affect provider procedures at least 30 calendar days prior to notifying its
provider network of the changes. The MCO must give providers 45 calendar days
advance notice (per IC 12-15-13-6) of significant changes that may affect the
providers’ procedures (e.g., changes in subcontractors). The MCO must post a
notice of the changes on its website to inform both network and out-of-network
providers and make payment policies available to non-contracted providers upon
request.

 

In accordance with 42 CFR 438.102, the MCO must not prohibit, or otherwise
restrict, a health care professional acting within the lawful scope of practice,
from advising or advocating on behalf of a member.

 

The MCO must develop and maintain a “user-friendly” website for network and
out-of-network providers within six months of the effective date of the MCO’s
contract with the State. OMPP must pre-approve the MCO’s website information and
graphic presentations. The provider website requirements are similar to those
described for the member website in Section 3.0 of this Attachment. The MCO may
choose to develop a separate provider website or incorporate it into the home
page of the member website. The provider website may have secured information
available to network providers but must, at a minimum, have the following
information available to all providers:

 

  • MCO’s contact information

 

41



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Provider Manual and forms

 

  • MCO bulletins or newsletters issued not fewer than four times a year that
provide updates related to provider services, and updated policies and
procedures specific to the Hoosier Healthwise population

 

  • MCO’s preferred drug list

 

  • Claim submission information such as, but not limited to: MCO submission and
processing requirements, paper and electronic submission procedures, emergency
room auto-pay lists and frequently asked questions

 

  • Provider claims dispute resolution procedures for contracted and out of
network providers

 

  • Prior authorization procedures

 

  • PMP and specialty network listings

 

  • Links to the State’s website for general Medicaid or Hoosier Healthwise
information

 

  • Information regarding the MCO’s chronic disease management program

 

  • HIPAA Privacy Policy and Procedures

 

  • The executive summary of MCO’s Annual Quality Management and Improvement
Program Plan Summary Report

 

The MCO must maintain a toll-free telephone helpline for all providers with
questions, concerns or complaints. The MCO must staff the telephone provider
helpline with personnel trained to accurately address provider issues during (at
a minimum) a ten-hour business day, Monday through Friday. The MCO must maintain
a system for tracking and reporting the number and type of providers’ calls and
inquiries. The MCO must monitor its provider helpline and report its telephone
service performance to OMPP each month as described in the MCO Reporting Manual.

 

The fiscal agent sponsors quarterly workshops throughout the state and an annual
seminar for all IHCP providers. The MCO must participate in the quarterly
regional workshops that are held in its service areas, particularly the
mandatory RBMC counties, and the annual provider seminars. An appropriate
representative must be available to make formal presentations and respond to
questions during the scheduled time(s). The MCO is also encouraged to set up an
information booth with a representative available during the annual seminar.

 

4.8 Provider Payment Requirements

 

The MCO must pay providers for covered medically necessary services rendered to
the MCO’s members in accordance with the standards set forth in IC 12-15-13-1.6
and IC 12-15-13-1.7, unless the MCO and provider agree to an alternate payment
schedule and method. The MCO

 

42



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

must pay or deny electronically filed clean claims within 21 calendar days of
receipt and clean paper claims within 30 calendar days of receipt. If the MCO
fails to pay or deny a clean claim within these timeframes but subsequently pays
the claim, the MCO must also pay the provider interest as required under IC
12-15-13-1.7(d). “Clean claim” has the meaning set forth in IC 12-15-13-0.6.
These standards apply to out-of-network claims for which the MCO is responsible
and any other claims submitted by providers that have not agreed to alternate
payment arrangements.

 

While the MCO may choose to subcontract claims processing functions, or portions
of those functions, with a State-approved subcontractor, the MCO must
demonstrate that the use of such subcontractors is invisible to providers,
including out-of-network and self-referral, and will not result in confusion to
the provider community about where to submit claims for payments. For example,
the MCO may elect to establish one post office box address for submission of all
out-of-network provider claims. If different subcontracting organizations are
responsible for processing those claims, it is the MCO’s responsibility to
ensure that the subcontracting organizations forward claims to the appropriate
processing entity. Use of a method such as this will not lengthen the timeliness
standards discussed in this section. In this example, the definition of “date of
receipt” is the date of claim’s receipt at the post office box.

 

4.9 Member Payment Liability

 

In accordance with 42 CFR 438.106, the MCO and its subcontractors are prohibited
from holding members liable for:

 

  • Any payments for covered services furnished under a contract, referral or
other arrangement, to the extent that those payments are in excess of the amount
that the enrollee would owe if the MCO provided the services directly

 

  • Covered services provided to the member for which the State does not pay the
MCO or for which the MCO or the State does not pay the provider

 

  • The MCO’s debts or subcontractor’s debts, in the event of the entity’s
insolvency.

 

The MCO must ensure that its providers do not balance bill its members, i.e.,
charge the member for covered services above the amount paid to the provider by
the MCO.

 

4.10 Provider Dispute Resolution

 

The MCO must include in its provider contracts a clause establishing a claim
dispute resolution process between the MCO and the provider. The MCO must have
written policies and procedures for registering and responding to claims
disputes for out-of-network, in accordance with the claims dispute resolution
process for non-contracted providers outlined in Attachment N. The MCO Reporting
Manual provides requirements for reporting provider claims dispute resolutions
for disputes with non-contracted providers.

 

4.11 Disclosure of Physician Incentive Plan (PIP)

 

The MCO may implement a physician incentive plan (PIP) only if:

 

  • The MCO will make no specific payment directly or indirectly to a physician
or physician group as an inducement to reduce or limit medically necessary
services furnished to an individual enrollee; and

 

43



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • The MCO meets requirements for stop-loss protection, member survey, and
disclosure requirements under 42 CFR 438.6.

 

Federal regulations 42 CFR 438.6, 42 CFR 422.208 and 42 CFR 422.210 provide
information regarding physician incentive plans, and the Center for Medicare and
Medicaid Services (CMS) provides guidance on its website. The MCO must comply
with all Federal regulations regarding PIP and supply to OMPP information on its
PIP as required in the regulations and with sufficient detail to permit the
State to determine whether the incentive plan complies with the Federal
requirements. The MCO must provide information concerning its physician
incentive plan, upon request, to its members and in any marketing materials in
accordance with the disclosure requirements stipulated in the federal
regulations. Similar requirements apply to subcontracting arrangements with
physician groups and intermediate entities.

 

4.12 Provider Directory

 

The MCO must provide OMPP, the enrollment broker and all Hoosier Healthwise
members with the following information about its network providers:

 

  • Lists of PMPs, the PMPs’ service locations (including county), phone
numbers, office hours, type of PMP (i.e., family practice, general
practitioners, general internists, general pediatricians, obstetricians and
gynecologists) and whether the PMPs are accepting new members

 

  • Lists of specialty providers, their service locations (including county),
phone numbers, office hours, type of specialty

 

  • Lists of hospital providers, pharmacies, home care providers and all other
network providers

 

  • Hours of operation for physicians and ancillary providers, including evening
and weekend hours of operation

 

  • Names of providers with ADA accessibility and indicate ADA assistance
availability

 

  • Provider office location’s access along public transportation routes

 

  • Languages spoken by the provider or the provider’s office personnel

 

On a quarterly basis in accordance with a schedule set forth by OMPP, the MCO
must also provide OMPP’s enrollment broker and fiscal agent an electronic data
file containing information on the MCO’s network of contracted providers. These
files should include updates for the purpose of providing a program comparison
guide for members and potential enrollees, as required by 42 CFR 438.10(e), as
well as provide information for entry into IndianaAIM. The MCO must include
provider network information in an OMPP-approved format (currently Bobby format)
on its member website as described in Section 3.0 of this Attachment. Provider
network information on the MCO’s website must be updated monthly and be
available to “print” from a remote user location.

 

44



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

5.0 Quality Management and Utilization Management

 

The MCO must monitor, evaluate and take effective action to identify and address
any needed improvements in the quality of care delivered to members by all
providers in all types of settings, in accordance with the provisions set forth
in this RFP. In compliance with State and Federal regulations, the MCO must
submit to the State quality improvement data that includes the status and
results of performance improvement projects. Additionally, the MCO must submit
information requested by OMPP to complete the State’s Annual Quality Assessment
and Improvement Strategies Report to CMS.

 

5.1 Quality Management and Improvement Program

 

The MCO’s Medical Director must be responsible for the coordination and
implementation of the Quality Management and Improvement Program. The program
must have objectives that are measurable, realistic and supported by consensus
among the MCO’s medical and quality improvement staff. Through the Quality
Management Program, the MCO must have ongoing comprehensive quality assessment
and performance improvement activities aimed at improving its internal
functioning, improve the delivery of health care services to members and improve
health outcomes of its members.

 

The MCO must meet the requirements of 42 CFR 438 subpart D and the National
Committee for Quality Assurance (NCQA), including but not limited to the
requirements listed below, in developing its quality management program. In
doing so, it shall include an assessment of quality and appropriateness of care
provided to member with special needs, complete performance improvement projects
in a reasonable time so as to allow information about the success of performance
improvement projects and to produce new information on quality of care every
year.

 

The MCO’s Quality Management and Improvement Program must:

 

  • Include developing and maintaining an annual quality improvement plan which
sets goals, establishes specific objectives, identifies the strategies and
activities to undertake, monitors results and assesses progress toward the
goals.

 

  • Have written policies and procedures for quality improvement. Policies and
procedures must include methods, timelines and individuals responsible for
completing each task

 

  • Incorporate an internal system for monitoring services, including clinically
appropriate data collection and management for clinical studies, internal
quality improvement activities, assessment of special needs population and other
quality improvement activities requested by OMPP

 

  • Participate appropriately in clinical studies, such as the Health Plan
Employer Data and Information Set® (HEDIS®) measures and in other studies
requested by OMPP, such as assessment of the quality and appropriateness of care
provided to members, in accordance with EPSDT/Health Watch requirements

 

45



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Collect measurement indicator data related to areas of clinical priority and
quality of care. The Hoosier Healthwise Clinical Studies and the Quality
Improvement Committees will establish areas of clinical priority and indicators
of care. These areas may vary from one year to the next, and they will reflect
the needs of the Hoosier Healthwise population. Examples of areas of clinical
priority and measurement studies include:

 

  • Immunization rates

 

  • Early and Periodic Screening, Diagnosis and Treatment (EPSDT) service
utilization

 

  • Prenatal care

 

  • Blood lead testing

 

  • Emergency room utilization

 

  • Access to care

 

  • Special needs care coordination and utilization

 

  • Report any national performance measures developed by CMS. The MCO must
develop an approach for meeting the desired performance levels established by
CMS upon release of the national performance measures, in accordance with 42 CFR
438.240(a)(2).

 

  • Have procedures for collecting and assuring accuracy, validity and
reliability of performance measures that are consistent with protocols developed
in the public or private sector. The CMS website contains an example of
available protocols.

 

The MCO must conduct an audited HEDIS Survey and Consumer Assessment of Health
Plans Survey (CAHPS) annually in its quality management and improvement
activities per OMPP guidelines.

 

The MCO is encouraged to participate in the Best Clinical and Administrative
Practices (BCAP) Quality Framework initiative. BCAP is a proven method to
improve quality within Medicaid managed care that the Center for Healthcare
Strategies has developed. Information regarding BCAP is available in Attachment
K of this RFP. OMPP reserves the right to require the MCO to participate in BCAP
after the first contract year.

 

5.1.1 Quality Management and Improvement Committee

 

The MCO must establish an internal quality management and improvement committee
to develop, approve, monitor and evaluate the Quality Management and Improvement
Program and annual plan summary assessment. The MCO’s Medical Director must be
an active participant in the MCO’s internal quality management and improvement
committee. The committee must be representative of management staff, MCO
departments and community partners, advocates, members and subcontractors, as
appropriate. Additionally, the Medical Director must attend the Hoosier
Healthwise Quality Improvement Committee (QIC) meetings at least quarterly to
update OMPP and report on the MCO’s quality management and improvement
activities and outcomes. The MCO must have other appropriate personnel attend
the Hoosier Healthwise QIC meeting monthly.

 

The MCO must have a structure in place (e.g., other committees, sub-committees,
work groups, task forces) to incorporate into, and formally support, the MCO’s
internal quality management and improvement committee and quality management and
improvement plan. All functional units in the MCO’s organizational structure
must integrate their performance

 

46



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

measures, operational activities and outcome assessments with the MCO’s internal
quality management and improvement committee to support the quality management
and improvement plan’s goals and objectives.

 

5.1.2 Quality Management and Improvement Plan Requirements

 

The MCO’s Quality Management and Improvement Committee, in collaboration with
the MCO’s Medical Director, must develop an annual Quality Management and
Improvement Plan. The plan must identify the MCO’s quality management goals and
objectives and include a timeline of activities and assessments of progress
towards meeting the goals. The MCO must submit its Quality Management and
Improvement Plan to OMPP annually and must be prepared to periodically report on
its quality management activities to the Hoosier Healthwise Quality Improvement
Committee.

 

The MCO’s Quality Management and Improvement Plan must:

 

  • Establish program goals and objectives specific to the Hoosier Healthwise
population to improve the MCO’s functioning, improve the delivery of health care
services and improve health outcomes.

 

  • Identify specific tasks, persons responsible, and timelines for completion
for each activity.

 

  • Demonstrate an effort toward implementing enrollee-targeted or PMP-targeted
programs that result from areas for improvement identified through readiness
reviews, focused studies and internal quality improvement efforts

 

  • Demonstrate that its quality improvement program is integrated throughout
the organization, and through any of its subcontractors when appropriate, for
the purposes of assessment, evaluation and implementation of modifications and
changes

 

The MCO must also develop an annual Quality Management and Improvement Summary
Report that documents the previous year’s quality management projects, problems,
issues, assessment of its data collection and monitoring processes, performance
results to its internal standards or targets, benchmarks or industry standards
that have been identified by OMPP, identification of corrective actions and
results of corrective actions. The MCO Reporting Manual contains more
information regarding the annual Quality Management and Improvement Summary
Report.

 

5.2 Utilization Management Program

 

The MCO must operate and maintain its own utilization management program in
accordance with 42 CFR 438.210. The MCO may place appropriate limits on coverage
on the basis of medical necessity or utilization control criteria, provided the
services furnished can reasonably be expected to achieve their purpose. The MCO
is prohibited from arbitrarily denying or reducing the amount, duration or scope
of required services solely because of diagnosis, type of illness or condition.

 

47



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

The MCO must establish and maintain medical management criteria and practice
guidelines in accordance with Federal and State regulations that are based on
valid and reliable clinical evidence or consensus among clinical professionals
and consider the needs of the MCO’s members. The MCO must have sufficient staff
with clinical expertise and training to use the utilization management criteria
and practice guidelines in interpreting and applying the criteria and guidelines
to the providers’ requests for health care or service authorizations for the
MCO’s members. The guidelines must be reviewed and updated periodically,
distributed to providers, and made available to members upon request.

 

The MCO is encouraged to monitor utilization through retrospective reviews. As
part of the utilization review, the MCO must monitor utilization of preventive
care services by members, such as EPSDT, well-child, HEDIS and blood lead
screening/testing, and access to preventive care, specifically to identify
members who are not accessing preventive care services, as appropriate, and in
accordance with preventive care standards (e.g., American Academy of Pediatrics,
American College of Obstetrics and Gynecology), during their enrollment period
with the MCO. The MCO is responsible for conducting follow-up education to the
identified members to ensure that preventive care services are accessed
appropriately and in accordance with preventive care standards. The MCO Policies
and Procedures Manual provides information on EPSDT, blood lead testing,
well-child and access to preventive services.

 

The MCO must maintain an efficient utilization management program that
integrates with other functional units as appropriate and supports the Quality
Management and Improvement Program. The utilization management program must have
policies and procedures in place that identifies instances of over- and
under-utilization of emergency room services and other health care services,
identifies aberrant provider practice patterns (especially related to emergency
room, inpatient services, transportation, drug utilization, preventive care and
screening exams), ensures active participation of a utilization review
committee, evaluates efficiency and appropriateness of service delivery,
incorporates subcontractor’s performance data, facilitates program management
and long-term quality and identifies critical quality of care issues. The MCO
must define service authorizations in a manner that at least includes a member’s
request for the provision of services. The MCO’s utilization management program
policies and procedures must include timeframes for:

 

  • Completing initial requests for prior authorization of services

 

  • Completing initial determinations of medical necessity

 

  • Completing provider and member appeals and expedited appeals for prior
authorization of service requests or determinations of medical necessity

 

  • Notifying providers and members of the MCO’s decisions on initial prior
authorization requests and determinations of medical necessity

 

  • Notifying provider and members of the MCO’s decisions on appeals and
expedited appeals of prior authorization requests and determinations of medical
necessity

 

The MCO must have policies and procedures in place that encourage all new
members to have a PMP visit within 90 calendar days of member’s effective date
of enrollment. OMPP will review the MCO’s shadow claims to evaluate the
effectiveness of the MCO’s efforts to meet this target.

 

48



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

The MCO must submit utilization performance data and assessments of its medical
necessity determinations, prior authorization processes and emergency room
utilization management to OMPP. The MCO Reporting Manual provides information on
utilization reporting.

 

5.2.1 Authorization of Services and Notices of Actions

 

Clinical professionals who have appropriate clinical expertise in the treatment
of a member’s condition or disease must make all decisions to deny a service
authorization request or to authorize a service in an amount, duration or scope
that is less than requested. The MCO must not provide incentives to utilization
management staff for denying, limiting or discontinuing medically necessary
services.

 

As part of the utilization management function, the MCO must facilitate its
PMPs’ requests for authorization for primary and preventive care services and
must assist the PMP in providing appropriate referral for specialty services. In
accordance with Federal regulations, the process for authorization of services
must comply with the following requirements:

 

  • Second Opinions: In accordance with 42 CFR 438.206(b)(3) the MCO must comply
with all member requests for a second opinion from a qualified professional. If
the provider network does not include a provider who is qualified to give a
second opinion, the MCO must arrange for the member to obtain a second opinion
from a provider outside the network, at no cost to the member.

 

  • Special Needs: In accordance with 42 CFR 438.208(c), the MCO must allow
members with special needs, who are determined to need a course of treatment or
regular care monitoring, to directly access a specialist for treatment via an
established mechanism such as a standing referral from the member’s PMP or an
approved number of visits. Treatment provided by the specialist must be
appropriate for the member’s condition and identified needs

 

  • Women’s Health: In accordance with 42 CFR 438.206(b)(2), the MCO must
provide female members with direct access to a women’s health specialist within
the network for covered care necessary to provide women’s routine and preventive
health care services. This is in addition to the female member’s designated
source of primary care if that source is not a woman’s health specialist. The
MCO must have an established mechanism to permit a female member direct access
such as a standing referral from the member’s PMP or an approved number of
visits.

 

The MCO must notify the requesting provider and provide a written notice to the
member of any decision to deny a service authorization request, or to authorize
a service in an amount, duration or scope that is less than requested. The
notice to the member must be given within the timeframes required in this
section and 42 CFR 438.404(c). If the MCO does not make a decision with the
required timeframe, the MCO must notify the member on the last day of the
timeframe that it has not made a decision. An untimely decision constitutes a
denial and is considered adverse action.

 

49



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

The notification form letters used by the MCO must be approved by OMPP, meet the
requirements of 42 CFR 438.10(c) and (d) and Section 3.2 of this Attachment
regarding language, oral interpretation and format for member materials, and
must clearly explain the following:

 

  • The action the MCO or its contractor has taken or intends to take

  • The reasons for the action

 

  • The member’s right to file an appeal and the process for doing so

 

  • If the member has exhausted the MCO’s appeal process, the member’s right to
request an FSSA Hearing and the process for doing so

 

  • Circumstances under which expedited resolution is available and how to
request it

 

  • The member’s right to have benefits continue pending the resolution of the
appeal, how to request continued benefits and the circumstances under which the
member may have to pay the costs of these services.

 

The MCO must notify members of standard authorization decisions as expeditiously
as required by the member’s health condition, not to exceed fourteen (14)
calendar days after the request for services. An extension of up to fourteen
(14) calendar days is permitted if the member or provider requests an extension
or if the MCO justifies to the State a need for more information and explains
how the extension is in the member’s best interest. Extensions require written
notice to the member and must include the reason for the extension and the
member’s right to file a grievance.

 

For situations in which a providers indicates, or the MCO determines, that
following the standard timeframe could seriously jeopardize the member’s life or
health or ability to attain, maintain, or regain maximum function, the MCO must
make an expedited authorization decision and provide notice as expeditiously as
the member’s health condition requires and no later than three (3) working days
after receipt of the request for service. The Mco may extend the 3 working days
by up to fourteen (14) calendar days if the member requests an extension or the
MCO justifies a need for additional information and how the extension is in the
best interest of the member.

 

The MCO must notify the member of a decision to deny payment on the date of the
MCO’s decision if the member is liable for payment.

 

The MCO must notify members of decisions to terminate, suspend, or reduce
previously authorized Hoosier Healthwise-covered services at least ten (10)
calendar days before the date of action, with the following exceptions:

 

  • Notice is shortened to five (5) calendar days if probable member fraud has
been verified

 

  • Notice may occur no later than the date of the action in the event of:

 

  • The death of a member;

 

50



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • The MCO’s receipt of a signed written statement from the member requesting
service termination or giving information requiring termination or reduction of
services (the member must understand the result of supplying this information;

 

  • The member’s admission to an institution and consequential ineligibility for
further services;

 

  • The member’s address is unknown and mail directed to him/her has no
forwarding address;

 

  • The member’s acceptance for Medicaid services by another local jurisdiction;

 

  • The member’s physician prescribes the change in the level of medical care;

 

  • An adverse determination made with regard to the preadmission screening
requirements for nursing facility admissions; or

 

  • The safety or health of individuals in the facility would be endangered, the
member’s health improves sufficiently to allow a more immediate transfer or
discharge, an immediate transfer or discharge is required by the member’s urgent
medical needs, or a member has not resided in the nursing facility for 30 days
(applies only to adverse actions for nursing facility transfers).

 

5.2.2 Objection on Moral or Religious Grounds

 

If the MCO elects not to provide, reimburse for, or provide coverage of, a
counseling or referral service because of an objection on moral or religious
grounds, it must furnish information about the services it does not cover as
follows, in accordance with 42 CFR 438.102(b):

 

  • To the State with its application for a Hoosier Healthwise contract

 

  • To the State if it adopts the policy during the term of the contract

 

  • To potential members before and during enrollment

 

  • To members within 90 calendar days after adopting the policy with respect to
any particular service

 

5.2.3 Utilization Management Committee

 

The MCO must have a utilization management committee directed by the MCO’s
Medical Director. The committee is responsible for:

 

  • Monitoring the MCO’s provider’s requests for rendering medically appropriate
and necessary health care services to its members

 

  • Reviewing the effectiveness of the utilization review process and making
changes to the process as needed

 

51



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Writing policies and procedures for utilization management that conform to
industry standards including methods, timelines and individuals responsible for
completing each task

 

  • Confirming the MCO has an effective mechanism in place to respond within one
hour to all emergency room providers 24-hours-a-day, seven-days-a-week:

 

  • After the MCO’s member’s initial emergency room screening, and

 

  • After the MCO’s member has been stabilized and the emergency room provider
believes continued treatment is necessary to maintain stabilization.

 

OMPP may waive certain administrative requirements, including prior
authorization procedures, to the extent that such waivers are allowed by law and
are consistent with policy objectives. The MCO may be required to comply with
such waivers and will be provided with prior notice by OMPP.

 

5.3 Program Integrity Plan

 

Pursuant to 42 CFR 438.601 and 438.610, the MCO must have a written program
integrity plan that describes in detail the manner in which it will detect fraud
and abuse. The MCO must submit this plan as part of the readiness review for
OMPP’s approval. This plan must be updated annually and submitted to OMPP as
part of the MCO’s Quality Management and Improvement Summary Report.

 

In addition to the Federal requirements, the MCO must include the following in
its Program Integrity Plan:

 

  • Identification of persons who will be responsible for monitoring the
contracting process between the MCO and its subcontractors

 

  • The type and frequency of training and education for the compliance office
and the organization’s employees who will be provided to detect fraud

 

Within 60 calendar days of the effective date of the contract, the MCO must
submit to OMPP and OMPP’s monitoring contractor a workplan for the program
integrity activities specific to the MCO’s Hoosier Healthwise program. The MCO
Policies and Procedures Manual reviews the program integrity requirements.

 

The MCO must immediately report to the Indiana Medicaid Fraud Control Unit
(IMFCU) and OMPP any suspicion or knowledge of fraud and abuse, including but
not limited to the false or fraudulent filings of claims and the acceptance or
failure to return monies allowed or paid on claims known to be false or
fraudulent. The MCO must not attempt to investigate or resolve the reported
suspicion, knowledge or action without informing the IMFCU and OMPP and must
cooperate fully in any investigation by the IMFCU or subsequent legal action
that may result from such an investigation.

 

52



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

If subsequent investigation or legal action results in a monetary recovery to
OMPP, the reporting MCO must be entitled to share in such recovery following
final resolution of the matter (settlement agreement/final court judgment) and
following payment of recovered funds to the State of Indiana. The MCO’s share of
recovery must be as follows:

 

  • From the recovery, the State (including the IMFCU) must retain its costs of
pursuing the action, and its actual documented loss (if any). The State must pay
to the MCO the remainder of the recovery, not to exceed the MCO’s actual
documented loss. Actual documented loss of the parties will be determined by
paid false or fraudulent claims, canceled checks or other similar documentation
which objectively verifies the dollar amount of loss.

 

  • If the State determines it is in its best interest to resolve the matter
under a settlement agreement, the State has final authority concerning the
offer, or acceptance, and terms of a settlement. The State must exercise its
best efforts to consult with the MCO about potential settlement. The State may
consider the MCO’s preferences or opinions about acceptance, rejection, or the
terms of a settlement, but they are not binding on the State.

 

  • If final resolution of a matter does not occur until after the contract has
expired, the preceding terms concerning disposition of any recovery and
consultation with the MCO must survive expiration of the contract and remain in
effect until final resolution of a matter referred to the IMFCU by the MCO under
this section.

 

If the State makes a recovery in a matter where the MCO has sustained a
documented loss but the case did not result from a referral made by the MCO, the
recovery must be distributed in accordance with the terms of this section.

 

As part of the annual Quality Management and Improvement Program Plan Summary
Report, the MCO must submit a Program Integrity Activities Summary detailing the
MCO’s internal monitoring and auditing activities related to fraud and abuse
that the MCO initiated during the past year. The summary must include a review
of the fraud and abuse activities, as well as corrective action plans associated
with these activities, outcomes of the corrective actions and planned activities
for the upcoming year that will re-enforce the corrective actions of the
previous year.

 

6.0 Management Information Systems

 

The MCO must have a Management Information System (MIS) sufficient to support
the Hoosier Healthwise program requirements. The MCO must have a plan for
accessing and storing data files and records in a manner that is in keeping with
HIPAA confidentiality requirements, transmission and maintenance of confidential
medical data, including:

 

  • Administrative procedures

 

  • Physical safeguards

 

  • Technical safeguards

 

The MCO must develop, implement and maintain an MIS with capabilities to perform
the data receipt, transmission, integration, management, assessment and system
analysis tasks described in this RFP. The MCO must have a mechanism(s) in place
to link data into a relational database reflecting all functional area’s data
integration. The MCO must have policies and procedures to describe and support
the MIS back-up plans, as well as a disaster recovery plan (described below).
The MCO must have policies and procedures addressing auditing and monitoring
subcontractors’ data and

 

53



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

performance. The MCO must integrate subcontractors’ financial and performance
data (as appropriate) into the MCO’s MIS to accurately and completely report MCO
performance and confirm contract compliance.

 

The MCO must make all collected information available to OMPP and, upon request,
to CMS. In accordance with 42 CFR 438, subpart H, the MCO must submit all data
under the signatures of its Financial Officer and Executive leadership (e.g.,
President, Chief Executive Office, Executive Director) certifying the accuracy,
truthfulness and completeness of the MCO’s data.

 

6.1 Disaster Recovery Plans

 

The MCO must protect against hardware, software, and human error. The MCO must
maintain appropriate checkpoint and restart capabilities and other features
necessary to ensure reliability and recovery, including telecommunications
reliability, file back-ups, and disaster recovery. The MCO must maintain full
and complete back-up copies of data and software, and must proficiently back on
tape or optical disk and store its data in an approved off-site location. The
MCO must maintain or otherwise arrange for an alternate site for its system
operations in the event of a catastrophe or other serious disaster. (For
purposes of this RFP, “disaster” means an occurrence of any kind whatsoever that
adversely affects, in whole or in part, the error-free and continuous operation
of the MCO’s or its subcontracting entities claims processing system or affects
the performance, functionality, efficiency, accessibility, reliability, or
security of the system. The MCO must take the steps necessary to fully recover
the data or system from the effects of a disaster and to reasonably minimize the
recovery period. The State and the MCO will jointly determine when unscheduled
system downtime will be elevated to a “disaster” status. Disasters may include
natural disasters, human error, computer virus, or malfunctioning hardware or
electrical supply.

 

The MCO’s responsibilities include, but are not limited to:

 

  • Supporting immediate restoration and recovery of lost or corrupted data or
software.

 

  • Establishing and maintaining, in an electronic format, a weekly back-up that
is adequate and secure for all computer software and operating programs;
database tables; files; and system, operations, and user documentation.

 

  • Establishing and maintaining, in an electronic format, a daily back-up that
is adequate and secure for all computer software and operating programs
databases tables; files; and systems, operations, and user documentation.

 

  • Demonstrating an ability to meet back-up requirements by submitting and
maintaining a Disaster Recovery Plan that addresses:

 

  • Checkpoint and restart capabilities

 

  • Retention and storage of back-up files and software

 

  • Hardware back-up for the servers

 

  • Hardware back-up for data entry equipment

 

  • Network back-up for telecommunications

 

54



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • In the event of a catastrophic or natural disaster, resuming normal business
functions at the earliest possible time, not to exceed 30 calendar days. If
deemed appropriate by the State, coordinating with the State’s fiscal agent to
restore the processing of claims by IndianaAIM if the claims processing capacity
cannot be restored within the MCO’s system.

 

  • In the event of other disasters caused by such things as criminal acts,
human error, malfunctioning equipment or electrical supply, resuming normal
business functioning at the earliest possible time, not to exceed 10 calendar
days.

 

  • Developing coordination methods for required system operational activities
with other the MCO, including back-ups of information sent or accepted.

 

  • Providing the State with regularly updated business resumption documents,
such as:

 

  • Disaster Recovery Plans

 

  • Business Continuity and Contingency Plans

 

  • Facility Plans

 

  • Other related documents as identified by the State

 

6.2 Member Enrollment Data Exchange

 

The MCO is responsible for verifying member eligibility and the receipt of
capitation payments for each eligible member. The MCO must reconcile its
eligibility and capitation records monthly. If the MCO discovers a discrepancy
in eligibility or capitation information, the MCO must notify OMPP and the
State’s fiscal agent within 30 calendar days of discovering the discrepancy and
no more than 90 calendar days after OMPP delivers the eligibility records. The
MCO must return any capitation overpayments to OMPP. The MCO Policies and
Procedures Manual details the terms for reconciling eligibility and
underpayments of capitation back to the MCO. If the MCO receives either
enrollment information or capitation for a member, the MCO is financially
responsible for the member.

 

The MCO is required to accept enrollment data in electronic format, currently
via electronic bulletin board access, as directed by OMPP. The Companion Guide –
834 MCO Benefit Enrollment and Maintenance Transaction details the enrollment
data exchange. The MCO is responsible for loading the eligibility information
into its claims system within five calendar days of receipt. Because the State’s
fiscal agent produces the enrollment rosters semi-monthly and the IndianaAIM
system is updated with daily Indiana Client Eligibility System (ICES)
transmissions, changes in enrollment may occur during the interim period between
the production of the roster and the effective date. For example, a member who
is auto-assigned to an MCO on the 20th day of the month with an effective date
on the first day of the following month appears on the MCO enrollment roster
produced on the 26th of the month. If that member loses eligibility in the
Hoosier Healthwise Program, and that loss is reported between the 26th day and
the end of the month, this deletion is included on the second enrollment roster
of the month. Because the member lost eligibility prior to the effective date in
the MCO network, he or she is reported as a deleted member on the next
enrollment roster.

 

55



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

6.3 Provider Network Data

 

On a quarterly basis by the last day of the month following the reporting
quarter, the MCO must notify OMPP or its agent of all providers, including
specialty and ancillary providers, enrolled in its network. For more information
regarding provider network data, see Section 4.0 of this Attachment.

 

6.4 Claims Processing

 

The MCO must have policies and procedures to audit and monitor provider
encounter claim submissions to validate accuracy, completeness and timeliness of
claims information to the services rendered to the MCO’s Hoosier Healthwise
members. The MCO must have policies and procedures regarding claims submissions
and processing that integrate with and support the internal quality management
and improvement plan as described in Section 5.0.

 

6.4.1 Claims Processing Capability

 

The MCO must demonstrate and maintain the capability to control, process and pay
provider claims for services rendered to the MCO’s members. The MCO must have
the capability to collect and generate service-specific procedure and diagnosis
data on a per member basis, to price specific procedures or encounters
(depending on the agreement between the provider and the MCO) and to maintain
detailed records of remittances to providers.

 

The MCO must develop internal criteria for determining an acceptable level of
claims adjudication accuracy and encounter submission accuracy. The MCO must
develop policies and procedures to monitor claims adjudication accuracy against
its internal standards. The MCO must submit its internal standards for
determining an acceptable level of claims adjudication accuracy and its policies
and procedures for monitoring its claims adjudication accuracy against the MCO’s
internal criteria to OMPP for review and approval. The State recommends that the
MCO establish its internal claims processing and financial accuracy standards to
be no less than 97 percent claims processing accuracy and 99 percent financial
accuracy.

 

Each year as part of the MCO’s annual Quality Management and Improvement Program
Plan Summary Report, the MCO must detail its claims adjudication accuracy
monitoring activities, corrective actions that were implemented as a result of
the monitoring and submit any changes to its internal standards. Additionally,
in the annual Quality Management and Improvement Program Plan Summary Report,
the MCO must submit descriptions of all incentives and penalties it imposed on
providers to encourage claims and encounter submission accuracy.

 

6.4.2 Compliance with State and Federal Claims Processing Regulations

 

The MCO must have a claims processing system to support electronic claims
submission for both in- and out-of-network providers. The MCO’s system must
process all claim types such as professional, institutional and pharmacy claims.
The MCO must comply with the claims processing standards and confidentiality
standards under IC 12-15-13-1.6 and IC 12-15-13-1.7, and any applicable Federal
regulations. The MCO must ensure that communication with providers, particularly
out-of-network providers, and submission requirements are efficient and not
burdensome for any providers.

 

56



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

6.4.3 Claims Payment Timelines

 

The MCO must pay or deny electronically filed clean claims within 21 calendar
days of receipt. (As set forth in IC 12-15-13.0.6, a “clean claim” is one in
which all information required for processing the claim is on the claim form.)
The MCO must pay or deny clean paper claims within 30 calendar days of receipt.
If the MCO fails to pay or deny a clean claim within these timeframes and
subsequently reimburses for any services itemized within the claim, the MCO must
also pay the provider interest as required under IC 12-15-13-1.7(d). The MCO
must pay interest on all clean claims paid late (i.e., in- or out-of-network
claims) for which the MCO is responsible, unless the MCO and provider have made
alternate written payment arrangements. OMPP reserves the right to perform a
random sample audit of all claims, and expects the audited MCO to fully comply
with the requirements of the audit and provide all requested documentation,
including provider claims and encounters submissions.

 

6.4.4 Subcontracting Claims Processing Functions

 

If the MCO subcontracts all or some of the claims processing functions to a
State-approved subcontractor, the MCO must demonstrate that the use of such
subcontractors is “invisible” to providers, including out-of-network and
self-referral providers. The MCO must demonstrate that use of the subcontractor
will not result in confusion to the provider community about where to submit
claims for consideration of payment. For example, the MCO may elect to establish
one central post office box for submission of all out-of-network and
self-referral provider claims. If different subcontracting organizations are
responsible for processing those claims, the MCO is responsible to ensure that
the claims are forwarded to the appropriate processing entity. Use of a claims
processing subcontractor will not lengthen the timeliness standards outlined in
this RFP. In this example, date of receipt will be defined as the date the claim
is received at the post office box

 

6.5 Shadow Claims Reporting

 

The MCO must have policies and procedures and mechanisms in place to support the
shadow claims reporting process described below. The MCO Technical Meeting
provides a forum for MCO technical support staff to ask questions related to
data exchange issues, including shadow claims transmission and reporting issues.
The MCO must report any problems it is experiencing with shadow claims
submissions and reporting at this monthly meeting. The Electronic Claim Capture
Shadow Claim Submission Technical Reference Manual and the Companion Guides-837
Institutional and Professional Claim and Encounter Transaction provide detailed
instructions to guide the MCO in reporting shadow claims data.

 

6.5.1 Definition and Uses of Shadow Claims

 

The MCO must submit a shadow claim to the State’s fiscal agent for every service
rendered to an enrollee for which the MCO either paid or denied reimbursement.
Shadow claims are reports of individual patient encounters with the MCO’s health
care network. These claims contain fee-for-service equivalent detail as to
procedures, diagnoses, place of service, units of service, billed amounts and
rendering providers’ identification numbers and other detailed

 

57



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

claims data required for quality improvement monitoring and utilization
analysis. The State also reserves the right to use these shadow claims to
calculate future capitation rates. See Section 8.2 of this Attachment for a
schedule of liquidated damages that OMPP may assign due to non-compliance with
any of the reporting requirements outlined in this document.

 

6.5.2 Reporting Format

 

The MCO must submit institutional and professional shadow claims data in an
electronic format that adheres to the data specifications in the Companion
Guide-837 Institutional and Professional Claim and Encounter Transaction and any
other State or Federally mandated electronic claims submission standards. The
MCO must submit pharmacy shadow claims data in an electronic format that adheres
to the data specifications in the Electronic Claim Capture Shadow Claim
Submission Technical Reference Manual and any other State or Federally mandated
electronic claims submission standards.

 

The MCO must submit at least one batch of shadow claims for institutional,
professional and pharmacy claims each month. OMPP will accept more than one
submission, but will use an overall average of calendar month submissions to
assess compliance with the shadow claims submission requirements set forth in
Section 6.4.3. The State may require the MCO to submit a corrective action plan
or may assess liquidated damages for failure to comply with the shadow claims
submission requirements. See Section 8.2 of this Attachment for a schedule of
liquidated damages OMPP may assign due to non-compliance with this reporting
requirement.

 

6.5.3 Annual Shadow Claims Workplan and Ongoing Monitoring

 

The MCO must have written policies and procedures to address its submission of
shadow claims to the State. At least annually, or on a schedule determined at
the discretion of the State, the MCO must submit a shadow claims workplan that
addresses the MCO’s strategy for monitoring the following:

 

  • Timeliness of MCO’s Shadow Claims Submission to the State’s Fiscal Agent:
OMPP recognizes that the out of network provider filing limit for submission of
claims to the MCO is 365 calendar days per 42 CFR 447.45(d)(4), and that this
filing requirement may prevent timely receipt of claims by the MCO from some
providers. Therefore, the MCO must submit all shadow claims within fifteen
months of the earliest date of service on the claim. In addition, the MCO must
submit 100 percent of its adjudicated claims within 30 days of adjudication. The
State may require the MCO to submit a corrective action plan to address
non-compliance issues or may assess liquidated damages if the MCO fails to
comply with these timeliness requirements.

 

  • Compliance with Pre-cycle Edits: OMPP’s fiscal agent will assess each shadow
claim for compliance with pre-cycle edits. The MCO must have 98 percent of each
shadow claims batch pass all pre-cycle edits. The MCO must then correct and
resubmit any shadow claims that did not pass the pre-cycle edits. The fiscal
agent receiving the shadow claims will treat each resubmitted batch as a new
submission that must achieve the 98 percent standard. The fiscal agent will
include each resubmitted shadow claims batch in the overall average of calendar
month batch submissions. For submissions that fall below the 98 percent
standard, OMPP will assess liquidated damages per claim type, in accordance with
the schedule in Section 8.2 of this Attachment.

 

58



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Compliance with Back-end Edits: For each claim type submitted, 90 percent of
those claims submitted in a calendar month must pass the fiscal agent’s back-end
edits and have a resulting paid status assigned by the fiscal agent. OMPP
recognizes that certain claims will be assigned a denied status appropriately,
and as a result, the MCO may not be able to attain a 100 percent compliance rate
with back-end edits at all times. However, the MCO must correct and resubmit the
remaining 10 percent with a goal of achieving as close to 100 percent paid
status as possible. Each resubmission will be included in the overall average of
calendar month submissions for the calculation of paid/denied status. OMPP may
require corrective action plans, assess liquidated damages by claim type for
submissions that fall below the 90 percent compliance standard, or initiate
other corrective action for the MCO’s failure to comply in accordance with
Section 8.2 below.

 

  • Accuracy of Shadow Claims Detail: The MCO must ensure that shadow claims
submissions are accurate; that is, that all shadow claims detail being submitted
accurately represents the services provided and that the claims are accurately
adjudicated according to the MCO’s internal standards. OMPP reserves the right
to monitor MCO shadow claims for accuracy against the MCO’s internal criteria
and its level of adjudication accuracy. OMPP will regularly monitor the MCO’s
accuracy by performing a random sample audit of all claims, and expects the MCO
to fully comply with the requirements of the audit and provide all requested
documentation, including provider and encounter claims submissions and medical
records. OMPP may require the MCO to submit a corrective action plan and may
assess liquidated damages for the MCO’s failure to comply with shadow claims
accuracy reporting standards in accordance with Section 8.2 below.

 

  • Completeness of Shadow Claims Data: The MCO must have in place a system for
monitoring and reporting the completeness of claims and encounter data received
from providers, i.e., for every service provided, providers must submit
corresponding claim or encounter data with claim detail identical to that
required for fee-for-service claims submissions. The MCO must also have in place
a system for verifying and ensuring that providers are not submitting claims or
encounter data for services that were not provided.

 

As part of its annual shadow claims workplan, the MCO must demonstrate its
internal standards for measuring completeness, the results of any completeness
studies, and any corrective action plans developed to address areas of
non-compliance. OMPP may require the MCO to demonstrate, through report or
audit, that this monitoring system is in place and that the MCO is regularly
monitoring the completeness of claims and encounter data and ensuring that the
MCO is meeting OMPP’s completeness requirements as described in this RFP.

 

Additionally, in an effort to increase the completeness of MCO shadow claims
submissions, OMPP evaluates the MCO’s submitted shadow claims volume. For each
MCO, OMPP will compare the average number of shadow claims the MCO submits per
member month to the average number of claims submitted per member per month for
PCCM recipients. OMPP will identify performance targets annually and may adjust
the targets to reflect changes in PCCM and MCO shadow claims submission rates.
In the

 

59



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

first year of this contract, OMPP will expect each of the MCOs to submit shadow
claims at a rate equal to or greater than 75 percent of the PCCM claims
submission rate. OMPP may adjust this standard in subsequent years. OMPP may
require the MCO to submit a corrective action plan and may assess liquidated
damages for the MCO’s failure to comply with shadow claims accuracy reporting
standards in accordance with Section 8.2 below.

 

6.6 Third-Party Liability (TPL) Issues

 

6.6.1 Coordination of Benefits

 

If a Hoosier Healthwise member enrolled with the MCO is also enrolled or covered
by a health or casualty insurer, the MCO is fully responsible for coordinating
benefits so as to maximize the utilization of third-party coverage. The MCO must
share information regarding its members, especially those with special health
care needs, with other MCOs and other insurance payers as specified by OMPP and
in accordance with 42 CFR 438.208(b). In the process of coordinating care, the
MCO must protect each member’s privacy in accordance with the confidentiality
requirements stated in 45 CFR 160 and 164. The MCO is responsible for payment of
the enrollee’s coinsurance, deductibles, co-payments, and other cost-sharing
expenses, but the MCO’s total liability must not exceed what the MCO would have
paid in the absence of TPL, after subtracting the amount paid by the primary
payer.

 

The MCO must coordinate benefits and payments with the health or casualty
insurer for services authorized by the MCO, but provided outside the MCO’s plan.
Such authorization may occur prior to provision of service, but any
authorization requirements imposed on the enrollee or provider of service by the
MCO must not prevent or unduly delay an enrollee from receiving medically
necessary services. The MCO remains responsible for the costs incurred by the
enrollee with respect to care and services which are included in the MCO’s
capitation rate, but which are not covered or payable under the health or
casualty insurer’s plan.

 

If the Hoosier Healthwise enrollee’s primary insurer is a commercial HMO and the
MCO cannot efficiently coordinate benefits because of conflicts between the
primary HMO’s rules and the MCO’s rules, the MCO may submit to the enrollment
broker a written request for disenrollment. The request must provide the
specific description of the conflicts and explain why benefits cannot be
coordinated. The enrollment broker will consult with OMPP and the request for
disenrollment will be considered and acted upon accordingly.

 

6.6.2 Collection and Reporting

 

The MCO will be responsible for identifying, collecting and reporting
third-party liability coverage and collection information to the State, and will
retain all third-party liability collections. As third-party liability
information is a component of capitation rate development, the MCO must maintain
records regarding third-party liability collections and report these collections
to OMPP on the quarterly report, as set forth in Section 7.0 of this Attachment.

 

60



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

6.6.3 Cost Avoidance

 

The MCO’s third-party liability responsibilities include cost avoidance. When
the MCO is aware of health or casualty insurance coverage prior to paying for a
health care service for an enrollee, it should avoid payment by rejecting a
provider’s claim and direct that the provider first submit the claim to the
appropriate third party. The MCO must report its cost avoidance activities to
OMPP quarterly. The MCO will be allowed to keep whatever costs it recovers from
the third party.

 

When it has identified members who have newly discovered health insurance,
members who have changed coverage, or members who have casualty insurance
coverage, the MCO will provide the State and its fiscal agent the following
information:

 

  • Member name/recipient identification number/Social Security number

 

  • Carrier name/address/phone number/contact person

 

  • Policyholder name/address/Social Security number/relationship to enrollee

 

  • Policy number/effective date/coverage type

 

If insurance coverage is not available, or if one of the exceptions to the cost
avoidance rule discussed in this section applies, then the MCO must make the
payment and make a claim against the third-party, if it is determined that the
third-party is or may be liable. The MCO must ensure that its cost avoidance
efforts do not prevent an enrollee from receiving medically necessary services
in a timely manner.

 

6.6.4 Cost Avoidance Exceptions

 

Cost avoidance exceptions in accordance with 42 CFR 433.139 include the
following situations in which the MCO must first pay the provider and then
coordinate with the liable third-party:

 

  • The claim is for prenatal care for a pregnant woman, or

 

  • The claim is for preventive pediatric services (including EPSDT) that are
covered by the Medicaid program, or

 

  • The claim is for coverage derived from a parent whose obligation to pay
support is being enforced by the State Title IV-D Agency and the provider of
service has not received payment from the third-party within 30 calendar days
after the date of service.

 

In the following circumstances, the MCO may first pay the provider and then
coordinate with the liable third party for reimbursement:

 

  • The claim is for labor, delivery and post-partum care, and does not involve
hospital costs associated with the inpatient hospital stay

 

  • The claim is for a third-party payer that fails to respond within 90
calendar days of the date of the provider’s attempt to bill. The MCO must pay
the claim upon submission by

 

61



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

the provider of the claim and documentation supporting the billing provider’s
persistent attempts to obtain payment. Such documentation can include copies of
unpaid bills or statements sent to the third-party or copies of complaints filed
with the IDOI. A written explanation from the billing provider of attempts to
bill, dates of contacts and response of third-party should also be included. The
MCO can propose other documentation requirements, but must assure that any
additional requirements do not serve only to further delay payment.

 

  • The claim is for services provided that were covered by a third-party at the
time services were rendered or reimbursed (i.e., the MCO was not aware of the
third party coverage); the MCO must pursue reimbursement from potentially liable
third parties.

 

7.0 Performance Reporting and Incentives

 

The State places great emphasis on the delivery of quality health care to
Hoosier Healthwise members. Performance monitoring and data analysis are
critical components in assessing how well the MCO is maintaining and improving
the quality of care delivered in the Hoosier Healthwise program. The State uses
various performance targets, industry standards, national benchmarks, and
Hoosier Healthwise-specific standards in monitoring the MCO’s performance and
clinical outcomes. The MCO must submit performance data specific to the Hoosier
Healthwise program unless otherwise specified by OMPP. The State publishes the
Hoosier Healthwise program’s performance and recognizes the MCO when it exceeds
these performance indicators.

 

The MCO must comply with all reporting requirements and must submit the
requested data completely and accurately within the requested timeframes and in
the formats identified by OMPP. The MCO must have policies, procedures and
mechanisms in place to ensure its financial and non-financial performance data
that is submitted to OMPP and the monitoring contractor is accurate and a true
reflection of the MCO’s operational efficiency. The MCO must submit its
performance data and reporting under the signatures of its Financial Officer and
Executive Leadership (e.g., President, Chief Executive Office, Executive
Director) certifying the accuracy, truthfulness and completeness of the MCO’s
data. The MCO Reporting Manual details the reporting requirements that are
highlighted below.

 

OMPP reserves the right to audit the MCO’s self-reported data and change
reporting requirements at any time with reasonable notice. OMPP may require
corrective actions or assess liquidated damages, as specified in Section 8.0,
for MCO non-compliance with these and other subsequent reporting requirements
and performance standards.

 

7.1 Management Information Systems Reports

 

These reports assist OMPP in monitoring the MCO’s performance, data collection
and maintenance of network information systems that the MCO administers to
ensure members access and utilization through the MCO’s providers. The MCO must
submit claims and shadow claims processing and adjudication data. The MCO must
also identify specific cases and trends to prevent and respond to any potential
problems relating to timely and appropriate claims processing and shadow claim
submission. The MCO must submit the following data and reports:

 

  • Shadow Claims/Encounter Data Submissions (Monthly)

 

  • Shadow Claims Workplans (At least annually)

 

62



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Outstanding Claims Inventory Summary (Quarterly)

 

  • Adjudicated Claims Inventory Summary (Quarterly)

 

  • Claims Aging Summary (Quarterly)

 

  • Claims Lag Report (Quarterly)

 

  • Interest Paid On Claims (Quarterly)

 

  • Top 10 Claims Denial Reasons (Quarterly)

 

7.2 Member Service Reports

 

Member Service Reports identify the methods the MCO uses to communicate to
members about preventive health care and program services and monitors member
satisfaction.

 

  • Member Helpline Performance Report (Monthly

 

  • Member Education and Outreach Materials Log (Quarterly)

 

  • Member Inquiry Report (Monthly)

 

  • Member Grievances Report (Monthly)

 

  • Member Appeal Report (Monthly)

 

  • Medicaid Hearing Appeals (Quarterly)

 

  • Member External Independent Reviews (Quarterly)

 

  • Executive Summary of CAHPS Survey Results (Annually)

 

  • Promotional Materials Distribution Plan (Annually)

 

7.3 Network Development Reports

 

Network Development Reports assist OMPP in monitoring the MCO’s network
composition by specialty and county in order to assess member access and network
capacity. The MCO must identify current enrollment, gaps in network services and
the corrective actions that the MCO is taking to resolve any potential problems
relating to network access and capacity. The network development reports include
but are not limited to:

 

  • Network Access Directory (Monthly, or as requested by the enrollment broker)

 

  • Network Geographic Access Report and Map (Annually)

 

  • Provider Network Enrollment Report (Quarterly)

 

  • Provider Network Development Activity Report

 

  • Provider Network Disenrollment Reasons (Quarterly)

 

  • Provider Credentialing Statistics (Quarterly)

 

  • 24-Hour Availability Audit (Annually)

 

  • Subcontractor Compliance Summary Report (Annually)

 

7.4 Provider Service Reports

 

Provider Service Reports assist OMPP in monitoring the methods the MCO uses to
communicate to providers about clinical, technical and quality management and
improvement issues relating to the program.

 

63



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Provider Helpline Performance Report

 

  • Provider Education and Outreach Materials Log (Quarterly)

 

  • Executive Summary of Provider Survey Results (Annually, Optional)

 

  • Informal Provider Claims Disputes (Quarterly)

 

  • Formal Provider Claims Disputes (Quarterly)

 

  • Binding Arbitration (Quarterly)

 

7.5 Quality Management Reports

 

Quality Management Reports review the ongoing or future methods and processes
the MCO uses to identify program and clinical improvements that enhance the
appropriate access, level of care, quality and utilization of program services
by its members and providers. These reports assist OMPP in monitoring the MCO’s
quality management and improvement activities.

 

  • Quality Management and Improvement Program Plan (Annually)

 

  • Quality Management and Improvement Program Summary Report (Annually)

 

  • Sentinel Events (Annually, Optional)

 

  • Obesity Report (Quarterly, Optional)

 

  • Summary of Provider Profiling Activity (Annually, Optional)

 

  • Summary of Findings From Internal Quality Studies (Quarterly)

 

  • Quality Management Committee Meeting Minutes (Quarterly)

 

  • Summary of Findings from Quality Management and Improvement Activities
(Quarterly)

 

  • DUR Board Reporting (Quarterly)

 

  • HEDIS Baseline Assessment Tool (Annually)

 

  • HEDIS Data Submission Tool (Annually)

 

  • HEDIS Auditor Report (Annually)

 

  • CAHPS Survey Data (Annually)

 

  • Program Integrity Workplan (Annually)

 

  • Program Integrity Activities Summary (Annually)

 

  • Disease Management Summary Report (Annually)

 

7.6 Utilization and Financial Reports

 

Utilization and Financial Reports assist OMPP in monitoring the MCO’s
utilization and financial trends to assess its stability and continued ability
to offer health care services to its members. If the MCO does not meet the
financial reporting requirements, the State will notify the MCO of the
non-compliance and designate a period of time, not less than 10 calendar days,
during which the MCO must provide a written response to the notification.

 

  • Capitation Rate Calculation Sheet (Quarterly)

 

  • Maternity Capitation Rate Calculation Sheet (Quarterly)

 

  • Service Utilization - Physical Health (Quarterly)

 

  • Service Utilization - Behavioral Health (Quarterly)

 

64



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Financial Stability Indicators (Quarterly)

 

  • IDOI Filing (Quarterly, Annually)

 

  • Reimbursement for FQHC and RHC Services (Quarterly)

 

  • Physician Incentive Plan Disclosure (Annually, At OMPP’s Request)

 

  • Insurance Premium Notice (Annually)

 

  • Medical Necessity Determination Denials and Appeals (Quarterly)

 

  • Third-Party Liability Collections (Quarterly)

 

  • Cost Avoidance (Annually)

 

7.7 Other Reporting

 

OMPP reserves the right to require additional reports to address program-related
issues that are not anticipated but are periodically necessary for program
monitoring.

 

7.8 Performance Monitoring and Incentives

 

The primary source of data the State uses in its monitoring efforts is data
submitted by the MCO, which comes to the State in various formats and at
different times. The data may be transmitted as an aggregate report, specific
data elements, or via shadow claims. OMPP and its monitoring contractor will
review the MCO’s data and compare the results to established performance
targets, i.e., Hoosier Healthwise standards, national benchmarks or industry
standards. The MCO Reporting Manual provides information on performance
reporting and targets.

 

OMPP may award non-financial incentives, as described in Section 7.8.2, to the
MCO whose performance is consistently above the targets for the majority of the
measures listed below. OMPP also reserves the right to assess liquidated damages
or apply other remedies in Section 8.0 for failure to meet the minimum
requirements listed below.

 

7.8.1 Performance Targets, Standards, and Benchmarks

 

Listed below are the performance indicators and the performance target for each
measure. OMPP reserves the right to identify additional performance indicators
and targets.

 

  • The MCO must maintain its average monthly telephone service for member
services helpline efficiency at 95 percent of calls received being answered by a
live voice within 30 seconds and service rates (i.e., opposite of abandonment
rate) not less than 95 percent.

 

  • On a quarterly basis, the ratio of MCO members to PMPs is no greater than an
average of 250 members to one PMP across all mandatory RBMC counties.

 

  • Ninety-eight percent of the MCO’s members must have pharmacy access within
30 miles or 30 minutes of the member’s residence.

 

  • For mandatory RBMC counties, at least two specialty providers of each
specialty type (per requirements in Section 4.2.3 of this Attachment) will be
accessible to 90 percent of all the MCO’s members within 60 miles or 60 minutes
of the member’s residence zip code.

 

65



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • All clean claims submitted electronically must be adjudicated within 21
calendar days of receipt.

 

  • All clean claims submitted on paper must be adjudicated within 30 calendar
days of receipt.

 

  • All MCO adjudicated claims must be submitted as shadow claims within 30 days
of adjudication.

 

  • All member grievances will be resolved within 20 calendar days of receipt.

 

  • All children must receive a blood lead screening/testing in accordance with
EPSDT and CDC guidelines.

 

  • All children must receive EPSDT screening visits in accordance with EPSDT
guidelines.

 

  • On a quarterly basis, the year-to-date average medical cost ratio will be
between 83 and 88 percent of revenue.

 

  • On a quarterly basis, the year-to-date average administrative cost ratio
will be no greater than 15 percent of revenue.

 

  • On an annual basis, operating profit margin will not be greater than 10
percent.

 

  • On a quarterly basis, current ratio (assets to liability) will be greater
than or equal to one.

 

  • On a quarterly basis, the number of days cash on hand will not be less than
25 business days.

 

  • On a quarterly basis, days in unpaid claims will not be greater than 65
business days.

 

  • On a quarterly basis, days in claims receivables will not be greater than 30
business days.

 

  • On a quarterly basis, equity (net worth) will be maintained at or above $50
per member.

 

7.8.2 Incentive Program

 

OMPP continues to place increasing and substantial emphasis on measuring and
recognizing MCO performance. As a result, OMPP is offering an Incentives Program
for the MCO with exemplary performance and outcomes. The Incentives Program will
be organized around three areas:

 

  • Improving health outcomes

 

  • Improving access to care in counties of concern

 

  • Providing exceptional member and provider service

 

66



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

The incentives to improve plan performance will range from significant financial
payments to auto-assignment rates to public commendations, as described below.

 

For the second contract year, OMPP has budgeted financial incentives that OMPP
will distribute to the MCO that exceeds OMPP’s targets for specific HEDIS
measures. For example, the 2006 incentives program will likely focus on the
following HEDIS measures:

 

  • Use of Appropriate Medications for People with Asthma

 

  • Well-Child Visits in the first 15 Months of Life

 

  • Prenatal and Postpartum Care Measure

 

OMPP will confirm the final HEDIS measures and performance targets for the 2005
Incentives Program by January 31, 2005. OMPP reserves the right to change HEDIS
measures each year, based on HEDIS performance in the previous years and OMPP’s
clinical objectives. OMPP will notify the MCO of the selected HEDIS measures at
least 12 months before the audited rates must be submitted to NCQA and OMPP.

 

OMPP will recognize plans that expand their specialty and PMP networks into
counties of concern (i.e., areas where members experience problems with
accessing care, as defined by OMPP) as identified by OMPP each quarter. For
example, for one quarter, the MCO could receive a higher percentage of default
auto-assignments that meet geographic and PMP scope of practice patterns.

 

OMPP will provide the MCO with detailed information about the Incentives Program
requirements in January 2005. For example, through the Incentives Program, OMPP
may provide a non-financial incentive to the MCO that:

 

  • Consistently exceeds performance standards described in Section 7.8.1

 

  • Enrolls PMPs in access counties of concern and reduces the member to PMP
ratio

 

  • Meets a target number of bilingual member services and providers

 

  • Has established consulting relationships with community partners

 

OMPP requires the MCO that earns financial incentives to reinvest 50 percent of
the amount in member and provider initiatives. After OMPP announces the award,
but before it is distributed, the MCO must submit its proposal for reinvesting
50 percent of the amount to OMPP for approval.

 

OMPP reserves the right to revise measures on an annual basis and will notify
the MCO of changes to incentive measures by January of each year.

 

8.0 Failure to Perform/Non-compliance Remedies

 

8.1 Non-compliance Remedies

 

It is the State’s primary goal to ensure that the MCO is delivering quality care
to members. To assess attainment of this goal, the State monitors certain
quality and performance standards, and holds the MCO accountable for being in
compliance with contract terms. OMPP accomplishes this by working
collaboratively with the MCO to maintain and improve programs, and not to impair
health plan stability.

 

67



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

In the event that the MCO fails to meet performance requirements or reporting
standards set forth in this RFP, the contract, or reporting requirements
schedule, the State will provide the MCO with a written notice of non-compliance
and may require any of the corrective actions discussed below. The State will
provide written notice of non-compliance to the MCO within 60 calendar days of
the State’s discovery of such non-compliance.

 

If OMPP elects not to exercise a liquidated damage or corrective action clause
contained anywhere in the RFP or contract in a particular instance, this
decision must not be construed as a waiver of the State’s right to pursue future
assessment of that performance requirement and associated damages, including
damages that, under the terms of the RFP or contract, may be retroactively
assessed.

 

8.1.1 Corrective Actions

 

In accordance with 42 CFR 438, Subpart I, OMPP may require corrective action(s)
when the MCO has failed to provide the requested services. The nature of the
corrective action(s) will depend upon the nature, severity and duration of the
deficiency and repeated nature of the non-compliance. The written notice of
non-compliance corrective actions may be instituted in any sequence and include,
but are not limited to, any of the following:

 

  • Written Warning: OMPP may issue a written warning and solicit response
regarding MCO’s corrective action.

 

  • Formal Corrective Action Plan: OMPP may require the MCO to develop a formal
corrective action plan to remedy the breach. The corrective action plan must be
submitted under the signature of the MCO’s chief executive and must be approved
by OMPP. If the corrective action plan is not acceptable, OMPP may provide
suggestions and direction to bring the MCO into compliance.

 

  • Withholding Full or Partial Capitation Payments: OMPP may suspend capitation
payments for the following month or subsequent months when the State determines
that the MCO is non-compliant. The MCO must be given written notice 10 business
days prior to the suspension of capitation payments and specific reasons for
non-compliance that result in suspension of payments. The State may continue to
suspend all capitation payments until non-compliance issues are corrected.

 

  • Suspending Enrollment: OMPP may suspend the MCO’s right to enroll new
participants by disallowing self-selection by members and/or auto-assignment of
members to the MCO. The State may suspend enrollment for the entire MCO or may
selectively suspend enrollment for a region, county or a specific provider. The
State will notify the MCO in writing of its intent to suspend new enrollment at
least 10 business days prior to the first day of the suspension period. The
suspension period may be for any length of time specified by the State. The
State will base the duration of the suspension upon the nature and severity of
the default and the MCO’s ability to cure the default.

 

68



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Assigning the MCO’s Membership and Responsibilities to Another MCO: The
State may assign the MCO’s membership and responsibilities to one or more other
MCOs who also provide services to the Hoosier Healthwise population, subject to
consent by the MCO that would gain that responsibility. The State must notify
the MCO in writing of its intent to transfer members and responsibility for
those members to another MCO at least 10 business days prior to transferring any
members.

 

  • Appointing Temporary Management of the MCO: The State may assume management
of the MCO or may assign temporary management of the MCO to the State’s agent,
if at any time the State determines that the MCO can no longer effectively
manage the MCO and provide services to members.

 

  • Contract Termination: The State reserves the right to terminate the
contract, in whole or in part, due to the failure of the MCO to comply with any
term or condition of this contract, or failure to take corrective action as
required by OMPP to comply with the terms of this contract. The State must
provide 30 calendar days written notice and must set forth the grounds for
termination. See Section 9.1 of this Attachment for the basis upon which the
State may terminate the contract.

 

8.1.2 Liquidated Damages

 

In the event that the MCO fails to meet performance requirements or reporting
standards set forth in this RFP, the contract, or the reporting requirements
schedule, it is agreed that damages shall be sustained by the State and the MCO
shall pay to the State its actual or liquidated damages according to the
following subsections and subject to the limitations provided in Section 1932(e)
of the Balanced Budget Act of 1997.

 

It is agreed that in the event of a failure to meet specified performance or
reporting requirements subject to liquidated damages, it is and will be
impractical and extremely difficult to ascertain and determine the actual
damages which the State will sustain in the event of, and by reason of, such
failure; and it is therefore agreed that the MCO will pay the State for such
failures according to the following subsections. No punitive intention is
inherent in the following liquidated damages provisions.

 

OMPP may assess liquidated damages resulting from failure of the MCO to provide
the requested services depending on the nature, severity and duration of the
deficiency. In most cases, liquidated damages will be assessed based on the
schedules in Section 8.2 of this RFP. However, the assessment of liquidated
damages is at the discretion of OMPP. Should OMPP choose not to assess
liquidated damages for an initial infraction or deficiency, it reserves the
right to require corrective action or assess liquidated damages at any point in
the future. OMPP may assess liquidated damages for any of the areas of
non-compliance listed in Section 8.2 of this Attachment or for any other areas
of non-compliance, at the discretion of OMPP.

 

69



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

8.2 Areas of Non-Compliance

 

8.2.1 Non-compliance with General Contract Provisions

 

The objective of this requirement is to provide the State with an administrative
procedure to address issues where the MCO is non-compliant with the Contract.
Through routine monitoring, the State may identify contract non-compliance
issues resulting from non-performance. If this occurs, the State will notify the
MCO in writing of the nature of the non-performance issue. The State will
establish a reasonable period of time, not less than 10 business days, during
which the MCO must provide a written response to the notification. If the MCO
does not correct the non-performance issue within the specified time, the State
may enforce any of the remedies listed in Section 8.1 of this Attachment.

 

8.2.2 Non-compliance with Shadow Claims Data Submission

 

The MCO must comply with the shadow claims submission standards. The State may
assess liquidated damages on the following elements of shadow claims
submissions:

 

  • Timeliness of the MCO’s Shadow Claims Submission to the State’s Fiscal
Agent: If the MCO fails to submit all claim types per month, the MCO will pay
liquidated damages of $2,000 for each claim type not submitted during that
month.

 

In addition, the State’s fiscal agent must conduct a monthly review of the MCO’s
rate of compliance with the established schedule for submitting shadow claims
within 90, 180 and 365-day increments. The State may assess liquidated damages
in the amount of $200 per claim type, per percentage point of non-compliance.
For example, if the MCO should have submitted 95 percent of UB-92 claims within
180 calendar days but submitted only 93 percent, the State may assess liquidated
damages of $400 (i.e., 2 percentage points x $200 per percentage point = $400).
The State may assess damages for any or all of the three time frames.

 

  • Compliance with Pre-Cycle Edits: The MCO’s shadow claim submission must pass
pre-cycle edits. For each batch submitted, the MCO must reach a 98 percent
compliance rate. The State will assess liquidated damages based on an overall
average of calendar monthly submissions. For compliance levels lower than 98
percent, the State will assess the following liquidated damages:

 

Percent of

Claims Accepted

--------------------------------------------------------------------------------

 

Liquidated

Damages Amount

--------------------------------------------------------------------------------

93.0  - 97.9   $ 200 88.0  - 92.9     600 83.0  - 87.9     1,000 78.0  - 82.9  
  1,400 76.0  - 77.9     1,800      0 - 75.9     2,000

 

In addition, if the MCO’s non-compliance continues beyond one month, the State
may multiply the amount of the liquidated damages by the number of months of
continuing non-compliance. For example, if the MCO’s rate of acceptance of
shadow claims is below 75 percent for three consecutive months, the State may
assess liquidated damages for the third month of non-compliance in the amount of
$6,000, or three times the monthly damage amount of $2,000.

 

70



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Compliance with Back-end Edits: For each claim type submitted, 90 percent of
those claims must pass the fiscal agent’s back-end edits with a paid status in a
calendar month. For compliance levels below 90 percent, OMPP may require
corrective action plans, or may assess liquidated damages based on the schedule
below:

 

Percent of
Details Accepted


--------------------------------------------------------------------------------

  Liquidated
Damages Amount


--------------------------------------------------------------------------------

85.0  - 89.9   $ 100 80.0  - 84.9     300 75.0  - 79.9     500 70.0  - 74.9    
700 65.0  - 69.9     900 00.0  - 64.9     1,000

 

In addition, if the MCO’s non-compliance continues beyond one month, the State
may multiply the amount of the liquidated damages by the number of months of
continuing non-compliance. For example, if the MCO’s rate of acceptance of
shadow claims is below 65 percent for three consecutive months, the State may
assess liquidated damages for the third month of non-compliance in the amount of
$3,000, or three times the monthly damage amount of $1,000.

 

8.2.3 Non-compliance with Reporting Requirements

 

The MCO Reporting Manual details the required formats, templates and submission
instructions for the reports listed in this RFP. The State may assess liquidated
damages of $200 for each business day past the date due when reports are not
delivered complete, on time, and in the correct reporting formats, or submitted
incorrectly.

 

If the MCO’s non-compliance to the reporting requirements impacts the State’s
ability to monitor the MCO’s solvency, and the MCO’s financial position requires
the State to transfer members to another health plan, the State will require the
MCO to pay the difference between the capitation rates that would have been paid
to the MCO and the actual rates being paid to the replacement health plan as a
result of member transfer. In addition the MCO must pay any costs the State
incurs to accomplish the transfer of members. Further, OMPP may withhold all
capitation payments or require corrective action until satisfactory financial
data is provided.

 

8.2.4 Non-compliance with Readiness Review Requirements

 

If the MCO does not satisfactorily pass the readiness review prior to 30
calendar days before scheduled member enrollment, member enrollment may be
delayed, or the State may require other remedies, and the MCO will be
responsible for any costs associated with the delay. In addition, OMPP may
assess liquidated damages in the amount of $200 for each business day that the
MCO delays submitting the readiness review responses past the expected dates due
and may escalate the amount of liquidated damages based on the duration of the
delay.

 

8.3 Performance Bonds

 

The MCO must provide a performance bond of standard commercial scope issued by a
surety company registered with the IDOI, in the amount of $1,000,000, to
guarantee:

 

  • Payment of the MCO’s obligations to providers, non-contracted providers, and
non-providers

 

71



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Performance by the MCO of its obligations under (this) contract

 

The State reserves the right to increase the required bond amount if enrollment
levels indicate the need to do so. In the event of a default by the MCO, the
State must, in addition to any other remedies it may have under this contract,
obtain payment under the Performance Bond for the purposes of the following:

 

  • Paying any damages sustained by providers, non-contracted providers and
non-providers by reason of a breach of the MCO’s obligations under this contract

 

  • Reimbursing the State for any payments made by the State on behalf of the
MCO

 

  • Reimbursing the State for any extraordinary administrative expenses incurred
by reason of a breach of the MCO’s obligations under this contract, including,
but not limited to, expenses incurred after termination of this contract for
reasons other than the convenience of the State.

 

9.0 Termination Provisions

 

9.1 Contract Terminations

 

OMPP reserves the right to terminate this contract, in whole or in part, due to
the failure of the MCO to comply with any term or condition of this contract, or
failure to take corrective action as required by OMPP to comply with the terms
of this contract. The contract between the parties may be terminated on the
following basis listed below:

 

  • By mutual written agreement of the State and MCO.

 

  • By the MCO, subject to the remedies listed in this RFP.

 

  • By the State, in whole or in part, whenever the State determines that the
MCO has failed to satisfactorily perform its contracted duties and
responsibilities and is unable to cure such failure within 60 calendar days
after receipt of a notice specifying those conditions.

 

  • By the State, in whole or in part, whenever, for any reason, the State
determines that such termination is in the best interest of the State, with
sufficient prior notice to the MCO.

 

  • By the State, in whole or in part, whenever funding from State, Federal, or
other sources are withdrawn, reduced or limited, with sufficient prior notice to
the MCO.

 

  • By the State, in whole or in part, whenever the State determines that the
instability of the MCO’s financial conditions threatens delivery of Medicaid
services and continued performance of MCO responsibilities.

 

The State will provide the MCO with a hearing prior to contract termination in
accordance with 42 CFR 438.708. The notice of termination will include appeal
rights.

 

72



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

9.1.1 Termination by the State

 

The State may terminate the contract, in whole or in part, whenever the State
determines that the MCO or subcontractor has failed to satisfactorily perform
its contracted duties and responsibilities and is unable to cure such failure
within a reasonable period of time as specified in writing by the State, taking
into consideration the gravity and nature of the default. Such termination must
be referred to herein as “Termination for Default”.

 

Upon determination by the State that the MCO has failed to satisfactorily
perform its contracted duties and responsibilities, the MCO must be notified in
writing, by either certified or registered mail, of the failure and of the time
period which has been established to cure such failure. If the MCO is unable to
cure the failure within the specified time period, the State will notify the MCO
that the contract, in full or in part, has been terminated for default.

 

If, after notice of termination for default, it is determined by the State or by
a court of law that the MCO was not in default or that the MCO’s failure to
perform or make progress in performance was due to causes beyond the control of,
and without error or negligence on the part of, the MCO or any of its
subcontractors, the notice of termination must be deemed to have been issued as
a termination for the convenience of the State, and the rights and obligations
of the parties must be governed accordingly.

 

In the event of termination for default, in full or in part, as provided under
this clause, the State may procure, upon such terms and in such manner as is
deemed appropriate by the State, supplies or services similar to those
terminated, and the MCO must be liable for any costs for such similar supplies
and services and all other damages allowed by law. In addition, the MCO must be
liable to the State for administrative costs incurred to procure such similar
supplies or services as are needed to continue operations.

 

In the event of a termination for default prior to the start of operations, any
claim the MCO may assert must be governed by the procedures defined in this RFP.

 

In the event of a termination for default during ongoing operations, the MCO
must be paid for any outstanding capitation payments due, less any assessed
damages.

 

The rights and remedies of the State provided in this clause must not be
exclusive and are in addition to any other rights and remedies provided by law
or under the contract.

 

9.1.2 Termination for Financial Instability

 

OMPP may terminate the contract immediately upon the occurrence of any of the
following events:

 

  • The MCO becomes financially unstable to the point of threatening the ability
of the State to obtain the services provided for under the contract

 

  • The MCO ceases to conduct business in normal course

 

  • The MCO makes a general assignment for the benefit of creditors

 

73



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • The MCO suffers or permits the appointment of a receiver for its business or
assets

 

The State may, at its option, immediately terminate this contract effective at
the close of business on the date specified. In the event the State elects to
terminate the contract under this provision, the MCO must be notified in
writing, by either certified or registered mail, specifying the date of
termination. The MCO must submit a written waiver of the MCO’s rights under the
Federal bankruptcy laws. In the event of the filing of a petition in bankruptcy
by or against a principal subcontractor, the MCO must immediately so advise the
Contract Administrator as specified in the contract between the State and the
MCO. The MCO must ensure that all tasks related to the subcontract are performed
in accordance with the terms of this contract.

 

9.1.3 Termination for Failure to Disclose Records

 

The State may terminate the contract, in whole or in part, whenever the State
determines that the MCO has failed to make available to any authorized
representative of the State, any administrative, financial and medical records
relating to the delivery of times or services for which State Medicaid and CHIP
program dollars have been expended.

 

In the event that the State terminates the contract pursuant to this provision,
the MCO must be notified in writing, either by certified or registered mail,
either 60 calendar days prior to or such other reasonable period of time prior
to the effective date, of the basis and extent of the termination. Termination
must be effective as of the close of business on the date specified in the
notice.

 

9.1.4 Termination by the MCO

 

The MCO must give advance written notice of termination, or intent not to renew,
to the State a minimum of 180 calendar days prior to termination. The effective
date of the termination must be the last day of the month in which the 180th day
falls. Termination of the contract by the MCO is subject to liquidated damages
listed in Section 9.4 of this RFP.

 

In the event of termination by the MCO, the MCO must submit within 10 days of
the MCO’s notification to the State of its intent to terminate the contract, a
written termination plan for the State’s approval, describing what actions it
will take to address each of the issues detailed in Section 9.2 of this
Attachment.

 

9.2 Termination Procedures

 

When termination is anticipated, OMPP will deliver to the MCO a Notice of
Termination by certified or registered mail specifying the nature of the
termination and the date upon which such termination becomes effective. Upon
receipt of the Notice of Termination, the MCO must develop and submit a
Termination Plan for OMPP’s approval that addresses all of the following
requirements:

 

  • Stopping work under the contract, on the date and to the extent specified in
the Notice of Termination.

 

74



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Placing no further orders or subcontracts for materials, services or
facilities.

 

  • Notifying all of the MCO’s members regarding the date of termination and the
process by which members will continue to receive medical care. OMPP must
approve all member notification materials in advance of distribution.

 

  • Terminating all orders and subcontracts, to the extent that they relate to
the performance of work terminated by the Notice of Termination.

 

  • Assigning activities to the State, in the manner and to the extent that they
relate to the performance of work terminated by the Notice of Termination.

 

  • Assigning to the State, in the manner and to the extent directed, all of the
rights, titles, and interests of the MCO under the orders or subcontracts so
terminated.

 

  • With the approval of the State, settling outstanding liabilities and all
claims arising out of such termination of orders and subcontracts.

 

  • Within 10 business days from the effective date of the termination,
transferring title to the State of Indiana (to the extent that title has not
already been transferred) and deliver, in the manner and to the extent directed,
all data, other information and documentation, in any form that relates to the
work terminated by the Notice of Termination.

 

  • Completing the performance of such part of work that has not been specified
for termination by the Notice of Termination.

 

  • Taking such action as may be necessary, or as the State may direct, for the
protection and preservation of the property related to the contract that is in
the possession of the MCO and in which the State has or may acquire an interest.

 

9.3 MCO Responsibilities Upon Termination

 

Termination of the contract must not discharge the obligations of the MCO with
respect to services or items furnished prior to termination, including retention
of records and verification of overpayments or underpayments. Termination must
not discharge the State’s payment obligations to the MCO or the MCO’s payment
obligations to its subcontractors and providers. Upon termination of this
contract, the MCO must:

 

  • Within ten days of Notice of Termination, provide a written termination plan
for the State’s approval. The MCO will revise and resubmit the termination plan
to the State on a regular basis, the frequency of which will be determined by
the State.

 

  • As outlined and approved by the State in the written termination plan,
assist the State in taking the necessary steps to ensure a smooth transition of
Requested Services after receipt of the Notice of Termination.

 

  • Provide the State with all information deemed necessary by the State within
30 calendar days of the request.

 

75



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

  • Be financially responsible for all claims with dates of service through the
day of termination, including those submitted within established time limits
after the day of termination.

 

  • Be responsible for submitting all shadow claims to the State for a period of
time not less than fifteen months after termination.

 

  • Be financially responsible for hospitalized patients through the date of
discharge or 31 calendar days after termination of the contract, whichever is
earlier.

 

  • Be financially responsible for services rendered through the day of
termination, for which payment is denied by the MCO and subsequently approved
upon appeal by the provider.

 

  • Be financially responsible for member appeals of adverse decisions rendered
by the MCO concerning treatment of services requested prior to termination which
are subsequently upheld on behalf of the member at a State Fair Hearing or
appeal proceeding.

 

  • Arrange for the orderly transfer of patient care and patient records to
those providers who will assume care for the member. For those members in a
course of treatment for which a change of providers could be harmful, the MCO
must continue to provide services until that treatment is concluded or
appropriate transfer of care can be arranged.

 

  • Notify all members about the contract termination and the process by which
members will continue to receive medical care, at least 60 calendar days in
advance of the effective date of termination. The MCO will be responsible for
all expenses associated with member notification. OMPP must approve all member
notification materials in advance of distribution.

 

  • Notify all providers about the contract termination and the process by which
members will continue to receive medical care, at least 60 calendar days in
advance of the effective date of termination. The MCO will be responsible for
all expenses associated with provider notification. OMPP must approve all
provider notification materials in advance of distribution.

 

  • Coordinate the continuation of care for members who are undergoing treatment
for an acute condition.

 

9.4 Liquidated Damages

 

The MCO must acknowledge that any failure or unreasonable delay on its part in
affecting a smooth transition will cause irreparable injury to the State, which
may not be adequately compensable in damages. The MCO must acknowledge that the
State has incurred substantial expenses in connection with the preparation and
entry into this contract, including expenses relating to training staff, data
collection and processing, actuarial determination of capitation rates, and
ongoing changes to the State’s and fiscal agent’s management information
systems. The MCO further acknowledges and agrees that in the event this contract
is terminated prior to the end of the initial term or any renewal term, due to
the actions of the MCO or due to the MCO’s failure to fully comply with the
terms and conditions of this contract, the State will incur substantial
additional expense in processing the disenrollment of all members and the
related MIS

 

76



--------------------------------------------------------------------------------

HOOSIER HEALTHWISE

STATE/MCO CONTRACT

CONTRACT ATTACHMENT 1: MCO SCOPE OF WORK

 

changes, in effecting staffing changes, in procuring alternative health care
arrangements for members, and in other areas unknown to the State at this time.
The MCO accordingly must agree that the State may, in such event, seek and
obtain injunctive relief, as well as liquidated damages.

 

The State may exercise its right obtain injunctive relief in through any or all
of the following remedies discussed. The remedies available to the State under
this Agreement include but are not limited to:

 

  • Obtaining payment under the Performance Bond

 

  • Assessing lump sum liquidated damages no greater than $50,000

 

  • Assessing additional liquidated damages equal to one percent of the maximum
monthly capitation payment the MCO has received under the contract multiplied by
the number of months of the contract term remaining after the effective date of
termination

 

Payment of the Performance Bond is due within 10 calendar days of the date of
termination. Payment of other liquidated damages is due within 30 calendar days
from the date of termination.

 

9.5 Assignment of Terminating MCO’s Membership and Responsibilities

 

If the State terminates a contract, the State may assign the MCO’s membership
and responsibilities to one or more other MCOs who also provide services to the
Hoosier Healthwise population, subject to consent by the MCO that would gain the
member enrollment. OMPP will develop a transition plan should it choose to
terminate or not extend a contract with one or more MCOs providing services to
Hoosier Healthwise members.

 

In the event that OMPP assigns members or responsibility to another MCO, during
the final quarter of the contract, the MCO will work cooperatively with, and
supply program information to, any subsequent MCOs. Both the program information
and the working relationship among the MCOs will be defined by the State.

 

9.6 Refunds of Advanced Payments

 

The MCO must, within 30 calendar days of receipt, return any funds advanced for
coverage of members for periods after the date of termination of the contract.

 

9.7 Termination Claims

 

If the contract is terminated under this section, the MCO must be entitled to be
paid a prorated capitation amount, determined by the State based on available
information, for the month in which notice of termination was received for the
service days prior to the effective date of termination. The MCO must have the
right of appeal, as Stated under the subsection on Disputes, of any such
determination. The MCO will not be entitled to payment of any services performed
after the effective date of termination.

 

77